Exhibit 10.3

--------------------------------------------------------------------------------

 
MASTER TRANSACTION AGREEMENT
 
between
 
Apple Inc.,
 
Liquidmetal Technologies, Inc.
 
Liquidmetal Coatings, LLC
 
and
 
Crucible Intellectual Property, LLC
 

--------------------------------------------------------------------------------

 
Effective as of
 August 5, 2010
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
[*] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



 
 

--------------------------------------------------------------------------------

 
 
CONTENTS
 
1.
LMT Technology
1
     
2.
Transaction Approvals
5
     
3.
LMT-SPE Formation
6
     
4.
LMT Technology Transfers to LMT-SPE
7
     
5.
LMT Patent Prosecution
9
     
6.
LMT-SPE Existence and Separateness
13
     
7.
Due Diligence
16
     
8.
LMT Indebtedness and Liens
17
     
9.
LMT-SPE Licenses
18
     
10.
Covenant Not to Compete
21
     
11.
Confidentiality
23
     
12.
Independent Contractor
24
     
13.
Indemnification
24
     
14.
Term, Termination and Suspension of Performance
25
     
15.
Guaranty
27
     
16.
Miscellaneous
29

 

 
Annex 1:
Permitted Liens
 
Annex 2:
Approvals
 
Annex 3:
LMC Assignment Agreement
 
Annex 4:
LMT Contribution Agreement
 
Annex 5:
Form of Payoff Letter
 
Annex 6:
Apple License
 
Annex 7:
LMT License
 
Annex 8:
LMC License
 
Annex 9:
Technology Development Agreement
 
Annex 10:
LMT Security Agreement
 
Annex 11:
LMT-SPE Security Agreement
 
Annex 12:
Form of Release
 
Annex 13:
Patent Counsel Engagement Letter
 
Annex 14:
Due Diligence Checklist
 
Annex 15:
List of Excluded LMC Patents and Trademarks

 
 
i

--------------------------------------------------------------------------------

 


CERTAIN DEFINITIONS


Agreement
Introduction
Apple
Introduction
Apple License Agreement
9(a)
Apple-Related Entities
9(f)
Approval
2(b)(iii)
business enterprise
6(j)
Caltech
1(e)
Caltech License
1(e)
Capture Period
1(a)(iv)
Closing Date
1(a)(i)
Consumer Electronic Products
10(a)
Due Diligence Checklist
7(a)
Guaranty
15(b)
indemnified party
13(a)
Intellectual Property
1(a)(ii)
Intellectual Property Rights
1(a)(iii)
Lien
1(b)(i)
LMC
Introduction
LMC License Agreement
9(c)
LMT
Introduction
LMT Controlled Patents/Applications
5(h)
LMT Fundamental Breach
14(e)
LMT License Agreement
9(c)
LMT-SPE Fundamental Breach
14(f)
LMT-Subs
15(a)
LMT Technology
1(a)(i)
Patent Counsel
5(c)
Prosecution and Maintenance Costs
5(b)
Transaction Documents
1(b)(viii)

 
 
ii

--------------------------------------------------------------------------------

 


MASTER TRANSACTION AGREEMENT
 
This MASTER TRANSACTION AGREEMENT (this “Agreement”) is made effective as of
August 5, 2010, by and between Apple Inc., a California corporation having its
principal place of business at 1 Infinite Loop, Cupertino, California 95014
(“Apple”), Liquidmetal Technologies, Inc., a Delaware corporation having its
principal place of business at 30452 Esperanza, Rancho Santa Margarita,
California 92688 (“LMT”), Liquidmetal Coatings, LLC, a Delaware limited
liability company having its principal place of business at 900 Rockmead Drive,
Suite 240, Kingwood, Texas 77339 (“LMC”), and Crucible Intellectual Property,
LLC, a Delaware limited liability company having its principal place of business
at 31441 Santa Margarita Pkwy., Suite A #247, Rancho Santa Margarita, CA 92688
(“LMT-SPE”).
 
1.
LMT Technology.

 

 
(a)
For purposes of this Agreement:

 
 
(i)
“LMT Technology” shall mean any and all Intellectual Property and Intellectual
Property Rights that, at any time during the Capture Period, are: (a) owned or
licensed (including, without limitation, sub-licensed) by LMT or LMC, or that
LMT or LMC have a right to use; or (b) owned or licensed (including without
limitation sub-licensed) by LMT-SPE, or that LMT-SPE has a right to use, after
being transferred to LMT-SPE by LMT or LMC. For the avoidance of doubt, any
Intellectual Property Rights related to or arising from Intellectual Property
first created, conceived, invented, or discovered before the end of the Capture
Period shall be deemed to be within the definition of LMT Technology. Thus, for
example, a patent application or copyright application filed, or any patent
issued or copyright registration issued, more than five years after the Closing
Date, but that is related to an invention conceived or work created within
eighteen (18) months of the Closing date shall be deemed within the definition
of LMT Technology. For purposes of clarification, however, improvements or
derivatives of LMT Technology first created, conceived, invented, or discovered
after the Capture Period shall not be “LMT Technology” notwithstanding the fact
that such improvements or derivatives are derived from, improve, or otherwise
relate to LMT Teclnology. The LMC patents and all LMC trademarks identified in
Annex 15 hereto are excluded from “LMT Technology.” “Closing Date” shall mean
the date of the license granted to Apple pursuant to Section 9(a).


 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
  
 
(ii)
“Intellectual Property” shall mean and includes, but is not limited to, all
algorithms, alloys, application program interfaces, compositions, customer
lists, databases, schemata, equipment design, design documents and analyses,
diagrams, documentation, drawings, formulae, discoveries and inventions (whether
or not patentable), know-how, literary works, copyrightable works, works of
authorship, manufacturing processes, mask works, logos, marks (including names,
logos, slogans, and trade dress), methods, methodologies, architectures,
processes, program listings, programming tools, proprietary information,
protocols, schematics, specifications, software, software code (in any form
including source code and executable or object code), subroutines, user
interfaces, techniques, uniform resource locators, web sites, and all other
forms and types of technology (whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing such as compilations of
information, instruction manuals, notebooks, prototypes, reports, samples,
studies, and summaries).

 
(iii)
“Intellectual Property Rights” shall mean and includes, but is not limited to,
all past, present, and future rights of the following types, which may exist or
be created under the laws of any jurisdiction in the world: (a) rights
associated with works of authorship, including exclusive exploitation rights,
copyrights, moral rights, and mask works; (b) trademark and trade name rights
and similar rights; (c) trade dress rights; (d) trade secret rights; (e) patents
and industrial property rights; (f) other proprietary rights in Intellectual
Property of every kind and nature; and (g) all registrations, renewals,
extensions, combinations, divisions, continuations, continuations in part,
reexamination certificates, or reissues of, and applications for, any of the
rights referred to in clauses (a) through (f) above.

 
(iv)
“Capture Period” shall mean the period commencing on the Closing Date and ending
on the eighteen month anniversary of the Closing Date.

 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
  
 
(b)
LMT represents and warrants to Apple with respect to the portion of the LMT
Technology existing as of the date of this Agreement:

 
 
(i)
Each of LMT and LMC has, immediately prior to its transfer, in the case of LMC,
to LMT and, in the case of LMT, to LMT-SPE, good title to the portion of the LMT
Technology which it purports to own and valid licenses and sublicenses to the
portion of the LMT Technology which it purports to license and sublicense, in
each case, free of Liens except for the Liens listed in Annex 1 and Liens that
will be released and terminated on the Closing Date as a result of the
transactions contemplated by this Agreement. A “Lien” is any security interest,
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance,
bailment, conditional sales or title retention agreement, lien (statutory or
otherwise), charge against or interest in property, in each case of any kind, to
secure payment of a debt or performance of an obligation.

 
 
(ii)
All licenses and sublicenses included in the LMT Technology permit the grant of
the licenses, sublicenses and sub-sublicenses contemplated in the grant of the
licenses that will be executed and delivered pursuant to Section 9 of this
Agreement.

 
 
(iii)
Neither LMT nor LMC is in breach of, nor is there any default under, any license
or sublicense included in the LMT Technology under which LMT or LMC is a
licensee or sublicensee; nor has any licensor or sublicensor asserted any breach
or default thereunder.

 
 
(iv)
The LMT Technology has not been specifically asserted against any third party,
in a licensing or other context, in a manner in which the third party (A) has
been accused of infringing or misappropriating the LMT Technology or (B) has
standing to bring a declaratory judgment action.

 
 
(v)
The LMT Technology has not been, and is not, the subject of any threatened,
pending or past litigation, reexamination, reissue or interference proceeding,
or other interested parties legal proceeding before any tribunal of competent
jurisdiction.

 
 
(vi)
There is no pending or, to the knowledge of LMT and LMC, any threatened claim
that the use of the LMT Technology infringes any third party Intellectual
Property Rights and, to the knowledge of LMT and LMC, there is no basis for any
such claim.

 
 
(vii)
There is no patent claim in the LMT Technology that has been found to be invalid
or unenforceable, in whole or in part, for any reason, in any administrative,
arbitration or judicial proceeding before a tribunal of competent jurisdiction,
and LMT and LMC have not received notice from any third party threatening the
filing of any such proceeding.

 
 
(viii)
No litigation or other proceeding has been initiated or, to LMT’s knowledge,
threatened against any of the LMT Technology, LMT or LMC or either the
transactions contemplated under this Agreement or the agreements that are
contemplated to be executed and delivered by such parties pursuant to Section 9
(collectively, the “Transaction Documents” or by Apple in connection with such
transactions.

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(ix)
The LMT Technology is not subject to any express or implied licensing
obligations of a standards body or patent pool.

 
(x)
LMT and LMC have not contributed computer code patented in the LMT Technology to
an open source computer program or otherwise made any contributed computer code
patented in the LMT Technology subject to the obligations of an copyright
license for computer software that makes the source code available under terms
that allow for modification and redistribution without having to pay the
original author.

 
(xi)
All patent applications for the LMT Technology were, have been, and continue to
be duly maintained in accordance with the requirements of the United States
Patent and Trademark Office and any foreign patent offices, including but not
limited to the payment of all maintenance fees, annuities and other payments
owed.

 
(c)
The representations made in Section 1(b) will be repeated as of the Closing Date
(if different from the date of this Agreement).

 
(d)
At all times during the term of this Agreement, LMT and LMT-SPE, as applicable,
shall notify Apple as soon as possible and in any event within ten (10) days
after LMT or LMT-SPE knows, or has reason to know, of any of the events
described below:

 
(i)
That LMC or LMT has any claim, or any of their respective sublicensees has
notified or otherwise advised LMT or LMC that it may have a claim, that it
reasonably anticipates it may or intends to assert under the LMT Technology
against any third party, in a licensing or other context, in a manner in which
the third party (A) would be accused of infringing or misappropriating the LMT
Technology or (B) would have standing to bring a declaratory judgment action.

 
(ii)
The LMT Technology shall be the subject of any threatened litigation,
reexamination, reissue or interference proceeding, or other interested parties
legal proceeding before any tribunal of competent jurisdiction.

 
(iii)
Any claim that use of the LMT Technology infringes any third party Intellectual
Property Rights shall be threatened or asserted.

 
(iv)
Any patent claim in the LMT Technology shall be found to be invalid or
unenforceable, in whole or in part, for any reason, in any administrative,
arbitration, or judicial proceeding before a tribunal of competent jurisdiction.

 
(v)
Any litigation or other proceeding shall have been initiated or threatened
against any of the LMT Technology, LMT, LMT-SPE or LMC or the transactions
contemplated under Transaction Documents or Apple in connection with such
transactions.



 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(e)
LMT confirms that Apple has been authorized to have direct communications,
conversations and discussions with California Institute of Technology
(“Caltech”) and its employees for the purpose of investigating the validity,
utility and value of the Amended and Restated License Agreement dated as of
September 1, 2001 (“Caltech License”) between Caltech, as licensor, and LMT, as
licensee, and the continued enforceability of the Caltech License against
Caltech.

 
2.
Transaction Approvals.

 
(a)
Concurrently with its execution and delivery of this Agreement to Apple, each of
LMT and LMC shall deliver to Apple a certificate of its secretary or managing
member, certifying (i) its certificate of incorporation or formation, as
applicable, (ii) its bylaws or operating agreement, as applicable, (iii)
resolutions adopted by its directors or managing member, as applicable, and (iv)
the incumbency of the officers who have executed this Agreement and are
authorized to execute the other Transaction Documents to which it will be a
party, all in form and substance satisfactory to Apple.

 
(b)
LMT and LMC each represents and warrants to Apple (provided that LMC shall not
be liable for any breach of the following representations and warranties by
LMT):

 
(i)
It is duly incorporated or formed, validly existing and in good standing in its
state of formation and qualified and licensed to do business in, and in good
standing in, any state in which the conduct of its business or its ownership of
property requires that it be qualified.

 
(ii)
The execution, delivery and performance of Transaction Documents have been duly
authorized, and do not conflict with its certificate of incorporation or
formation, bylaws, and operating agreement, nor constitute an event of default
under any agreement by which it is bound.

 
(iii)
No authorization, consent, approval, license, lease, ruling, permit,
certification, exemption, filing for registration by or with any federal,
regional, state, local or regulatory or administrative authority or other person
(“Approval”) is required for its execution and delivery of this Agreement, which
Approval has not been obtained and a copy of which has been provided to Apple;
and such Approvals are in full force and effect;

 
(iv)
No Approval is required for the execution and delivery of the other Transaction
Documents, and the performance by each of LMT and LMC of their obligations under
this Agreement and under the Transaction Documents, except for the Approvals
listed on Annex 2 which have been obtained and are in full force and effect.



 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(v)
It has duly executed and delivered this Agreement and, when it has executed and
delivered the other Transaction Documents to which it is a party, such
Transaction Documents. Each Transaction Document to which it is a party
constitutes or, when executed and delivered, will constitute the legal, valid
and binding obligations of such party enforceable in accordance with its
respective terms, except as the enforceability hereof or thereof may be limited
by (a) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors’ rights generally and (b) general equitable
principles (whether considered in a proceeding in equity or at law).

 
(c)
The representations made in Section 2(b) will be repeated as of the Closing Date
(if different from the date of this Agreement).

 
(d)
On or before the Closing Date, LMT shall obtain or shall have obtained and
delivered to Apple a copy of each Approval listed on Annex 2.

 
(e)
On or prior to the Closing Date, LMT shall deliver or shall have delivered to
Apple an opinion of special Delaware counsel to the effect that the approval of
LMT’s shareholders is not required for the execution and delivery, and the
performance of the obligations under, the Transaction Documents by LMT, LMC or
LMT-SPE, such opinion to be based on assumptions provided by Apple and to be
otherwise in form and substance satisfactory to Apple.

 
3.
LMT-SPE Formation.

 
(a)
On or before the Closing Date, LMT-SPE shall deliver or shall have delivered to
Apple a certificate of its secretary, certifying the (i) certificate of
formation of LMT-SPE, (ii) the limited liability company agreement of LMT-SPE,
(iii) resolutions adopted by the directors of LMT-SPE resolving that it is in
the best interests of LMT-SPE to execute and deliver such agreements, to perform
the obligations and consummate the transactions contemplated herein, approving
all agreements to which LMT-SPE shall become a party pursuant to this Agreement,
and authorizing its officers to execute and deliver such agreements, to perform
the obligations and consummate the transactions contemplated therein, and (iv)
the incumbency of the officers of LMT-SPE who have executed this Agreement and
are authorized to execute the other Transaction Documents to which it will be a
party, all in form and substance satisfactory to Apple.

 
(b)
LMT-SPE represents and warrants to Apple on the date of this Agreement:

 
(i)
It has been duly incorporated and is validly existing and in good standing in
its state of formation and qualified and licensed to do business in, and in good
standing in, any state in which the conduct of its business or its ownership of
property requires that it be qualified.

 
(ii)
The execution, delivery and performance of Transaction Documents to which it
will be a party have been duly authorized, and do not conflict with LMT’s, LMC’s
or its certificate of incorporation or formation, bylaws, and operating
agreement, nor constitute an event of default under any agreement by which LMT,
LMC or it is bound.



 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(iii)
No Approval is required for (A) its execution and delivery of this Agreement,
and (B) its execution and delivery of the other Transaction Documents and its
performance of its obligations hereunder and thereunder, except for the
Approvals listed on Annex 2 which have been obtained and are in full force and
effect.

 
(iv)
It has duly executed and delivered this Agreement and, when it has executed and
delivered the other Transaction Documents to which it will be a party, such
Transaction Documents. Each Transaction Document to which it is a party
constitutes or, when executed and delivered, will constitute the legal, valid
and binding obligations of such party enforceable in accordance with its
respective terms, except as the enforceability hereof or thereof may be limited
by (a) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors’ rights generally and (b) general equitable
principles (whether considered in a proceeding in equity or at law).

 
(v)
Each of the representations and warranties in Section 1(b) is true and correct,
except that the references to LMT and LMC therein shall be deemed to be
references to LMT-SPE, mutatis mutandis.

 
(c)
The representations made in Section 3(b) will be repeated as of the Closing Date
(if different from the date of this Agreement).

 
4.
LMT Technology Transfers to LMT-SPE.

 
(a)
On the Closing Date, LMC shall, pursuant to an assignment in the form of Annex
3, absolutely and unconditionally assign to LMT, and LMT shall accept from LMC,
all of LMC’s right, title and interest in and to the LMT Technology that LMC
shall own at that time and that it might subsequently develop or acquire during
the Capture Period. Notwithstanding the foregoing, LMC shall not be required to
transfer to LMT the rights granted back to LMC under the LMC License or the
Amended and Restated License and Technical Services Agreement of even date
herewith between LMT and LMC.

 
(b)
On the Closing Date and after giving effect to the assignment set forth in
Section 4(a) above, LMT shall, pursuant to an assignment in the form of Annex 4,
absolutely and unconditionally assign to LMT-SPE, and LMT-SPE shall accept from
LMT, all of LMT’s right, title and interest in and to the LMT Technology that
LMT shall own at that time and that it might subsequently develop or acquire
during the Capture Period. Notwithstanding the foregoing, LMT shall not be
required to transfer to LMT-SPE the rights granted back to LMT under the LMT
License or the Amended and Restated License and Technical Services Agreement of
even date herewith between LMT and LMC.



 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(c)
LMT and LMC shall cause each employee who contributes or will contribute to the
development of LMT Technology to execute and deliver to LMT-SPE an assignment
agreement, in form and substance satisfactory to Apple, that recites that all
LMT Technology the employees creates, conceives of and invents prior to and
during the Capture Period shall be assigned to LMT-SPE. LMT shall deliver copies
of such assignment agreements to Apple on the Closing Date.

 
(d)
No later than the fifteenth (15th) day of each month until the end of the
Capture Period, LMT shall deliver to Apple a written report, in form and
substance satisfactory to Apple, describing in reasonable detail each the work
of research and development project and each new Intellectual Property Right
that has been created or acquired, whether as owner, licensee, sublicensee or
otherwise, and whether or not registered or an application for registration has
been made.

 
(e)
Following the transfer made pursuant to Section 4(b), LMT shall make all
necessary or appropriate filings with respect to the LMT Technology transferred
to LMT-SPE to ensure that all Intellectual Property and Intellectual Property
Rights included in such LMT Technology that are to be registered with the
applicable governmental or other registration authority have been so registered.

 
(f)
Until the end of the Capture Period, LMT shall, and shall cause each of its
subsidiaries to, maintain records documenting the activities and work initiated,
completed and otherwise performed and all written and electronic communications
by its employees with respect to each of its research and development projects
and each new Intellectual Property Right that has been created or acquired,
whether as owner, licensee, sublicensee or otherwise, and whether or not
registered or an application for registration has been made, for a period of not
less than three years after the year in which such activities, work and
communications occurred.

 
(g)
Apple may, by notice to LMT, request the audit of the books and records of LMT
and its subsidiaries with respect to all aspects relating to Apple’s exercise of
its rights, powers and privileges, the performance by LMT and its subsidiaries
of its and their obligations and the discharge by them of their liabilities
under the Transaction Documents. Following its receipt of such notice, LMT
shall, as determined by Apple, provide copies to Apple or make available to
Apple or any representatives designated by it to conduct such audit, all books
and records which Apple shall determine are relevant to the scope of the audit.

 
(h)
Prior to LMT, LMC or any of their respective sublicensees asserting any claim
against a third party under the LMT Technology or upon request by Apple (which
may be made from time to time), LMT or LMC, or both, shall (i) meet with and
give Apple an opportunity to provide guidance and comments, as Apple deems
appropriate, concerning any claim LMC, LMT or any of their respective
sublicensees may be able to assert against third parties under the LMT
Technology, including, without limitation, any strategy or tactics any such
claimant may be contemplating pursuing to press such claims; and (ii) not
unreasonably ignore, disregard or otherwise reject Apple’s guidance and comments
and shall, as appropriate, modify relevant aspects of such claims, including the
anticipated legal strategy and tactics, consistent with such guidance or
comments unless there is a reasonable basis for it or them not to do so. The
obligations imposed by this Section 4(h) shall be in addition to the obligation
to give notice set forth in Section 1(d).



 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
5.
LMT-SPE Patent Prosecution.

 
(a)
Apple shall have the sole and exclusive right, in the United States and other
jurisdictions around the world, to control patent prosecution for inventions,
current and future patent applications and patents included within the LMT
Technology. Patent prosecution activities include, without limitation:

 
(i)
soliciting and receiving invention disclosures from inventors, including
employees and contractors of LMT and LMC;

 
(ii)
determining whether to file a patent application based on the invention
disclosure;

 
(iii)
determining whether to maintain as a trade secret, instead of filing a patent
application, any invention, technical know-how or other information contained in
an invention disclosure;

 
(iv)
preparing a patent application based on the invention disclosure;

 
(v)
determining the type and scope of patent applications that should be filed,
determining the jurisdictions in which the patent applications should be filed
and determining the timing of filing of such patent applications;

 
(vi)
determining whether and when to file one or more additional patent applications
worldwide based on the filed patent application including, without limitation,
determining whether to file an international application under the Patent
Cooperation Treaty (including designation decisions), a regional application
(e.g., in the European Patent Office, including all validation decisions),
and/or directly in any national patent office;

 
(vii)
providing support and assistance to selected patent counsel to prepare and file
foreign patent applications;



 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(viii)
determining whether and how to respond to informality rejections (e.g., Notices
to File Missing Parts) received from the United States Patent and Trademark
Office and other patent offices;

 
(ix)
responding to informality rejections;

 
(x)
determining whether and how to respond to substantive communications (e.g.,
office actions) received from the United States Patent and Trademark Office and
other patent offices;

 
(xi)
responding to substantive patent office communications;

 
(xii)
communicating with LMT or LMC personnel for assistance regarding substantive
patent office communications;

 
(xiii)
determining whether to abandon patent applications;

 
(xiv)
subject to Section 5(b) below, determining whether and when to pay publication,
issue, grant, recordation, and registration fees, including, without limitation,
when patent applications are published, accepted, granted, or otherwise allowed;

 
(xv)
subject to Section 5(b) below, paying publication, issue, grant, recordation,
and registration fees;

 
(xvi)
submitting prior art known by inventors and reported to Apple to the United
States Patent and Trademark Office and foreign patent offices according to the
requirements of the patent offices;

 
(xvii)
determining whether and when to file divisional, continuation,
continuation-in-part, reexamination, and/or reissue patent applications based on
pending patent applications and issued patents;

 
(xviii)
responding to patent office communications in all patent office proceedings in
all jurisdictions, including without limitation, examination, reexamination,
reissue, and opposition proceedings;

 
(xix)
communicating with LMT or LMC personnel for assistance regarding patent office
communications in all patent office proceedings in all jurisdictions, including
without limitation, examination, reexamination, reissue, and opposition
proceedings



 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(xx)
determining whether to respond to patent office communications relating to any
patent under examination, reexamination, reissue, and opposition proceedings;

 
(xxi)
determining whether and when to abandon applications under examination,
reexamination, reissue or opposition proceedings;

 
(xxii)
determining whether to pay annuity fees for foreign filed patent applications
and foreign patents;

 
(xxiii)
subject to Section 5(b) below, paying annuity fees for foreign filed patent
applications and foreign patents;

 
(xxiv)
determining whether and when to pay maintenance fees for United States patents;

 
(xxv)
subject to Section 5(b) below, paying maintenance fees for United States
patents; and

 
(xxvi)
determining whether to file requests for certificates of corrections or other
corrective measures for issued patents in the United States and abroad.

 
(b)
Apple shall bear the cost of all patent prosecution and maintenance for
inventions, current and future patent applications and patents included within
the LMT Technology, including, without limitation, patent counsel legal fees and
patent office fees and maintenance and annuity fees (collectively “Prosecution
and Maintenance Costs”), provided, however, that that Apple shall not be
responsible for any Prosecution and Maintenance Fees for patentable inventions
as to which Apple has elected not to prosecute pursuant to Section 5(e) or
patents or patent applications as to which Apple has elected not to maintain
pursuant to Section 5(e), provided that Apple shall have first provided no less
than thirty (30) days’ prior written notice of such election to LMT-SPE.

 
(c)
LMT-SPE agrees to utilize legal counsel identified by Apple and approved by
LMT-SPE (“Patent Counsel”), such approval not to be unreasonably withheld, for
patent prosecution of inventions, current and future patent applications and
patents within the LMT Technology to which LMT-SPE has decided to exercise under
Section 5(d). Patent Counsel will sign and execute an engagement letter in the
form of Annex 13, with appropriate conflict wavers, identifying that Patent
Counsel represents both Apple and LMT-SPE.



 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(d)
LMT-SPE and Apple agree that Patent Counsel shall be instructed to prepare and
send to Apple and LMT-SPE a quarterly patent prosecution report that will
include such matters as each of Apple and LMT-SPE shall direct and shall
include, without limitation: (i) information identifying invention disclosures
on which Apple has decided not to file patent applications, such inventions to
be treated as trade secrets, and to file patent applications; (ii) jurisdictions
where Apple has decided to file patent applications; (iii) which patent
applications Apple has decided to let go abandoned; (iv) any continuations,
continuation-in-parts, or divisional applications Apple has decided to file, and
(v) what fees, (including without limitation, issue fees, publication fees,
maintenance fees, grant fees and annuity fees), Apple intends to pay. Apple
shall attempt to arrange a meeting with LMT-SPE or its representatives in person
or telephonically, at least once each calendar quarter to review the most recent
quarterly report.

 
(e)
If with respect to a patentable invention (x) Apple has decided not to prosecute
the application for a patent thereof and not to require that such invention be
treated as a trade secret or (y) Apple has decided to prosecute the application
for a patent thereof but not in all jurisdictions in which an application for a
filing or registration may be made, as disclosed to LMT-SPE in a quarterly
report or by Apple at its quarterly meeting with LMT-SPE, LMT-SPE may, at its
sole cost and expense, (i) file a patent application on a submitted invention
disclosure described in clause (x); (ii) file foreign patent applications in
jurisdictions not selected to be pursued by Apple or file a Patent Cooperation
Treaty application for an invention described in clause (y); (iii) take over
patent prosecution of any patent application that Apple has determined is to be
abandoned; (iv) file a continuation, divisional or continuation-in-part
application based on a pending patent application if Apple determines not to
file the continuation, divisional or continuation-in-part application; (v) pay
an annuity fee for a foreign patent application if Apple has determined not to
pay the annuity fee; and (vi) pay a maintenance fee for a United States patent
or a foreign patent for an invention if Apple has determined not to pay the
maintenance fee. In connection with any patent application as to which Apple has
decided not to prosecute, LMT-SPE shall retain intellectual property counsel
reasonably acceptable to Apple

 
(f)
Patent Counsel shall be instructed by LMT-SPE to set up a joint customer number
in the United States Patent Office for Apple and LMT-SPE to allow Apple and LMT-
SPE to monitor prosecution activities for all patent applications within the
United States.

 
(g)
With respect with patent preparation, patent prosecution, and patent maintenance
related activities recited in Section 5(a), Apple shall have no responsibility,
no liability, nor any further obligation to LMT, LMC or LMT-SPE beyond those
specifically provided for herein.



 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(h)
Should LMT-SPE decide to exercise any of the rights recited in Section 5(e) and
take control over specific applications or patents (collectively, the “LMT
Controlled Patents/Applications”), LMT-SPE shall consult with Apple and Patent
Counsel, and allow Apple and Patent Counsel to comment on, any filing of a
patent application, any amendment thereto, whether voluntary or involuntary, any
“Reply to Office Action,” any “Information Disclosure Statement,” or similar
filing, participating in an interview with a patent examiner with respect to
such a patent application, or any similar action, in each case before LMT-SPE or
its counsel shall file such patent application, amendment, or other filing,
participate in such interview or take such other action. LMT-SPE shall instruct
Patent Counsel to ensure that with respect to all patent office communications
in all patent office proceedings in all jurisdictions concerning the LMT
Controlled Patents/Applications:

 
(i)
LMT-SPE does not take positions in patent office proceedings adverse or
inconsistent with positions taken by Apple and Patent Counsel, and

 
(ii)
LMT-SPE and Apple conform to patent office rules and regulations regarding
submission of prior art.

 
(i)
LMT and LMC employees shall provide cooperation and support to Apple (and)
Patent Counsel to support patent prosecution activities for inventions, current
and future patent applications and patents included within the LMT Technology.
This cooperation and support will be provided at no charge to Apple. The Patent
Counsel has the sole discretion to determine when the cooperation and support is
necessary to support the patent prosecution activities.

 
(j)
Concurrently with its delivery of each monthly report pursuant to Section 4(d),
LMT, LMC and LMT-SPE each shall execute and deliver to Apple a release, in the
form of Annex 12, pursuant to which it shall release Apple of all claims it may
have against Apple that it may have in connection with any loss, liability,
damage, action, cause of action or any other matter whatsoever that may have
arisen in relation to the exercise of any right, power or privilege or the
performance or discharge of any obligation under Section 5(a).

 
6.
LMT-SPE Existence and Separateness.

 
(a)
LMT-SPE shall (i) do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its rights and
franchises; (ii) conduct its business substantially as conducted immediately
after the transactions contemplated in Sections 4(b) and 9(a) and (c) are
consummated; (iii) at all times maintain, preserve and protect all of its assets
and properties used or useful in the conduct of its business, including all
licenses, permits, charters and registrations; and (iv) transact business only
in the name of Crucible Intellectual Property, Inc.

 
(b)
LMT-SPE shall not (i) engage in any business other than as provided in its
certificate of formation, limited liability company agreement and the
Transaction Documents, (ii) make any change in its capital structure, including,
without limitation, the issuance of any additional membership interests,
warrants or other securities convertible into membership interests or any
revision of the terms of its outstanding membership interests, (iii) amend,
waive or modify any term or provision of its certificate of formation or limited
liability company agreement, (iv) make any change to its name indicated on the
public records of its jurisdiction of organization or (v) change its
jurisdiction of organization.



 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(c)
LMT-SPE shall pay, perform and discharge or cause to be paid, performed and
discharged promptly all charges and claims payable by it, including (i) all
federal, state, provincial, county, city, municipal, local, foreign or other
governmental taxes; (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the LMT Technology or any
other property of LMT-SPE; and (iii) lawful claims for labor, materials,
supplies and services or otherwise before any thereof shall become past due.

 
(d)
LMT-SPE shall (i) perform each of its obligations under this Agreement and the
other agreements to which it is a party and (ii) comply with all federal, state
and local laws and regulations applicable to it and the LMT Technology.

 
(e)
LMT-SPE shall not sell, transfer, convey, assign or otherwise dispose of, or
assign any right to receive income in respect of, any of its properties or other
assets or any of its stock (whether in a public or a private offering or
otherwise), any LMT Technology or agreement therefore except as otherwise
expressly permitted by this Agreement.

 
(f)
LMT-SPE shall not create, incur, assume or permit to exist any claim of
ownership or Lien on or with respect to the LMT Technology or with respect to
its other properties or assets (whether now owned or hereafter acquired) except
for the Liens in favor of Apple.

 
(g)
LMT-SPE shall not become a party to any agreement, note, indenture or instrument
other than (i) the assignments described in Sections 4(b) and (c), (ii) the
licenses described in Sections 9(a) and (c), (iii) any agreements necessary to
establish a bank account in its own name, and (iv) any new agreements or
amendments in furtherance of this Agreement or the other Transaction Documents.

 
(h)
LMT-SPE shall not amend, modify or waive any term or provision of the
assignments described in Section 4(b) or (c) the licenses described in Section
9(c) without Apple’s prior written consent.

 
(i)
LMT-SPE shall not directly or indirectly, by operation of law or otherwise, (i)
form or acquire any equity interests in any partnership, joint venture,
unincorporated organization, trust, association, corporation (including a
business trust), limited liability company, institution, public benefit
corporation, joint stock company, or any other entity of whatever nature, or
(ii) merge with, consolidate with, acquire all or substantially all of the
assets or capital stock of, or otherwise combine with or acquire, any
partnership, corporation, limited liability company, or any other entity of
whatever nature.



 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(j)
LMT-SPE shall not make any investment in, or make or accrue loans or advances of
money to, any person, corporation, firm, joint venture, partnership, limited
liability company, association, enterprise, trust or other entity or
organization (“business enterprise”), including, without limitation, any
director or officer or employee of LMT-SPE, LMT or any direct or indirect
subsidiary of LMT, through the direct or indirect lending of money, holding of
securities or otherwise.

 
(k)
Except as required by U.S. generally accepted accounting principles, LMT, LMC
and LMT-SPE shall not make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated by the assignments described in Sections 4(b) and (c)(ii)
(including for accounting, tax and reporting purposes) in any manner other than
as an increase in the stated capital of LMT-SPE.

 
(I)
LMT-SPE shall not at any time declare any distributions, repurchase any
membership interest, return any capital, or make any other payment or
distribution of cash or other property or assets in respect of LMT-SPE’s
membership interest, other than from payments received from Apple pursuant to
Section 9(b).

 
(m)
LMT-SPE shall not create, incur, assume or permit to exist any indebtedness or
liabilities, except for taxes and trade payables incurred in the ordinary course
of business.

 
(n)
To the extent that LMT-SPE has cash, it will maintain its own deposit account or
accounts, separate from those of LMT and its subsidiaries, with commercial
banking institutions and ensure that its funds will not be used for other than
its corporate uses, nor will such funds be commingled with the funds of any of
LMT and its subsidiaries and vice versa.

 
(o)
LMT-SPE will maintain a separate address from the address of LMT and its
subsidiaries and vice versa, or to the extent LMT-SPE may have offices in the
same location as LMT or its Subsidiaries, maintain a fair and appropriate
allocation of additional, incremental overhead costs among them, with each such
entity bearing its fair share of such expense.

 
(p)
LMT-SPE will issue separate financial statements prepared not less frequently
than quarterly and prepared in accordance with generally accepted accounting
principles, consistently applied (except for the omission of certain footnotes
and other presentation items required by the generally accepted accounting
principles, consistently applied, with respect to audited financial statements),
which financial statements need not be separately audited or reviewed by an
independent accounting firm.

 
(q)
LMT-SPE will observe all necessary, appropriate and customary company (or
corporate) formalities, including, but not limited to, holding all regular and
special members’ and board of directors’ meetings appropriate to authorize all
limited liability company action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts, to the extent applicable.



 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(r)
LMT-SPE will use its best efforts to refrain from using the stationery of any of
LMT and its subsidiaries and shall instead make all written communications in
its own name and vice versa; provided that in the event that any affiliate of
LMT conducts business on behalf of LMT-SPG, such agency relationships shall be
fully disclosed to applicable third parties when acting in such capacity.

 
(s)
LMT-SPE will conduct all its business in its own name and use its best efforts
to avoid the appearance that it is conducting business on behalf of any other
affiliate of LMT and vice versa, provided that in the event that either LMT-SPE,
on the other hand, or affiliate of LMT conducts business on behalf of any member
of the other Group, such agency relationship shall be fully disclosed to
applicable third parties when acting in such capacity.

 
7.
Due Diligence.

 
(a)
On or prior to the Closing Date, LMT shall provide or shall have provided
complete and accurate replies to all questions and items requested on the due
diligence checklist Apple provided LMT and attached hereto as Annex 14 (“Due
Diligence Checklist”). Any information included in the “Notes” column of the Due
Diligence Checklist is provided by LMT solely for purposes of convenience and is
not deemed to be LMT’s exclusive reply or response to the questions and items
requested on the Due Diligence Checklist.

 
(b)
LMT hereby represents and warrants to Apple that it has provided all material
information of a nature or type that would influence the decision of a
reasonable person that Apple has requested in the Due Diligence Checklist. The
representation and warranty in this Section 7(b) will be repeated on and as of
the Closing Date (if different from the date of this Agreement).

 
(c)
In addition to and exclusive of the factual information provided pursuant to the
Due Diligence Checklist, LMT hereby represents and warrants that all factual
information taken as a whole furnished by or on behalf of LMT or its
subsidiaries in writing to Apple for purposes of or in connection with this
Agreement or the other Transaction Documents and all other such factual
information taken as a whole heretofore or hereafter furnished by or on behalf
of LMT or its subsidiaries in writing to Apple, will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The representation and warranty in this Section 7(c) will be repeated
as of the Closing Date (if different from the date of this Agreement).



 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
8.
LMT Indebtedness and Liens.

 
(a)
On or prior to the Closing Date, LMT and LMC shall identify or shall have
identified to and shall provide or shall have provided Apple copies of all
documents evidencing and otherwise relating all of the following:

 
(i)
all indebtedness of LMT and LMC for borrowed money or for the deferred purchase
price of property or services payment;

 
(ii)
all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured;

 
(iii)
all obligations evidenced by notes, bonds, debentures or similar instruments and
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by LMT and LMC (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

 
(iv)
all leases for any property (whether real, personal or mixed) that, in
accordance with generally accepted accounting principles, would be required to
be classified and accounted for as a capital lease on a balance sheet of LMT or
LMC;

 
(v)
all obligations of LMT and LMC under commodity purchase or option agreements or
other commodity price hedging arrangements, in each case whether contingent or
matured;

 
(vi)
all obligations of LMT and LMC under any foreign exchange contract, currency
swap agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of LMT and LMC arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured;

 
(vii)
all guaranties for any of the foregoing;

 
(viii)
all indebtedness referred to in clauses (i) through (vii) above secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by LMT or LMC, even though LMT
and LMC has not assumed or become liable for the payment of such indebtedness;
and

 
(ix)
obligations of LMT and LMC to trade creditors incurred in the ordinary course of
business that are overdue by more than 120 days or exceed $25,000.

 
(b)
On or prior to the Closing Date, LMT and LMC shall provide or shall have
provided copies of Uniform Commercial Code, tax and judgment lien searches in
all jurisdictions in which Apple requests such searches, and shall identify or
shall have identified to Apple all Liens on their respective assets, including
the LMT Technology.



 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(c)
On or prior to the Closing Date, Apple shall identify or shall have identified
those creditors and lien holders of LMT whom shall be paid from the
consideration Apple will pay LMT-SPE pursuant to Section 9(b).

 
(d)
On or prior to the Closing Date, LMT shall obtain or shall have obtained from
each creditor and holder of Liens on its assets identified by Apple a payoff
letter in substantially the form of Annex 5 or a document otherwise in form and
substance satisfactory to Apple, (i) setting forth the amount owed to such
creditor or lien holder, (ii) the account into which such amount shall be paid,
(iii) an acknowledgment that when such creditor or lien holder has been paid
such amount no further amounts will be owed to it by LMT, and (iv) except for
trade creditors, releasing LMT of all further claims.

 
(e)
LMT-SPE shall be deemed to have received and distributed to LMT all payments
made by Apple pursuant to the Apple License Agreement. LMT-SPE and LMT hereby
authorize and direct Apple to pay directly those creditors and holders of Liens
identified by Apple as creditors and lienholders of LMT to be paid from the
proceeds of the payments made by Apple on the Closing Date pursuant to the Apple
License Agreement and from whom payoff letters or other releases satisfactory to
Apple have been obtained. Nothing in this Section 8(f) shall obligate Apple to
pay the consideration other than on the terms and subject to the conditions
specified in the Apple License Agreement.

 
(f)
LMT shall ensure that upon the payments contemplated in Section 8(e) being made
to its creditors and holders of Liens on its assets no Liens, other than Liens
in favor of Apple, shall exist on its assets.

 
(g)
LMT represents and warrants that upon the payments contemplated in Section 8(e)
being made, the LMT Technology will be free and clear of all Liens except for
any Liens in favor of Apple. This representation and warranty will be repeated
as of the Closing Date (if different from the date of this Agreement).

 
(h)
From and after the date on which the payments contemplated in Section 8(e) are
made, LMT shall not, and shall ensure that none of its direct or indirect
subsidiaries shall, create, incur, assume or permit to exist allow any Lien on
the shares or any equity interests of LMT-SPE or any portion of the LMT
Technology in which it might have any right, title or interest, including,
without limitation, inventions, trade secrets, patent applications and other
proprietary rights which LMT and LMC are obligated hereunder to transfer to
LMT-SPE.

 
9.
LMT-SPE Licenses.

 
(a)
LMT-SPE shall execute and deliver to Apple a license agreement in the form of
Annex 6 (the “Apple License Agreement”) upon its receipt of notice from Apple
that the conditions precedent in Section 9(d) have been satisfied or waived and
Apple is prepared to make the Initial Payment (as defined in the Apple License
Agreement).



 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(b)
Upon its receipt from LMT-SPE of the Apple License Agreement, Apple shall pay
the Initial Payment thereunder in accordance with the Apple License Agreement
and the Escrow Agreement of even date herewith among the parties hereby and US
Bank, N.A. Apple shall deduct from the Final Payment (as defined in the Apple
License Agreement) repayment of $[*] in advances made to LMT prior to the date
of this Agreement. Any further payments by Apple in consideration for the
license granted pursuant to Section 8(a) shall be made as provided in the Apple
License Agreement.

 
(c)
Also on the Closing Date, LMT-SPE shall execute and deliver to (i) LMT a license
in the form of Annex 7 (the “LMT License Agreement”) (ii) LMC a license in the
form of Annex 8 (the “LMC License Agreement”).

 
(d)
Apple’s obligations to accept the Apple License Agreement and to make the
Initial Payment thereunder shall be further subject to the satisfaction or
written waiver, in Apple’s sole discretion of the following conditions
precedent:

 
(i)
LMT, LMC and LMT-SPE shall have performed all their obligations set forth in
Sections 1, 2, 3, 5, 6, 7 and 8;

 
(ii)
All representations and warranties in Sections 1(b), 2(b), 3(g), 7(b), 7(c),
8(g) and 8(h) shall be true and correct as of the date on which all other
conditions in this Section 9(d) are satisfied or waived by Apple;

 
(iii)
Apple shall have received and approved an opinion of California counsel to LMT
and LMC as to corporate status (and equivalent for other business entities);
valid existence; good standing; corporate power and action (and equivalent for
other business entities); due authorization, execution and delivery; no
violation of articles and bylaws (and equivalent for other business entities),
material agreements, court orders, applicable law; all filings, consents and
approvals obtained in connection with the transactions; and to the knowledge of
such attorneys no litigation or like proceedings are pending regarding the
Transaction Documents, and that the Transaction Documents are fully enforceable;

 
(iv)
As to LMT-SPE, a Delaware limited liability company, Apple shall also have
received, and approved an opinion of Delaware counsel that LMT-SPE as to its
limited liability company status, valid existence, good standing, limited
liability company power and action, due authorization, enforceability, execution
and delivery of all Transaction Documents, no violation of its articles and
bylaws, material agreements, court orders, compliance with applicable law, all
filings, consents and approvals obtained in connections with the transactions,
that the authorized capital stock of LMT-SPE are duly authorized, validly issued
and fully paid and non-assessable further that LMT-SPE’s assets, in light of the
structure of LMT-SPE, and the restriction on its formation, and future
operations will not be consolidated with LMT’s or LMC’s assets in any bankruptcy
case;

 

--------------------------------------------------------------------------------

[*] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(v)
LMT shall have executed and delivered to Apple a technology development
agreement in the form of Annex 9;

 
(vi)
LMT shall have delivered to Apple a security agreement in the form of Annex 10,
which security agreement shall exclude from the collateral LMT’s interest in
LMC;

 
(vii)
LMT-SPE shall have delivered to Apple a security agreement in the form of Annex
11;

 
(viii)
Apple, LMT, LMC and LMT-SPE shall have jointly engaged patent counsel
satisfactory to Apple to represent LMT and its affiliates in connection with its
patent applications and prosecutions;

 
(ix)
Apple shall have received from LMT, LMC and LMT-SPE such farther agreements and
instruments as Apple reasonably determines are required to give effect to the
agreements and transactions contemplated between the parties;

 
(x)
Apple shall have concluded its discussions with Caltech concerning the Caltech
License, and with results satisfactory to Apple;

 
(xi)
Apple shall have completed all legal, tax, accounting, engineering and
confirmatory business due diligence on the LMT Technology, LMT, LMC and LMT-SPE,
and with results satisfactory to Apple; and

 
(xii)
Apple shall not be entitled under Section 14(b) to terminate this Agreement.

 
(e)
The parties agree that the security interest granted to Apple under the security
agreement described in Section 9(d)(vii) shall be:

 
(i)
subordinated to all of Apple’s rights under the Apple License Agreement, such
that in the event that such security interest shall be enforced in any of the
collateral subject to such security interest any rights acquired as a result of
such enforcement shall be subject to all of, and shall not entitle the acquirer
of any such rights to interfere with or otherwise disturb, Apple’s rights or its
enjoyment of those rights under the Apple License Agreement;

 
(ii)
subordinated to all of LMC’s rights under the LMC License Agreement, such that
in the event that such security interest shall be enforced in any of the
collateral subject to such security interest any rights acquired as a result of
such enforcement shall be subject to all of, and shall not entitle the acquirer
of any such rights to interfere with or otherwise disturb, LMC’s rights or its
enjoyment of those rights under the LMC License Agreement; and

 
(iii)
prior to all of LMT’s rights under the LMT License Agreement, such that in the
event that such security interest shall be enforced in any of the collateral
subject to such security interest any rights acquired as a result of such
enforcement shall be free and clear of LMT’s right under the LMT License
Agreement, and LMT’s rights under the LMT License Agreement and, to the extent
the rights acquired as a result of the enforcement of such security interest
conflict with the LMT License Agreement, the LMT License Agreement shall
continue to exist at the sole and absolute discretion of the acquirer of rights
as a result of such enforcement.



 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(f)
LMT, on behalf of itself and its respective heirs, executors, successors,
assigns, agents and all other persons and entities associated with either of
them, covenants that it will not at any time, whether now or in the future, sue,
file, assist, or participate in, or cause, assert, or induce any other person or
entity to sue, file, assert, or participate in any claim or allegation against
any of the following for infringement of Intellectual Property Rights of any of
the LMT Technology: (i) Apple and any of its Subsidiaries; or (ii) their
respective past, present and future owners, shareholders, parents, subsidiaries,
successors, assigns, divisions, units, officers, directors, employees, agents,
attorneys, or representatives, or (iii) their respective past, present and
future direct and indirect vendors, suppliers, manufacturers, distributors,
customers, or end users (collectively, “Apple-Related Entities”) in connection
with any act by a Apple-Related Entity at the direction of or on behalf of Apple
related to or in connection with any Apple-branded or Apple-licensed product.
This covenant not to sue does not inure to the benefit of any third parties for
their conduct that is unrelated to Apple or any of its Subsidiaries, and this
covenant not to sue shall not apply in any action in which Apple or any other
Apple-Related Entity raises as a defense in an infringement action that LMT is a
necessary party in any such action. For purposes of this paragraph, the grant to
a third party of an exclusive license or sublicense to any Intellectual Property
Rights relating to any LMT Technology in a field other than Consumer Electronic
Products shall not be a violation of this paragraph, even if the third party is
granted, as a part of such exclusive license, the right to sue or otherwise
assert infringement claims with respect to such Intellectual Property Rights.

 
(g)
LMT, LMC and LMT-SPE shall not amend, modify, supplement, amend and restate or
replace the LMT License Agreement or the LMC License Agreement except (i) with
the prior written consent of Apple or (ii) for the addition to the schedules
attached thereto of Intellectual Property Rights created or acquired during the
Capture Period.

 
10.
Covenant Not to Compete.

 
(a)
LMT shall not, and shall ensure that its direct and indirect subsidiaries shall
not, directly, or indirectly through or in association with any person, business
enterprise or otherwise, (i) develop, design, manufacture, sell, offer for sale
or otherwise distribute or provide any (x) Consumer Electronic Products or (y)
materials, components, manufacturing services or technology for use or
integration therewith; (ii) own or acquire any interest in, manage, operate,
control or participate in any business which is engaged in any of the activities
described in preceding subsection (i); or (iii) act as a consultant or advisor,
loan or otherwise provide funds or assistance of any sort, or sell or license
intellectual property to any business enterprise which is or is attempting to
engage in any of the activities listed in subsection (i) or (ii) hereof.



 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
“Consumer Electronic Products” means personal computers (portable and desktop);
tablet or slate style computing devices; handheld electronic and/or
communication devices (e.g., smartphones, digital music players, multi-function
devices, etc.); any device whose function includes the creation, storage or
consumption of digital media; any component or sub-component in any Consumer
Electronic Product; and any accessory that is the same or similar (in Apple’s
sole discretion) to an accessory made or sold by or on behalf of Apple
(regardless of when Apple sold or started to sell such accessory, including
after the Closing Date) that is suitable for use with any Consumer Electronic
Product. Notwithstanding the foregoing, “Consumer Electronic Products” shall not
include:

 
(i)
products (except for any product that is capable of interacting or interfacing
with a Consumer Electronic Product) that are powered by electricity or batteries
but that do not in any way involve the creation, storage, consumption, use,
viewing, transmission, or processing of digital media or digital information and
do not involve the use of wireless communication networks. Products that fall
into this category include, without limitation, electric-powered and/or
battery-powered drills, hand tools and watches (i.e. a wrist-worn device whose
sole function is to display the time of day);

 
(ii)
medical devices and other products that are not the same or similar to any Apple
product (regardless of when Apple sold or started to sell such product,
including after the Closing Date) and that are used exclusively for the
diagnosis and/or treatment of human or animal health conditions; or

 
(iii)
products or components thereof that are not the same as or similar to any Apple
product (regardless of when Apple sold or started to sell such product,
including after the Closing Date) or component of any Apple product and that are
made solely for, and sold solely into, the defense/military, automotive,
medical, or industrial markets.

 
(b)
The parties hereto acknowledge and agree that the value to the parties of the
transactions provided for in this Agreement would be substantially and
materially diminished if either LMT directly or indirectly through or in
association with any person or business enterprise or otherwise, were hereafter
to breach any of the provisions of Section 10(a), and LMT has therefore offered
and agreed to the provisions of Section 10(a) as a material inducement to Apple
to enter into this Agreement, and in consideration of the promises,
representations and covenants made by Apple under this Agreement. LMT
specifically acknowledges and agrees that the provisions of Section 10(a) are
commercially reasonable restraints on it and are reasonably necessary to protect
the interests Apple is acquiring hereunder and under the Transaction Documents.
The parties hereto further acknowledge and agree that Apple would be irreparably
damaged by a breach of Section 10(a) and would not be adequately compensated by
monetary damages for any such breach. Therefore, in addition to all other
remedies, Apple shall be entitled to injunctive relief from any court having
jurisdiction to restrain any violation (actual or threatened) of Section 10(a)
without the necessity of (i) proving monetary damages or the insufficiency
thereof, or (ii) posting any bond in regard to any injunctive proceeding.
Notwithstanding anything in this Agreement to the contrary, the rights and
licenses granted under the License Agreement, dated March 10, 2009, between LMT
and The Swatch Group Ltd., shall not constitute a violation of Section 10(a)
hereof or of any other provision of the MTA or any Transaction Document, but
only to the extent that such License Agreement is not amended after the date
hereof to include any new provision that would violate Section 10(a).



 
22

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(c)
If any court shall in any proceeding refuse to enforce Section 10(a) in whole or
in part because the time limit, geographical scope or any other element thereof
is deemed unreasonable in the jurisdiction of that court, it is expressly
understood and agreed that Section 10(a) shall not be void but, for the purpose
of such proceeding, such time limit, geographical scope or other element shall
be deemed to be reduced to the extent necessary to permit the enforcement of
Section 10(a) to the maximum extent allowable in that particular jurisdiction.
The foregoing, however, is not intended to and shall not in any way affect,
invalidate or limit the remaining provisions of Section 10(a) or affect,
invalidate or limit the validity or enforceability of Section 10(a) as written
in any other jurisdiction at any time.

 
(d)
From time to time, LMT or LMC may request that Apple grant express written
permission to develop, design, manufacture, sell, offer for sale or otherwise
distribute or provide any accessory for a Consumer Electronic Product or
materials, components, manufacturing services or technology for use or
integration therewith. Such requests shall be submitted in writing to Apple’s
Senior Director of Legal Affairs for Hardware Products, and shall specify in
reasonable detail the contemplated activity for which Apple’s consent is being
sought. Apple shall respond within a reasonable period of time, and Apple shall
consider each such request in good faith taking into account both the business
opportunity to LMT or LMC, as well as any actual or potential impact to Apple’s
current or future business opportunities.

 
11.
Confidentiality. The disclosure and use of all confidential information pursuant
to this Agreement and the other Transaction Documents shall be subject to the
terms of the parties’ existing Confidentiality Agreement and Exclusivity
Agreement, both dated April 30, 2010, the terms of which are incorporated by
reference herein. Without limiting the generality of the foregoing, LMT shall
ensure that neither LMT nor any Affiliate of LMT shall orally or in writing
refer to Apple or any Affiliate of Apple in any press conference, publication,
press release, filing, registration, notice or other communication without
providing Apple at least three (3) business days’ prior notice and a copy of
each such proposed reference, allowing Apple an opportunity to review and
comment on the same, and making any changes in each such proposed reference as
requested by Apple, unless the failure by LMT to make such changes would result
in LMT’s failing to comply with applicable law.



 
23

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
12.
Independent Contractor.

 
(a)
Each of LMT, LMC and LMT-SPE shall at all times be an independent contractor
under the Transaction Documents and not an employee or agent of Apple. None of
LMT, LMC and LMT-SPE shall have authority to obligate Apple in any manner
whatsoever and shall not make any representations or statements for or about
Apple or any Apple products or services.

 
(b)
Each of LMT, LMC and LMT-SPE shall have full responsibility for all applicable
withholding taxes for all compensation paid to it and for compliance with all
applicable labor and employment requirements with respect to its employees,
including, without limitation, state worker’s compensation insurance coverage
requirements and any immigration or visa requirements. Each of LMT, LMC and
LMT-SPE agrees to indemnify, defend and hold Apple harmless from any liability
for, or assessment of, any claims or penalties with respect to such withholding
taxes, labor, employment or immigration requirements, including, without
limitation, any liability for, or assessment of, withholding taxes imposed on
Apple by the relevant taxing authorities with respect to any compensation paid
to it or its employees.

 
13.
Indemnification.

 
(a)
LMT shall defend, indemnify and hold Apple (and its directors, officers,
affiliates, employees, agents, successors and assigns (each, an “indemnified
party”)) harmless from and against any and all liability, loss, expense
(including, without limitation, reasonable attorneys’ fees), or claims for
injury or damages (i) incurred by an indemnified party as a result of (A) any
inaccuracy in or breach of the representations, warranties or covenants made by
LMT, LMC or LMT-SPE in any Transaction Document or (B) any act or omission by
any of LMT, LMC or LMT-SPE or its directors, officers or employees that violates
any law or constitutes tortious acts or omissions; or (ii) incurred by any
indemnified party or asserted against any indemnified party by any third party
arising out of, in connection with, or as a result of (A) the execution or
delivery of this Agreement, any other Transaction Document, the performance by
the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby, (B)
Apple’s use of the LMT Technology or rights under the license agreement with
LMT-SPE, or (C) LMT’s performance of the services provided pursuant to the
technology development agreement executed and delivered pursuant to Section
9(d)(iv), except to the extent due directly to LMT’s following instructions
given to it by Apple in the “Statements of Work” in situations in which Company
has complied with its obligations under section 1(f) of such thereof. In the
event that a claimant obtains a final judgment against Apple expressly finding
that Apple acted with gross negligence, in bad faith or that it engaged in
willful misconduct, then this indemnity and hold harmless agreement shall not
apply, but only to the extent of such claim.

 
(b)
If any party is entitled to indemnification under Section 13(a), Apple will give
written notice to LMT of any matters giving rise to a claim for indemnification;
provided that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 13 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.

 
 
24

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(c)
In case any action, proceeding or claim is brought against an indemnified
party in respect of which indemnification is sought hereunder, LMT shall be
entitled to participate and, unless in the reasonable judgment of legal counsel
to the indemnified party a conflict of interest between it and LMT may exist
with respect of such action, proceeding or claim, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
LMT fails, within thirty (30) days of receipt of any indemnification notice to
notify, in writing, such person of its election to defend, settle or compromise,
at its sole cost and expense, any action, proceeding or claim (or discontinues
its defense at any time after it commences such defense), then the indemnified
party may, at its option, defend, settle or otherwise compromise or pay such
action or claim. In any event, unless and until LMT elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with LMT
in connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to LMT all information reasonably available
to the indemnified party which relates to such action or claim. LMT shall keep
the indemnified party fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. If LMT elects to
defend any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. LMT shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent. Notwithstanding anything
in this Section 13 to the contrary, LMT shall not, without the indemnified
party’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the indemnified party or which does not include, as an unconditional term
thereof, the giving by the claimant or the plaintiff to the indemnified party of
a release from all liability in respect of such claim.

 
(d)
The indemnification required by this Section 13 shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party irrevocably agrees to refund such moneys if it
is ultimately determined by a court of competent jurisdiction that such party
was not entitled to indemnification. The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar rights of the
indemnified party against LMT or others, and (ii) any liabilities LMT may be
subject to pursuant to the law.

 
14.
Term, Termination and Suspension of Performance.

 
(a)
The term of this Agreement shall commence on the date hereof and shall continue
until terminated pursuant to Section 14(b).



 
25

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(b)
Prior to the Closing Date (if different from the date of this Agreement), this
Agreement may only be terminated as provided in this Section 14(b):

 
(i)
Apple or LMT may terminate this Agreement by notice to the other party if, in
the case of Apple, LMT, LMC or LMT-SPE is in material breach, and in the case of
LMT, Apple is in material breach of this Agreement or any other Transaction
Document unless the defaulting party cures such breach and all effects thereof
within five (5) days of its receipt of notice thereof from the non-defaulting
party.

 
(ii)
Apple may terminate this Agreement by notice to LMT if Apple has reasonably
determined that the conditions set forth in Section 9(d) are unlikely to be
satisfied on or before August 31, 2010.

 
(c)
Termination of this Agreement by Apple pursuant to Section 14(b) shall not
relieve LMT, LMC and LMT-SPE of their liabilities or obligations to Apple
incurred prior to such termination.

 
(d)
The non-defaulting parties shall be entitled to exercise all remedies available
at law and in equity, in addition to the remedies set forth in this Agreement
and the other Transaction Documents, for a breach by any party of this Agreement
or another Transaction Document.

 
(e)
LMT acknowledges and agrees that Apple will be unable to quantify all direct,
indirect, consequential and special damages which Apple may incur as a result of
(i) any breach by LMT of Section 1(b), 1(c), 2(b) or 8 of this Agreement or (ii)
any breach of Section 1(d), 4(c), 4(f), 4(h), 8(g), 8(h), 9(f), 10, 11 or 13 of
this Agreement, provided that if a breach in this clause (ii) is capable of cure
and LMT has promptly initiated actions to cure such breach and has vigorously
and continuously undertaken to cure such breach, such breach shall not have been
cured within thirty (30) days of LMT learning thereof and, in the case of a
breach listed in clause (i) or (ii), such breach could reasonably be expected to
have a material adverse effect on Apple’s rights under the Apple License
Agreement (any such breach being a “LMT Fundamental Breach”).

 
(f)
LMT-SPE acknowledges and agrees that Apple will be unable to quantify all
direct, indirect, consequential and special damages which Apple may incur as a
result of (i) any breach by LMT-SPE of Section 3(b) of this Agreement or (ii)
any breach of Section 5(a), 5(c), 5(d) or 6 of this Agreement or Section 4.3 of
the Apple License Agreement, provided that if a breach in this clause (ii) is
capable of cure and LMT has promptly initiated actions to cure such breach and
has vigorously and continuously undertaken to cure such breach, such breach
shall not have been cured within thirty (30) days of LMT learning thereof and,
in the case of a breach listed in clause (i) or (ii), such breach could
reasonably be expected to have a material adverse effect on Apple’s rights under
the Apple License Agreement (any such breach being a “LMT-SPE Fundamental
Breach”).



 
26

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(g)
LMT and LMT-SPE each agrees that the minimum amount of any such damages to which
Apple shall be entitled, in the case of LMT upon the occurrence of a LMT
Fundamental Breach and, in the case of LMT-SPE, upon the occurrence of a LMT-SPE
Fundamental Breach shall be all amounts paid by Apple to or on behalf of LMT,
LMC and LMT-SPE pursuant to all Transaction Documents plus interest thereon from
the date of such payment until the date on which Apple recovers payment in full
of from the defaulting LMT party all damages hereunder and under the other
Transaction Documents at a rate per annum equal to the greater of (i) 10% or
(ii) “prime rate” as reported in The Wall Street Journal in effect from time to
time plus two percent. Apple may prove the minimum amount of damages set forth
in this Section 14(f) by entering this Agreement into evidence in any action
brought under this Agreement or the other Transaction Documents or in connection
with the exercise of its rights under the security agreements delivered pursuant
to Section 9(d)(vi) and (vii).

 
15.
Guaranty.

 
(a)
LMT does hereby unconditionally guarantee to Apple and its assigns the prompt,
full, and faithful performance and discharge by LMC and LMT-SPE (“LMT-Subs”) of
each and every one of the terms, conditions, agreements, representation,
warranties, guarantees and provisions on the part of the LMT-Subs contained in
this Agreement and the other Transaction Documents.

 
(b)
The guaranty in this Section 15 (“Guaranty”) shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment and
performance, and shall remain in full force and effect until all of the
underlying obligations have been absolutely, irrevocably, and unconditionally
fulfilled, performed or met, whether by LMT, or other person. LMT guarantees
that the LMT-Subs’ obligations under the Transaction Documents will be paid and
performed strictly in accordance with the terms hereof and thereof, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Apple.

 
(c)
LMT irrevocably waives the following, to the extent permitted by applicable law:

 
(i)
notice of any changes, amendments or modifications to (x) any agreements between
Apple and the LMT-Subs, including, but not limited to, any Transaction Document
or to (y) any liabilities owing Apple by either LMT-Sub;

 
(ii)
notice of presentment, demand, default, nonpayment or partial payments, protest,
and all other notices or formalities to which an LMT-Sub might otherwise be
entitled;

 
(iii)
notice of prosecution of collection or remedies against an LMT-Sub or against
the makers, endorsers, or other person liable on any such receivables, or
against any security or collateral thereto appertaining;



 
27

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
(iv)
notice of any contents to the granting of indulgence or extension of time
payment, the taking and releasing indebtedness or liabilities so guaranteed
hereunder, or Apple’s acceptance of partial payments thereon, or the settling,
compromising or compounding in any of the same in such manner and at such times
as Apple may deem advisable, without in any way impairing or affecting LMT’s
liability for the full amount thereof;



 
(v)
any requirement that Apple prosecute collection enforcement or other remedies
against either LMT-Sub or against any person liable on any such agreements,
obligation, indebtedness or liabilities so guaranteed, or enforce or resort to
any security liens, collateral, or other rights or remedies thereto
appertaining, before calling on LMT for payment; nor shall LMT’s liability in
any way be released or affected by reason of any failure or delay on Apple’s
part so to do;



 
(vi)
any requirement that suit be first instituted against an LMT-Sub, that any
rights or remedies against an LMT-Sub be first exhausted or that an LMT-Sub be
joined in any action brought by Apple against LMT under this Guaranty before
calling on LMT for payment;



 
(vii)
any requirement that Apple inquire into the powers of either LMT-Sub, its
officers, directors or agents, acting or purporting to act on such LMT-Sub’s
behalf with respect to the obligations described in this Guaranty; any such
obligations created in reliance upon the professed exercise of such powers shall
be guaranteed hereunder;



 
(viii)
any claims and other rights that it now has or may hereafter acquire against a
either LMT-Sub or any other guarantor that arise from the existence, payment,
performance or enforcement of LMT’s obligations under this Guaranty, including
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Apple
against an LMT-Sub, any other guarantor or any collateral that Apple now has or
hereafter acquires for the obligations underlying this Guaranty, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from an LMT-Sub, directly or
indirectly, in cash or other property, by setoff or in any other manner, payment
or security on account of any such claim or other right;



 
(ix)
any rights and defenses of LMT under Section 580a of the California Code of
Civil Procedure and any other rights and defenses that LMT may have by reason of
protection afforded to an LMT-Sub pursuant to the antideficiency or other laws
of California limiting or discharging an LMT-Sub’s obligations, including 580a,
580b, 580d and 726 of the California Code of Civil Procedure; and



 
(x)
without limiting the generality of the foregoing or any other provision hereof,
any rights and benefits that might otherwise be available to LMT under
California Civil Code Section 2809, 2810, 2815, 2819, 2839, 2845, 2848, 2849,
2850, 2899 or 3433.

 
 
28

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
16.
Miscellaneous.



 
(a)
All notices from one party to the other required or permitted under this
Agreement shall be in writing, shall refer specifically to this Agreement, and
shall be delivered in person, or sent by electronic or facsimile transmission
for which a confirmation of delivery is obtained, or sent by registered mail or
express courier services providing evidence of delivery, in each case to the
recipient party’s respective address set forth on the signature page hereof (or
to such updated address as may be specified in writing to the other party from
time to time). Such notices will be deemed effective as of the date so delivered
or on the third business day following mailing.



 
(b)
None of LMT, LMC or LMT-SPE shall assign, transfer, subcontract or otherwise
delegate any of its obligations under this Agreement without Apple’s prior
written consent in each instance other than as a part of any merger,
consolidation, or other statutory business combination or as a part of the sale
of all or substantially all of their assets. Any attempted assignment, transfer,
subcontracting or other delegation without such consent shall be void and shall
constitute a breach of this Agreement. Subject to the foregoing, this Agreement
shall inure to the benefit of the parties’ successors and assigns.



 
(c)
Each LMT, LMC and LMT-SPE acknowledges that any breach of this Agreement by it
may cause irreparable harm to Apple or its affiliates and that the remedies for
breach may include injunctive relief against such breach, in addition to damages
and other available remedies. The prevailing party shall be entitled to the
award of its reasonable attorneys’ fees in any action to enforce this Agreement.



 
(d)
This Agreement, including the other Transaction Documents and the Nondisclosure
Agreement referenced herein, constitutes the entire agreement between the
parties relating to the subject matter hereof and supersedes and cancels all
other prior agreements and understandings of the parties in connection with
subject matter. The headings or titles in this Agreement are for purposes of
reference only and shall not in any way affect the interpretation or
construction of this Agreement.



 
(e)
No waiver of any of the provisions of this Agreement shall be valid unless in a
written document, signed by the party against whom such a waiver is sought to be
enforced, nor shall failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder. All
amendments of this Agreement shall be made in writing and signed by both
parties, and no oral amendment shall be binding on the parties.



 
(f)
This Agreement shall be governed by and construed in accordance with the laws of
the State of California without giving effect to any conflict of laws principles
to the contrary. The parties hereby consent to jurisdiction and venue in the
appropriate state and Federal courts sitting in the Northern District of
California in any litigation between them arising out of this Agreement. If any
provision of this Agreement is held to be invalid or unenforceable to any extent
in any context, it shall nevertheless be enforced to the fullest extent allowed
by law in that and other contexts, and the validity and force of the remainder
of this Agreement shall not be affected thereby.


 
29

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
(g)
The invalidity of any provision in this Agreement shall not affect the validity
of any other provision herein.



 
(h)
The parties have each been represented by counsel in the negotiation of this
Agreement and have jointly prepared this Agreement with counsels’ assistance. In
the event of an ambiguity or a question of contract interpretation arises, no
provision of this Agreement shall be construed based on any particular party
having drafted the Agreement or such provision. Further, neither the history of
negotiations between the parties, nor the fact that provisions of this Agreement
(or portions thereof) have been inserted, deleted or modified in the course of
preparing Agreement drafts, shall be used to construe the meaning of any
provision.



 
(i)
In the event of a dispute, either party may commence litigation in the state or
federal courts in Santa Clara County, California. The parties irrevocably submit
to the exclusive jurisdiction of those courts and agree that final judgment in
any action or proceeding brought in such courts will be conclusive and may be
enforced in any other jurisdiction upon final and conclusive judgment (a
certified copy of which will be conclusive evidence of the judgment) or in any
other manner provided by law. Each party irrevocably waives to the fullest
extent permitted by applicable law (i) any objection it may have to the laying
of venue in any court referred to above; (ii) any claim that any such action or
proceeding has been brought in an inconvenient forum; and (iii) any immunity
that it or its assets may have from any suit, execution, attachment (whether
provisional or final, in aid of execution, before judgment or otherwise) or
other legal process.



(j)
Neither Apple nor any of LMT, LMC or LMT-SPE will issue press releases or other
publicity regarding this Agreement or its subject matter without the prior
written approval of the other parties.



[signatures follow]

 
30

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
IN WITNESS WHEREOF, the parties have executed this Master Transaction Agreement
as of the date first shown above. Each of the persons signing this Agreement
affirms that he or she is duly authorized to do so and thereby to bind the
indicated entity. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


APPLE INC.
LIQUIDMETAL TECHNOLOGIES,
INC.
     
/s/ Larry Buffington
Name:
/s/ Zadesky
Name:
LARRY BUFFINGTON
Title:
VP Product Design
Title:
PRESIDENT/CEO
Date:
8/5/10
Date:
8/10/2010
     
Address:
1 Infinite Loop
Address:
30452 Esperanza
 
Cupertino, CA 95014
 
Rancho Santa Margarita, CA
Attn:
92688
 
Attn:
     
LIQUIDMETAL COATINGS, LLC
     
/s/ Larry Buffington
 
Name:
LARRY BUFFINGTON
 
Title:
PRESIDENT/CEO
 
Date:
8/10/2010
     
Address:
900 Rockmead Drive, Suite 240
   
Kingwood, Texas 77339
 
Attn:
Chief Executive Officer
     
CRUCIBLE INTELLECTUAL
PROPERTY, LLC
     
/s/ Tony Chung
 
Name:
Tony Chung
 
Title:
Chief Financial Officer

 
Date:
8/4/10
       
Address: 31441 Santa Margarita
Pkwy., Suite A #247
 
Rancho Santa Margarita, CA 92688 92688
     
Attn:
Chief Executive Officer

 
 
31

--------------------------------------------------------------------------------

 


ANNEX 1


Permitted Liens


None

 

--------------------------------------------------------------------------------

 

ANNEX 2


Approvals


Consents/approvals are required from the following parties:


1.
Enterprise Bank

2.
C3 Capital Partners, L.P.

3.
C3 Capital Partners II, L.P.

4.
Members and Board of Managers of LMC

5.
Board of Directors of LMT

6.
LLPG, Inc.


 

--------------------------------------------------------------------------------

 


ANNEX 3


LMC Assignment Agreement

 

--------------------------------------------------------------------------------

 


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of
August 5, 2010 by and between LIQUIDMETAL COATINGS, LLC, a Delaware limited
liability company (“Assignor”), and LIQUIDMETAL TECHNOLOGIES, INC., a Delaware
corporation (“Assignee”).


THIS ASSIGNMENT is made with reference to the following facts and circumstances:


A.    Assignor and Assignee have, together with Apple Inc., a California
corporation, and Crucible Intellectual Property, LLC, a Delaware limited
liability company (“Crucible”), entered into that certain Master Transaction
Agreement dated August 5, 2010 (“MTA”) pursuant to which Assignor has agreed to
distribute to Assignee all its right, title and interest in and to the LMT
Technology (as defined in the MTA), now existing or hereafter arising until the
date falling eighteen (18) months after the Closing Date (as defined in the
MTA).


B.     Assignee is willing to accept all of Assignor’s right, title and interest
in the LMT Technology.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:


1.
Assignment. Assignor hereby transfers, conveys and assigns to Assignee,
effective as of close of business on August 5, 2010 (the “Effective Date”), all
of Assignor’s right, title and interest in, and obligations under the LMT
Technology, whether now existing or hereafter arising until the date falling
eighteen (18) months after the Effective Date (the “LMC Intellectual Property
Assets”), including without limitation the patent applications listed on
Schedule 1 hereto. Also effective as of the Effective Date, Assignee accepts
this assignment of the LMC Intellectual Property Assets. Assignor hereby
assigns, and Assignee hereby assumes, all (i) obligations under agreements
included in the LMC Intellectual Property Assets and (ii) obligations arising as
a matter of law with respect to the LMC Intellectual Property Assets. The
assignment set forth herein shall not include the assignment of any rights of
Assignor that Assignor acquires on or after the Effective Date under and with
respect to: (i) the Exclusive License Agreement, dated as of the Effective Date,
between Assignor and Crucible, or (ii) the Amended and Restated and Restated
License and Technical Support Agreement, dated as of the Effective Date, between
Assignor and Assignee.



2.
No Assignment. This Assignment may not be assigned by any party without the
written consent of the other party (which consent may not be unreasonably
withheld).



3.
Further Assurances. Each party to this Assignment shall execute and deliver to
each other party all documents, and shall take all actions, reasonably required
by such other party from time to time to confirm or effect the matters set forth
in this Assignment, or otherwise to carry out the purposes of this Assignment.


 

--------------------------------------------------------------------------------

 


4.
Entire Agreement. This Assignment, together with the MTA, constitute the entire
agreement between the parties with respect to the assignment of the LMT
Technology to Assignee.



5.
Successors and Assigns. This Assignment shall bind, and shall inure to the
benefit of, the successors and assigns of the parties hereto.



6.
Counterparts. This Assignment may be executed in counterparts with the same
effect as if the parties had executed one instrument, and each such counterpart
shall constitute an original of this Assignment.



7.
Severability. No provision of this Assignment that is held to be inoperative,
unenforceable or invalid shall affect the remaining provisions, and to this end
all provisions of this Assignment shall be severable.



8.
Governing Law. This Assignment shall be governed by and construed in accordance
with the laws of the State of California without giving effect to any conflict
of laws principles to the contrary. The parties hereby consent to jurisdiction
and venue in the appropriate state and Federal courts sitting in the Northern
District of California in any litigation between them arising out of this
Assignment. If any provision of this Assignment is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Assignment shall not be affected thereby.



9.
Jurisdiction. In the event of a dispute, either party may commence litigation in
the state or federal courts in Santa Clara County, California. The parties
irrevocably submit to the exclusive jurisdiction of those courts and agree that
final judgment in any action or proceeding brought in such courts will be
conclusive and may be enforced in any other jurisdiction upon final and
conclusive judgment (a certified copy of which will be conclusive evidence of
the judgment) or in any other manner provided by law. Each party irrevocably
waives to the fullest extent permitted by applicable law (i) any objection it
may have to the laying of venue in any court referred to above; (ii) any claim
that any such action or proceeding has been brought in an inconvenient forum;
and (iii) any immunity that it or its assets may have from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process.



10.
Notices. All notices from one party to the other required or permitted under
this Assignment shall be in writing, shall refer specifically to this
Assignment, and shall be delivered in person, or sent by electronic or facsimile
transmission for which a confirmation of delivery is obtained, or sent by
registered mail or express courier services providing evidence of delivery, in
each case to the recipient party’s respective address set forth on the signature
page to the MTA (or to such updated address as may be specified in writing to
the other party from time to time). Such notices will be deemed effective as of
the date so delivered or on the third business day following mailing.



[signatures follow]

 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, the parties have executed this Assignment as of the date first
written above.



 
ASSIGNOR:
 
LIQUIDMETAL COATINGS, LLC
     
By:
/s/ Larry Buffington
 
Name:  
LARRY BUFFINGTON
 
Title:
PRESIDENT / CEO
     
ASSIGNEE:
 
LIQUIDMETAL TECHNOLOGIES, INC.
     
By:
/s/ Tony Chung
 
Name:
Tony Chung
 
Title:
Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO ASSIGNMENT


Patents and Patent Applications


Grantor
Patent
Country
Date Filed
Serial No.
Patent
No./Status
Issue
Date
Liquidmetal
Coatings, LLC
Nickel Based
Thermal Spray
Powder
USA
2/1/10
61,300,318
Pending
—
Liquidmetal
Coatings, LLC
Molybdenum-
Containing
Ferrous Alloy for
Improved
Thermal Spray
Deposition and
Hard-Facing
USA
4/28/10
61,315,661
Pending
—

 
 

--------------------------------------------------------------------------------

 

ANNEX 4


LMT Contribution Agreement

 

--------------------------------------------------------------------------------

 


CONTRIBUTION AGREEMENT


THIS CONTRIBUTION AGREEMENT (the “Agreement”) is dated as of August 5, 2010 (the
“Effective Date”) by and between LIQUIDMETAL TECHNOLOGIES, INC., a Delaware
corporation (“Assignor”), and CRUCIBLE INTELLECTUAL PROPERTY, LLC., a Delaware
limited liability company and wholly owned subsidiary of Assignor (“Assignee”).


THIS AGREEMENT is made with reference to the following facts and circumstances:


A.   Assignor and Assignee are, with Apple Inc., Assignee, and Liquidmetal
Coatings, LLC, parties to that certain Master Transaction Agreement, dated as of
the Effective Date (“MTA”), pursuant to which Assignor has agreed to contribute
to Assignee all its right, title and interest in and to the LMT Technology (as
defined in the MTA) now existing or hereafter arising until the date falling
eighteen (18) months after the Effective Date, including, without limitation,
all trade secrets and all patent registrations, patent applications, license
agreements, copyright applications and copyright registrations listed on
Schedule 1 hereto.


B.    Assignee is willing to accept all of Assignor’s right, title and interest
in the LMT Technology.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:


1.
Assignment. Assignor hereby transfers, conveys and assigns to Assignee,
effective as of the close of business on the Effective Date, all of Assignor’s
right, title and interest in the LMT Technology, now existing or hereafter
arising until the date falling eighteen (18) months after the Effective Date,
including, without limitation: all trade secrets and all patent registrations,
patent applications, license agreements, and trademarks listed on Schedule 1
hereto. Also effective as of the Effective Date, Assignee accepts this
assignment of the LMT Technology. In connection with the foregoing, Assignor
hereby assigns and delegates, and Assignee hereby assumes, all (i) obligations
under agreements included in the LMT Technology and (ii) obligations arising as
a matter of law with respect to the LMT Technology. It is intended by the
parties that the contribution of the LMT Technology being made by Assignor to
Assignee hereunder will qualify as a tax-exempt transaction pursuant to Section
721 of the Internal Revenue Code of 1986, as amended.



2.
No Assignment. This Agreement may not be assigned by any party without the
written consent of the other party (which consent may not be unreasonably
withheld).



3.
Further Assurances. Each party to this Agreement shall execute and deliver to
each other party all documents, and shall take all actions, reasonably required
by such other party from time to time to confirm or effect the matters set forth
in this Agreement, or otherwise to carry out the purposes of this Agreement.


 

--------------------------------------------------------------------------------

 


4.
Entire Agreement. This Agreement, together with the MTA, constitute the entire
agreement between the parties with respect to the assignment of the LMT
Technology to Assignee.



5.
Successors and Assigns. This Agreement shall bind, and shall inure to the
benefit of, the successors and assigns of the parties hereto.



6.
Counterparts. This Agreement may be executed in counterparts with the same
effect as if the parties had executed one instrument, and each such counterpart
shall constitute an original of this Agreement.



7.
Severability. No provision of this Agreement that is held to be inoperative,
unenforceable or invalid shall affect the remaining provisions, and to this end
all provisions of this Agreement shall be severable.



8.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without giving effect to any conflict
of laws principles to the contrary. The parties hereby consent to jurisdiction
and venue in the appropriate state and Federal courts sitting in the Northern
District of California in any litigation between them arising out of this
Agreement. If any provision of this Agreement is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.



9.
Jurisdiction. In the event of a dispute, either party may commence litigation in
the state or federal courts in Santa Clara County, California. The parties
irrevocably submit to the exclusive jurisdiction of those courts and agree that
final judgment in any action or proceeding brought in such courts will be
conclusive and may be enforced in any other jurisdiction upon final and
conclusive judgment (a certified copy of which will be conclusive evidence of
the judgment) or in any other manner provided by law. Each party irrevocably
waives to the fullest extent permitted by applicable law (i) any objection it
may have to the laying of venue in any court referred to above; (ii) any claim
that any such action or proceeding has been brought in an inconvenient forum;
and (iii) any immunity that it or its assets may have from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process.



10.
Notices. All notices from one party to the other required or permitted under
this Agreement shall be in writing, shall refer specifically to this Agreement,
and shall be delivered in person, or sent by electronic or facsimile
transmission for which a confirmation of delivery is obtained, or sent by
registered mail or express courier services providing evidence of delivery, in
each case to the recipient party’s respective address set forth on the signature
page to the MTA (or to such updated address as may be specified in writing to
the other party from time to time). Such notices will be deemed effective as of
the date so delivered or on the third business day following mailing.



[signatures follow]

 
2

--------------------------------------------------------------------------------

 


NOW, THEREFORE, the parties have executed this Contribution Agreement as of the
date first written above.



 
ASSIGNOR:
 
LIQUIDMETAL TECHNOLOGIES, INC.
       
By:
/s/ Larry Buffington
 
Name:  
LARRY BUFFINGTON
 
Title:
PRESIDENT / CEO
       
ASSIGNEE:
 
CRUCIBLE INTELLECTUAL PROPERTY, LLC
       
By:
/s/ Tony Chung
 
Name:
Tony Chung
 
Title:
Chief Financial Officer

 
 
3

--------------------------------------------------------------------------------

 


SCHEDULE 1 TO AGREEMENT


Patents and Patent Applications


Patent
Country
Date
Filed
Serial No.
Patent
No./Status
Issue
Date
Porous Amorphous Alloy for Catalysts
USA
09.10.84
06/649,070
4’608’319
08.26.86
Data Storage Using Amorphous Metallic Storage Medium
USA
11.23.87
07/123,924
4’888’758
12.19.89
Joining Using Bulk Alloys
USA
06.13.94
08/258,766
5’482’580
01.09.96
Composites of Bulk Alloy (Method)
USA
04.06.95
08/417,749
5 567 251
10.22.96
Diamond Composites of Bulk Alloys
USA
08.01.94
08/284,153
5’567’532
10.22.96
Die-Casting of Bulk Alloys
USA
02.16.96
08/602,899
5’711’363
01.27.98
Torsional Spring of Bulk Alloys
USA
08.26.96
08/702,918
5’772’803
06.30.98
Casting of Zr-base Bulk Alloys
USA
09.30.96
08/720,483
5’797’443
08.25.98
Composites of Bulk Alloys
USA
10.15.96
08/732,546
5’866’254
02.02.99
Die-Forming (Molding) of Bulk Alloys
USA
07.17.96
08/683,319
5’896’642
04.27.99
Replication with Bulk Alloys
USA
07.18.96
08/683,320
5’950’704
09.14.99
Composite Kinetic Energy Penetrator
USA
09.24.97
08/937,096
6’010’580
01.04.00
Vacuum Die-Casting
USA
01.23.98
09/012,347
6’021’840
02.08.00
Shaped-Charge Projectiles
USA
02.27.01
09/796,736
6’446’558
09.10.02
Yttrium Addition
USA
10.31.01
10/020,386
6’682’611
01.27.04
Golf Club Made of Bulk Alloy
USA
10.28.97
08/963,131
6’685’577
12.04.95

 
 
4

--------------------------------------------------------------------------------

 


Patent
Country
Date
Filed
Serial No.
Patent
No./Status
Issue
Date
Metal Frame
USA
06.07.02
10/165,466
6’771’490
08.03.04
Metal Frame
UK
06.07.02
02787184.7
1404884
07.11.07
Metal Frame
Germany
06.07.02
60221127.1
60221127
07.11.07
Metal Frame
China
06.07.02
028138414
ZL02813841.4
03.01.06
Metal Frame
Korea
06.07.02
2003-
7016092
10-0908420
07.13.09
Metal Frame
India
06.07.02
2091DELNP 2003
Filed
—
Joining by Casting
USA
07.31.02
10/210,398
6’818’078
11.16.04
Joining by Casting
UK
07.31.02
02761216.7
1415010
01.07.09
Joining by Casting
Germany
07.31.02
02761216.7
60230769.4
01.07.09
Joining by Casting
Italy
07.31.02
48253BE200
9
1415010
01.07.09
Joining by Casting
Japan
07.31.02
2003-
517329
4243589
12.19.08
Joining by Casting
Korea
07.31.02
2004-
7001265
0898657
05.13.09
Gliding Boards
USA
03.07.02
10/093,229
6’843’496
01.18.05
Gliding Boards
Japan
03.07.02
2002-
570783
4216604
11.14.08
Gliding Boards
EPO
03.07.02
0270796722
122
Filed
—
Forming Molded Articles
USA
09.06.02
10/236,792
6’875’293
04.05.05
Forming Molded Articles
China
09.06.02
028198131
ZL02819813.1
01.17.07
Forming Molded Articles
EPO
09.06.02
027802842
Filed
—
Forming Molded Articles
Japan
09.06.02
2003527141
Filed
—
Forming Molded Articles
Korea
09.06.02
2004700338
8
Filed
—
Cutting Tools
USA
03.07.02
10/093,245
6’887’586
05.03.05
Cutting Tools
Japan
03.03,09
2009-
049448
Filed
—

 
 
5

--------------------------------------------------------------------------------

 


Patent
Country
Date
Filed
Serial No.
Patent
No./Status
Issue
Date
Cutting Tools
China
03.07.02
028080815
ZL02808081.5
04.23.08
Cutting Tools
Korea
03.07.02
2003-
7011684
100874694
12.11.08
Improving Bulk Alloys
USA
10.02.02
10/263,965
7’008’490
03.07.06
Improving Bulk Alloys
Japan
10.02.02
2003532717
Filed
—
Improving Bulk Alloys
Korea
10.02.02
2004700498
8
Filed
—
Improving Bulk Alloys
China
10.02.02
0282185915
Filed
—
Thermoplastic Casting (TPC)
USA
01.31.03
10/355,490
7’017’645
03.28.06
Thermoplastic Casting (TPC)
EPO
01.31.03
0373510951
215
EP1499461
09.02.09
Thermoplastic Casting (TPC)
UK
01.31.03
03735109,5
1215
Filed
—
Thermoplastic Casting (TPC)
Germany
01.31.03
03735109.5-
1215
Filed
—
Thermoplastic Casting (TPC)
France
01.31.03
03735109.5-
1215
Filed
—
Thermoplastic Casting (TPC)
China
01.31.03
038043971
ZL03804397.1
11.02.07
Thermoplastic Casting (TPC)
Japan
01.31.03
20106769
Filed
—
Thermoplastic Casting (TPC)
Korea
01.31.03
2004701190
0
Filed
—
Foamed Structures
USA
05.20.03
10/442,707
7’073’560
07.11.06
Foamed Structures
UK
05.20.03
03729048.3
2122
1513637
05.12.08
Foamed Structures
Germany
05.20.03
037290483
60319700.0-.08
03.12.08
Foamed Structures
Korea
05.20.03
2004701877
3
Filed
—
Encapsulated Ceramic Armor
USA
03.11.03
10/386,728
7,157,158
01.02.07

 
 
6

--------------------------------------------------------------------------------

 
 
Patent
Country
Date
Filed
Serial No.
Patent
No./Status
Issue
Date
Investment Casting of Bulk-Solidifying Amorphous Alloys
USA
09.30.03
10/529,585
7’293’599
11.13.07
Retractable Memory Stick
USA
08.21.06
29/264,947
D563,954
03.11.08
Golf Club Made of Bulk-Solidifying Amorphous Metal
USA
11.25.05
11/288,492
7’357’731
04.15.08
Jewelry Made of Precious Amorphous Alloys and Method of Making Such
USA
10.05.05
10/534,375
7,412,848
08/19/08
Amorphous Alloy Stents
USA
11.18.03
10/534,374
7,500,987
03/10/09
Method of Making In-Situ Composites Comprising Amorphous Alloys
USA
02.11.04
10/545,123
7,520,944
03/21/09
Method of Making Dense Composites of Bulk-Solidifying Alloys and Articles
Thereof
USA
06.17.03
10/521,424
7,560,001
7/14/2009
Continuous Casting of Bulk Solidifying Amorphous Alloys
USA
04.14.04
10/552,667
7,575,040
8/18/2009
Pt-Base Bulk Solidifying Amorphous Alloys
USA
12.22.03
10/540,337
7,582,172
9/1/2009
Continuous Casting of Foamed Bulk Amorphous Alloys
USA
04.14.04
10/552,496
7,588,071
9/15/2009
Continuous Casting of Foamed Bulk Amorphous Alloys
Korea
04.14.04
2005-
7019638
Filed
—
Encapsulated Ceramic Armour
USA
12.18.06
11/612,328
7,604,876
10/20/2009
Method of Manufacturing Amorphous Metallic Foam
USA
01.20.04
10/542,438
7,621,314
11/24/2009
Fe-Base In-Situ Composite Alloys Comprising Amorphous Phase
USA
10.01.04
10/573,148
7,618,499
11/17/2009

 
 
7

--------------------------------------------------------------------------------

 


Patent
Country
Date
Filed
Serial No.
Patent
No./Status
Issue
Date
Antenna Structures Made of Bulk-Solidifying Amorphous Alloys
USA
02.17.06
11,844431
Filed
—
Antenna Structures Made of Bulk
UK
02.17.06
07171812
2439852
06/10/2009
Antenna Structures Made of Bulk
China
02.17.06
2006-
800088016
Filed
—
Antenna Structures Made of Bulk
India
02.17.06
6490DELM
P2007
Filed
—
Bulk-Solidifying Alloys with Improved Mechanical Properties
USA
12.16.05
11,303,844
Filed
—
High Durability Structures of Amorphous Alloy with a Method of Forming
USA
08.13.04
10,565,839
Filed
—
Medical Implants
USA
08.19.03
10,524,954
Filed
—
Medical Implants
EPO
08.19.03
03788672.8
Filed
—
Metallic Dental Prostheses Made of Bulk-Solidifying Amorphous Alloys and
Articles Thereof
USA
08.05.03
10,523,465
Filed
—
Au-Base Bulk Solidifying Amorphous Alloys
USA
10.17.05
11,576,922
Filed
—
Au-Base Amorphous Alloys
EPO
10.17.05
05815431.1
1 805 337
05.05.10
Au-Base Amorphous Alloys
UK
10.17.05
05815431.1
Filed
—
Au-Base Amorphous Alloys
Germany
10.17.05
05815431.1
60-
2005021136.5
—
Au-Base Amorphous Alloys
France
10.17.05
05815431.1
Filed
—
Au-Base Amorphous Alloys
Switzerland
10.17.05
05815431.1
Filed
—
Au-Base Amorphous Alloys
Netherlands
10.17.05
05815431.1
Filed
—
Au-Base Amorphous Alloys
Austria
10.17.05
05815431.1
Filed
—

 
 
8

--------------------------------------------------------------------------------

 
 
Patent
Country
Date
Filed
Serial No.
Patent
No./Status
Issue
Date
All-Base Amorphous Alloys
Spain
10.17.05
05815431.1
Filed
—
Au-Base Amorphous Alloys
Turkey
10.17.05
05815431.1
Filed
—
Current Collector Plates Made of Bulk-Solidifying Amorphous Alloys
USA
03.18.04
10,548,979
Filed
—
Current Collector Plates Made of Bulk-Solidifying Amorphous Alloys
Japan
10.18.04
2006-
507442
Filed
—
Amorphous Alloy Hooks and Methods of Making Such Hooks
USA
10.24.05
11,577,081
Filed
—
Metallic Mirrors Formed from Amorphous Alloys
USA
10.19.05
11,577,052
Filed
—
Tin-Addition to Amorphous Alloy
USA
06.12.09
61,354,620
Filed
—
Tin-Addition to Amorphous Alloy
Korea
07.23.09
200910-
2009-
0067226
Filed
—
Amorphous Alloy Armor
USA
11.09.09
12,615,097
Filed
—
Hermetic Seal
USA
01.04.10
61,335,294
Filed
—
Nickel Based Thermal Spray Powder Imprint Lithograph with Amorphous Metallic
Materials
USA
02.01.10
61,300,381
Filed
—
Thermoplastic Forming Methods for Amorphous Alloys
USA
02.17.10
61,338,138
Filed
—
Ni-Free Beryllium Containing Amorphous Alloy
USA
04.28.10
61,329,054
Filed
—
Molybdenum-Containing Ferrous Alloy for Improved Thermal Spray Deposition and
Hard Facing
USA
03.19.10
61,315,661
Filed
—

 
 
9

--------------------------------------------------------------------------------

 


SCHEDULE 1 TO AGREEMENT (CONTINUED)


Trademarks and Trademark Applications


Ref No.
Mark/ Title
App. No./
Filing Date
Reg No./
Issue Date
Status
Inventors/Goods
U.S./
Foreign
LQUID-002T
LIQUIDMETAL (and design)
75/389,648
11/13/1997
2,435,529
03/13/2001
REGISTERED
RENEWAL DUE
03/13/2011
CLASS 028: GOLF EQUIPMENT, NAMELY, GOLF CLUBS, GOLF BALLS AND GOLF BAGS
U
LQUID-003T
LIQUIDMETAL (stylized)
75/389,645
11/13/1997
2,480,241
08/21/2001
REGISTERED
RENEWAL DUE
08/21/2011
CLASS 028: GOLF EQUIPMENT, NAMELY, GOLF CLUBS, GOLF BALLS AND GOLF BAGS
U
LQUID-004T
LIQUIDMETAL (and design)
75/358,134
09/16/1997
2,312,889
02/01/2000
REGISTERED
RENEWAL DUE
02/01/2020
CLASS 006: AMORPHOUS METALS
U
LQUID-005T
LIQUIDMETAL GOLF (and design)
75/351,059
09/03/1997
2,494,583
11/02/2001
REGISTERED
RENEWAL DUE
10/02/2011
CLASS 028: TOYS AND SPORTING GOODS, NAMELY, GOLF CLUBS, GOLF BALLS, GOLF CLUB
SHAFTS, GOLF GRIPS, GOLF BAGS, TENNIS RACKETS
U
LQUID-008T
LIQUIDMETAL GOLF
75/498,778
06/08/98
2,714,787
05/13/2003
REGISTERED
RENEWAL DUE
05/13/2013
CLASS 025: CLOTHING, NAMELY, HATS, PANTS, SHIRTS, SHORTS, SWEATERS, JACKETS AND
FOOTWEAR
U
LQUID-013JP (Japan)
LIQUIDMETAL (and design)
016900/1997
02/18/1997
4149191
05/22/1998
REGISTERED
RENEWAL DUE
05/22/2018
CLASS 006: AMORPHOUS METALS
F
LQUID-013KS (South Korea)
LIQUIDMETAL (and design)
97-57058
12/10/1997
447777
05/13/1999
REGISTERED
RENEWAL DUE
05/13/2019
CLASS 006: ZIRCONIUM AND TITANIUM BASED ALLOYS
F
LQUID-014HK2 (Hong Kong)
LIQUIDMETAL (and design)
793/2001
01/15/2001
B6279/2002
05/24/2002
REGISTERED
RENEWAL DUE
01/15/2018
CLASS 028: GAMES AND PLAYTHINGS, GYMNASTIC AND SPORTING ARTICLES
F
LQUID-014JP (Japan)
LIQUIDMETAL (and design)
147446/1997
08/07/1997
4496160
08/03/2001
REGISTERED
RENEWAL DUE
08/03/2011
CLASS 028: SPORTING, ATHLETIC AND GYMNASTIC IMPLEMENTS; GAME MACHINES AND
APPARATUS; GO GAME EQUIPMENT (JAPANESE BOARD GAME); SHOGI GAME EQUIPMENT
(JAPANESE CHESS); DICE; SUGOROKU GAMES (JAPANESE PARCHEESI); DICE CUPS; DIAMOND
GAMES; CHESS GAMES; CHECKERS; CONJURING APPARATUS; DOMINOES; MAHJONG EQUIPMENT;
BILLIARD APPARATUS; TOYS; DOLLS; TOYS FOR DOMESTIC PETS; WAX FOR SKIS; FISHING
TACKLE
F
LQUID-014KS (South Korea)
LIQUIDMETAL (and design)
97-57059
12/10/1997
446249
04/14/1999
REGISTERED
RENEWAL DUE
04/14/2019
CLASS 028; GOLF CLUBS, GOLF BALLS AND GOLF BAGS
F
LQUID-014SG (Singapore)
LIQUIDMETAL (and design)
S115181/97
12/15/1997
T97/15181Z
12/15/1997
REGISTERED
RENEWAL DUE
12/15/2017
CLASS 028: SPORTING GOODS
F

 
 
10

--------------------------------------------------------------------------------

 


LQUID-014TI (Taiwan)
LIQUIDMETAL (and design)
75/184,482
10/21/1996
854224
06/01/1999
REGISTERED
RENEWAL DUE
05/31/2019
CLASS 028: SPORTING GOODS, NAMELY BADMINTON RACKETS, GOLF CLUB HEADS, GOLF CLUB
SHAFTS, GOLF CLUBS, GOLF CLUB FACE PLATE INSERTS, FIELD HOCKEY STICKS, ICE
HOCKEY STICKS AND TENNIS RACKETS
F
LQUID-015AU (Australia)
LIQUIDMETAL (and design)
750504
12/08/1997
750504
02/11/2000
REGISTERED
RENEWAL DUE
12/08/2017
CLASS 028; SPORTING GOODS
F
LQUID-015CA (Canada)
LIQUIDMETAL (and design)
864571
12/18/1997
517,008
09/24/1999
REGISTERED
RENEWAL DUE
09/24/2014
CLASS 006: AMORPHOUS METALS CLASS 028: SPORTING GOODS, NAMELY GOLF CLUBS, GOLF
BALLS AND GOLF BAGS
F
LQUID-015EU (Europe)
LIQUIDMETAL (and design)
698977
12/08/1997
000698977
09/01/1999
REGISTERED
RENEWAL DUE
12/08/2017
CLASS 006: AMORPHOUS METALS CLASS 028: SPORTING GOODS
F
LQUID-018JP (Japan)
LIQUIDMETAL (and design)
016901/1997
02/18/1997
4149192
05/22/1998
REGISTERED
RENEWAL DUE
05/22/2018
CLASS 006: AMORPHOUS METALS
F
LQUID-019JP (Japan)
LIQUIDMETAL GOLF (and design)
0167209/1997
10/13/1997
4314788
09/10/1999
REGISTERED
RENEWAL DUE
09/10/2019
CLASS 028: TOYS; SPORTING, ATHLETIC AND GYMNASTIC IMPLEMENTS
F
LQUID-020JP (Japan)
LIQUIDMETAL (shaded letters)
147447/1997
08/07/1997
4470501
04/27/2001
REGISTERED
RENEWAL DUE
04/27/2011
CLASS 028: SPORTING, ATHLETIC AND GYMNASTIC IMPLEMENTS; GAME MACHINES AND
APPARATUS; GO GAME EQUIPMENT (JAPANESE BOARD GAME); SHOGI GAME EQUIPMENT
(JAPANESE CHESS); DICE; SUGOROKU GAMES (JAPANESE PARCHEESI); DICE CUPS; DIAMOND
GAMES; CHESS GAMES; CHECKERS; CONJURING APPARATUS; DOMINOES; MAHJONG EQUIPMENT;
BILLIARD APPARATUS; TOYS; DOLLS; TOYS FOR DOMESTIC PETS; WAX FOR SKIS; FISHING
TACKLE
F
LQUID-027T
LIQUIDMETAL
75/434,845
02/17/1998
2,435,558
03/13/2001
REGISTERED
RENEWAL DUE
03/13/2011
GLASS 028: GOLF PRODUCTS, NAMELY GOLF CLUBS, GOLF BALLS AND GOLF BAGS
U
LQUID-051U
LIQUIDMETAL
 
107559
08/03/2001
CA
REGISTERED
RENEWAL DUE
08/23/2011
GOLF EQUIPMENT; GOLF PRODUCTS; GOLF CLUBS; TOYS AND SPORTING GOODS
U
LQUID-057AU (Australia)
LIQUIDMETAL
946649
03/11/2003
946649
12/07/2006
REGISTERED
RENEWAL DUE
03/11/2013
CLASS 028: SPORTING GOODS, NAMELY TENNIS RACKETS, SKIS, SKI POLES AND SNOW
BOARDS
F
LQUID-057CA (Canada)
LIQUIDMETAL
1,186,331
08/012003
666,056
06/14/2006
REGISTERED
RENEWAL DUE
06/14/2021
CLASS 006: AMORPHOUS METALS CLASS 025: WEARING APPAREL, NAMELY SHIRTS, T-SHIRTS,
SHORTS, PANTS, SWEATSHIRTS, SWEATPANTS, HATS, VISORS, SHOES AND BELTS CLASS 028:
SPORTING GOODS NAMELY SPORTING KNIVES, TENNIS RACKETS, TENNIS BAGS AND TENNIS
CASES, GOLF CLUBS, GOLF BALLS AND GOLF BAGS
F

 
 
11

--------------------------------------------------------------------------------

 


LQUID-057EU (Europe)
LIQUIDMETAL
003091501
03/11/2003
003091501
05/31/2005
REGISTERED
RENEWAL DUE
03/11/2013
CLASS 008: SPORTING KNIVES CLASS 025: WEARING APPAREL, INCLUDING SHIRTS,
T-SHIRTS, SHORTS, PANTS, SWEATSHIRTS, SWEATPANTS, HATS, VISORS, SHOES AND BELTS
CLASS 028: SPORTING GOODS, NAMELY, TENNIS RACKETS; AND MATERIALS USED IN SKIS,
SKI POLES AND SNOW BOARDS
F
LQUID-057HK (Hong Kong)
LIQUIDMETAL
300057717
08/24/2004
 
REGISTERED
RENEWAL DUE
08/04/2013
CLASS 028: SPORTING GOODS, NAMELY, TENNIS RACKETS, SKIS, SKI POLES, SNOWBOARDS,
TENNIS BAGS, TENNIS CASES, GOLF CLUBS, GOLF BALLS AND GOLF BAGS
F
LQUID-057HU (Hungary)
LIQUIDMETAL
M 03
03314
183038
12/13/2005
REGISTERED
RENEWAL DUE
08/05/2013
CLASS 028: SPORTING GOODS, NAMELY, TENNIS RACKETS, TENNIS BAGS, TENNIS CASES,
SPORTING KNIVES, AND MATERIALS USED IN SKIS, SKI POLES AND SNOWBOARDS
F
LQUID-057PL (Poland)
LIQUIDMETAL
Z-268178
08/04/2003
176076
06/27/2006
REGISTERED
RENEWAL DUE
08/04/2013
CLASS 028: SPORTING GOODS, TENNIS RACKETS, SKIS, SKI POLES, SNOWBOARDS, SPORTING
KNIVES, TENNIS BAGS, TENNIS CASES, GOLF CLUBS, GOLF BALLS AND GOLF BAGS
F
LQUID-057MX (Mexico)
LIQUIDMETAL
613402
08/06/2003
843878
07/22/2004
REGISTERED
RENEWAL DUE
08/06/2013
CLASS 028: SPORTING GOODS, TENNIS RACKETS, SKIS, SKI POLES, SNOWBOARDS, SPORTING
KNIVES, TENNIS BAGS, TENNIS CASES, GOLF CLUBS, GOLF BALLS AND GOLF BAGS
F
LQUID-057RC2 (China)
LIQUIDMETAL
6079477
05/30/2007
 
PENDING
APPLICATION
REJECTED;
FILED
RESPONSE IN
08/2009; TAKES
APPROX. 18
MONTHS TO
GET DECISION
CLASS 6: AMORPHOUS METALS, METAL CASTINGS AND METAL HINGES FOR CELLULAR PHONES
F

 
 
12

--------------------------------------------------------------------------------

 


LQUID-057RC3 (China)
LIQUIDMETAL
6079478
05/30/2007
 
PENDING
APPLICATION
REJECTED;
FILED
RESPONSE IN
08/2009; TAKES
APPROX. 18
MONTHS TO
GET DECISION
CLASS 9: CELLULAR TELEPHONES, PERSONAL DATA ASSISTANTS, MP3 PLAYERS, COMPUTER
MEMORY HARDWARE, PERSONAL DIGITAL ASSISTANTS, PORTABLE LISTENING DEVICES,
CAMCORDERS, CINEMATOGRAPHIC CAMERAS, PHOTOGRAPHIC CAMERAS, COMPACT DISC PLAYERS,
COMPUTERS, PRINTERS FOR USE WITH COMPUTERS, MAGNETIC DISKS, GAUGES,
LOUDSPEAKERS, MEASURING INSTRUMENTS, PORTABLE TELEPHONES, PROTECTIVE HELMETS,
PROTECTIVE HELMETS FOR SPORTS, RADIOS, VEHICLE RADIOS, AUDIO AND VIDEO
RECEIVERS, SOUND RECORDING APPARATUS, SPECTACLE FRAMES, SPECTACLES/OPTICS,
PERSONAL STEREOS, SUNGLASSES, TELEPHONE APPARATUS, BULLET-PROOF VESTS, VIDEO
TELEPHONES, WORKMAN’S PROTECTIVE FACE-SHIELDS, AND PROTECTION DEVICES AGAINST
X-RAYS.
F
LQUID-057RU (Russia)
LIQUIDMETAL
2003715095
08/05/2003
297443
10/31/2005
REGISTERED
RENEWAL DUE
08/05/2013
CLASS 028: SPORTING GOODS, NAMELY, TENNIS RACKETS, SKIS, SKI POLES, SNOWBOARDS,
SPORTING KNIVES, TENNIS BAGS AND TENNIS CASES
F
LQUID-057T
LIQUIDMETAL
78/224,925
03/12/2003
3,159,720
10/17/2006
REGISTERED
8 & 15 DECL.
DUE 10/17/2012
CLASS 008: SPORTING KNIVES CLASS 028: SPORTING GOODS, NAMELY, TENNIS RACKETS;
AND MATERIALS USED IN SKIS, SKI POLES AND SNOW BOARDS
U
LQUID-058T
LIQUIDMETAL (stylized)
78/225,717
03/14/2003
3,230,417
04/17/2007
REGISTERED
8 & 15 DECL.
DUE 04/17/2013
CLASS 008: SPORTING KNIVES CLASS 025: WEARING APPAREL, NAMELY, SHIRTS, T-SHIRTS,
SHORTS, PANTS, SWEATSHIRTS, SWEATPANTS, HATS, VISORS, SHOES AND BELTS CLASS 028:
SPORTING GOODS, NAMELY, TENNIS RACKETS; AND MATERIALS USED IN SKIS, SKI POLES
AND SNOW BOARDS
U
LQUID-059T
PURE ENERGY, PERFECT POWER
78/224,935
03/12/2003
2,955,613
05/24/2005
REGISTERED
8 & 15 DECL.
DUE 05/24/2011
CLASS 028: SPORTING GOODS, NAMELY TENNIS RACKETS, SKIS, SKI POLES AND SNOW
BOARDS
U

 
 
13

--------------------------------------------------------------------------------

 
 
LQUID-064T
LIQUIDMETAL
   
NOT FILED
AWAITING CLIENT
INSTRUCTIONS
CLASS 025: CLOTHING FOR MEN; WOMEN; JUNIORS; AND CHILDREN, NAMELY SHIRTS,
INCLUDING T-SHIRTS; POLO SHIRTS; CASUAL; DRESS; TOPS, BLOUSES; HALTER TOPS; TANK
TOPS, SWEATERS, PANTS; INCLUDING CASUAL; SLACKS; AND JEANS, SUITS, DRESSES,
INCLUDING CASUAL AND EVENING GOWNS, SKIRTS, COATS AND JACKETS, INCLUDING
BLAZERS, UNIFORMS, SLEEPWEAR, INCLUDING PAJAMAS AND NIGHTGOWNS, ROBES, BEACHWEAR
AND SWIMWEAR, INCLUDING BATHING SUITS; SWIM TRUNKS; BIKINIS; AND WRAPS, HATS,
LOUNGEWEAR, INCLUDING SWEATS; SWEATSHIRTS AND THE LIKE; UNDERWEAR; INCLUDING
BOXERS; BRIEFS, PANTIES AND THE LIKE.
U
LQUID-067T
LIQUIDMETAL
78/507,702
18/28/2004
3,610,314
04/21/2009
REGISTERED
8 & 15 DECL.
DUE 04/21/2015
CLASS 006: METAL CASTINGS AND METAL HINGES FOR CELLULAR PHONES CLASS 014:
JEWELRY
U
LQUID-069T
LIQUIDMETAL (stylized)
78/911,296
06/19/2006
3,633,282
06/02/2009
REGISTERED
8 & 15 DECL.
DUE 06/02/2015
CLASS 009: CELLULAR TELEPHONES, PERSONAL DATA ASSISTANTS, MPS PLAYERS, AND
COMPUTER MEMORY HARDWARE CLASS 014: WATCHES
U
LQUID-070EU (Europe)
LIQUIDMETAL
005157359
06/23/2006
005157359
08/29/2007
REGISTERED
RENEWAL
DUE: 06/23/2016
CLASS 009: PERSONAL DIGITAL ASSISTANTS, PORTABLE LISTENING DEVICES, CAMCORDERS,
CINEMATOGRAPHIC CAMERAS, PHOTOGRAPHIC CAMERAS, COMPACT DISC PLAYERS, COMPUTERS,
PRINTERS FOR USE WITH COMPUTERS, MAGNETIC DISKS, GAUGES, LOUDSPEAKERS, MEASURING
INSTRUMENTS, PORTABLE TELEPHONES, PROTECTIVE HELMETS, PROTECTIVE HELMETS FOR
SPORTS, RADIOS, VEHICLE RADIOS, AUDIO AND VIDEO RECEIVERS, SOUND RECORDING
APPARATUS, SPECTACLE FRAMES, SPECTACLES/OPTICS, PERSONAL STEREOS, SUNGLASSES,
TELEPHONE APPARATUS, BULLET-PROOF VESTS, VIDEO TELEPHONES, WORKMAN’S PROTECTIVE
FACE-SHIELDS, AND PROTECTION DEVICES AGAINST X-RAYS CLASS 010: MEDICAL DEVICES,
NAMELY, HIP JOINT ORTHOPEDIC IMPLANTS AND KNEE BRACES; DENTAL INSTRUMENTS,
NAMELY, PICKS, BURRS AND MIRRORS. CLASS 014: WATCHES, CLOCKS AND JEWELRY
F


 
14

--------------------------------------------------------------------------------

 
 
LQUID-070HK (Hong Kong)
LIQUIDMETAL
301217330
10/09/2008
 
PENDING
APPLICATION
PUBLISHED;
AWAITING
CERTIFICATE
OF
REGISTRATION
CLASS 14: WATCHES, CLOCKS AND JEWELRY
F
LQUID-070JP (Japan)
LIQUIDMETAL
2008-84917
10/20/2008
5233668
05/22/2009
REGISTERED
RENEWAL
DUE: 0/22/2019
CLASS 14: WATCHES, CLOCKS AND JEWELRY
F

 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO AGREEMENT (CONTINUED)
 
License Agreements
 
Amended and Restated License Agreement, dated September 1, 2001, by and between
California Institute of Technology and Assignor.

 
16

--------------------------------------------------------------------------------

 
 
ANNEX 5
 
Payoff Letter

 

--------------------------------------------------------------------------------

 
 
FORM OF PAYOFF LETTER
 
July 20, 2010


Liquidmetal Technologies, Inc. (“LMT”)
 
WC Collateral Agent LLC
30452 Esperanza
 
450 Seventh Avenue, Suite 509
Rancho Santa Margarita, CA 92688
 
New York, NY 10123
Attention: Tony Chung
 
Attention: Dwight Mamanteo
(“tony.chung@liquidmetal.com)
 
(dwight@wynnefieldcapital.com)

 
Re:
Payoff of the 8% Senior Secured Convertible Note (the “Note”) dated May 1, 2009
by LMT in favor of ____________ (“Creditor”)

 
Dear LMT Management:
 
LMT has offered to pay Creditor in full of all indebtedness of LMT under the
Note on July 23, 2010 (the “Payoff Date”).
 
Upon receipt of (i) immediately available funds in the amount of _____________
(the “Payoff Amount”), representing all unpaid principal, interest, fees, costs
and expenses under the Note, as fully set forth on attached Exhibit A, and (ii)
a fully executed counterpart to this letter:
 
1.           All indebtedness to Creditor under the Note for principal,
interest, fees, charges, costs, expenses and all other amounts shall have been
paid in full.
 
2.           Creditor’s security interest in all of LMT’s and LMT’s
subsidiaries’ property shall automatically be released, terminated and
satisfied, and Creditor shall execute and deliver (and hereby authorizes and
directs, WC Collateral Agent LLC, as collateral agent for Creditor’s security
interest, to execute and deliver) such releases, termination statements or
directions to terminate as LMT may reasonably request, which must be prepared
and filed by LMT at LMT’s sole cost and expense.
 
3.           LMT is authorized by Creditor to file UCC termination statements to
terminate Creditor’s security interest in LMT’s personal property Collateral.
 
4.           The Note, each agreement executed pursuant thereto, and each credit
facility extended by Creditor thereunder shall be terminated and the obligations
of each party thereunder shall cease to be of any further force or effect.
 
The Payoff Amount should be sent as follows:


Bank Name:
   
Bank Address:
   
Bank Phone #:
   
Account Name:
   
Swift code:
   
Routing #:
   
Account #:
   

 
5.           Creditor shall concurrently herewith deliver (i) the original Note
(or an affidavit and indemnity of lost note in a form reasonably acceptable to
the Debtor) to WC Collateral Agent LLC pursuant to the escrow letter provided by
the Debtor, and (ii) and a copy of such escrow letter, signed by Creditor, to WC
Collateral Agent LLC and to the Debtor.

 

--------------------------------------------------------------------------------

 
 
6.           Creditor shall confirm to LMT and WC Collateral Agent LLC that it
has received payment in full of the Payoff Amount (as such amount may be
increased as set forth below).
 
7.           Creditor understands that the information contained in this letter
is non-public information.
 
By executing and delivering a copy of this letter to LMT, Creditor hereby
represents and warrants that it holds all right, title and interest in and to
the Note and all payments of principal, interest, fees and other charges
thereunder, in each case, free and clear of all interests therein securing an
obligation owed by Creditor, or any claim against Creditor, whether such
interest is based on common law, statute or contract, including liens, security
interests, pledges, hypothecations, statutory trusts and other encumbrances
affecting the Note. Creditor shall defend, indemnify and hold LMT harmless from
and against any and all liability, loss, expense (including, without limitation,
attorneys’ fees’) or claims incurred by LMT as a result of the foregoing
representation and warranty being inaccurate.
 
In the event that Creditor does not receive the Payoff Amount in immediately
available funds on or before the Payoff Date, an additional per diem amount of
__________ shall be added to the Payoff Amount for accrued interest. In the
event that Creditor does not receive the Payoff Amount in immediately available
funds on or before 5:00 p.m. (Eastern Daylight Time) on August 31, 2010, then
this letter will automatically terminate and be void and of no further force and
effect.
 
Creditor hereby absolutely and unconditionally releases and forever discharges
LMT, and any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which
Creditor has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this letter, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown. It is the intention of Creditor in providing this release that the same
shall be effective as a bar to each and every claim, demand and cause of action
specified, and in furtherance of this intention it waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
Califoria, which provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Creditor acknowledges that it may hereafter discover facts different from or in
addition to those now known or believed to be true with respect to such claims,
demands, or causes of action and agree that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Creditor understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
Notwithstanding anything herein to the contrary, nothing in the foregoing
release will release Debtor from any obligations that it may have to Creditor
under the terms of the Series A Preferred Stock and Warrants of the Debtor held
by the Creditor.
 
This Payoff Letter shall be governed by and construed in accordance with the
laws of the State of California without giving effect to any conflict of laws
principles to the contrary. The parties hereby consent to jurisdiction and venue
in the appropriate state and Federal courts sitting in the Northern District of
California in any litigation between them arising out of this Payoff Letter.

 

--------------------------------------------------------------------------------

 
 
This letter may be signed and exchanged in counterparts, all of which when taken
together shall constitute one and the same agreement. Signature by facsimile
will also bind the parties to this letter.



 
Very truly yours,
                         
By:
     
Name:
     
Title:
   



ACKNOWLEDGED AND AGREED TO:
       
LIQUIDMETAL TECHNOLOGIES, INC.
       
By
     
Name:
   
Title:
 


 

--------------------------------------------------------------------------------

 

Exhibit A


Principal
     
Interest
     
TOTAL
 


 

--------------------------------------------------------------------------------

 

ANNEX 6


Apple License

 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
EXCLUSIVE LICENSE AGREEMENT

 
This Exclusive License Agreement (“Agreement”) is entered into as of August 5,
2010, by and between Apple Inc., a California corporation having an address of 1
Infinite Loop, Cupertino, CA 95014 (“Apple”), and Crucible Intellectual
Property, a Delaware limited liability company having an address of 31441 Santa
Margarita Pkwy., Suite A #247, Rancho Santa Margarita, California 92688
(“Crucible”). Either Apple or Crucible may be referred to individually herein as
a “Party”, and Apple and Crucible may be referred to collectively herein as the
“Parties”.
 
RECITALS
 
WHEREAS, Apple, LMT, LMC and Crucible have entered into that certain Master
Transaction Agreement, dated as of August 5, 2020 (“MTA”) and this Agreement is
entered into pursuant the MTA.
 
NOW THEREFORE, the Parties hereby agree as follows:


ARTICLE 1
DEFINITIONS
 
Unless a term is defined in this Agreement, all defined terms shall have the
meanings specified in the Master Transaction Agreement.
 
1.1.
“Agreement” shall mean this License Agreement.

 
1.2.
“Subsidiary” with respect to a Party shall mean any corporation, partnership or
other entity, now or hereafter, (i) greater than fifty percent (50%) of whose
outstanding shares or securities entitled to vote for the election of directors
or similar managing authority is directly or indirectly owned or controlled by a
Party hereto, or (ii) a beneficial interest of greater than fifty percent (50%)
coupled with ownership or control (either direct or indirect) of greater than
fifty percent (50%) of whatever interest represents the right to make executive
and/or operational decisions for such entity; provided, however, that in each
case such corporation, partnership or other entity shall be deemed to be a
Subsidiary only so long as all requisite conditions of being a Subsidiary are
met.

 
1.3
“Effective Date” shall mean the date of this Agreement.

 
1.4
“Licensed Products” shall mean any product made or sold by or on behalf of Apple
Inc. in the field of use of Consumer Electronic Products.

 
1.5
“Licensees” shall mean and include individually and collectively Apple, and any
Subsidiary thereof

 
1.6
“Licensor” shall mean Crucible.


 
- 1 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
ARTICLE 2
GRANT, PAYMENT, and ENFORCEMENT OF RIGHTS
 
2.1
Exclusive License Grant. Licensor grants to Licensee a fully paid-up,
royalty-free,irrevocable, perpetual, worldwide exclusive license and sublicense,
with the right to grant sublicenses, under the LMT Technology in the exclusive
field of use of Consumer Electronic Products, to use, reproduce, publish,
display, distribute, perform, exploit and disclose the LMT Technology and to
make and have made, assemble and have assembled, use, sell, offer to sell,
import and offer to import, license and offer to license, distribute and offer
to distribute, repair, reconstruct, practice, and maintain Licensed Products,
and in connection with its exercise of the foregoing license, to perform any act
or step that incorporates, utilizes, embodies or reflects the LMT Technology,
including without limitation any such activities that would, absent a license,
subject a person or other legal entity to a claim of direct infringement,
contributory infringement, inducing infringement, or any other type of
infringement. Licensor expressly forfeits the right to use, reproduce, publish,
display, distribute, perform, exploit and disclose the LMT Technology in the
exclusive field of use of Consumer Electronic Products. Licensee’s exclusive
rights in the field of use of Consumer Electronic Products shall be subject to
the rights granted to LMT in Section 2.2 of the LMT License Agreement.

 
2.2
Payment Terms. In consideration of the licenses granted by Licensor hereunder,
Apple will pay to or on behalf of Licensor (a) an aggregate amount equal to $[*]
(the “Initial Payment”) on the Effective Date and (b) a final payment in an
amount equivalent to $[*] less the Initial Payment and repayment to Apple of
$[*] in advances made to LMT prior to the date of this Agreement (the “Final
Payment”), which shall be payable ninety (90) days after the Closing Date
conditioned on LMT’s full and complete compliance with its obligations under the
Statement of Work entitled “LMT-Apple Initial Support Period” under Technology
Development Agreement of even date herewith between LMT and Apple. The Initial
Payment will be deemed to be distributed by Licensor to LMT and will be paid by
Licensee directly to selected creditors of LMT and LMT in accordance with the
Escrow Agreement of even date herewith among U.S. Bank, Licensor, Licensee, and
LMT. The Final Payment will be paid directly by Licensee to LMT and will be
deemed to be a distribution by Licensor to LMT.

 
 
 
 
 

--------------------------------------------------------------------------------

[*] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
2.3
Enforcement of Rights. Licensor grants to Licensee the exclusive right for
enforcement of the Intellectual Property Rights of the LMT Technology in the
field of use of Consumer Electronic Products. Licensee shall pay all fees
associated with the enforcement of Intellectual Property Rights. Licensee may
have the right to take reasonable steps to enforce such Intellectual Property
Rights against any infringement of such Intellectual Property Rights. Licensee
may: (a) bring actions for enforcement in its own name (where allowed by law),
and (b) have unrestricted right to choose strategy and direct any enforcement
action. Licensee has the sole and exclusive right to agree to settlement of the
enforcement action. Licensee shall be entitled to any monetary recovery from
such enforcement action whether from settlement, judgement or otherwise.
Licensor shall assist Licensee in bringing an enforcement action, including,
where necessary, executing whatever documents are necessary to afford to
Licensee the opportunity to bring the action for enforcement. The Parties shall
bear their own costs associated with any such enforcement action. In the event
that Licensee cannot bring the enforcement action in Licensee’s name, Licensee
has the right to either join the Licensor as a party in the enforcement action
or to have the enforcement action brought in the name of the Licensor. In
connection therewith, Licensee shall: i) have the unestricted right to choose
strategy and direct of the enforcement action; ii) have the sole and exclusive
right to agree to settlement of the enforcement action; and iii) be entitled to
any monetary recovery from such enforcement action whether from settlement,
judgment or otherwise. The Parties shall bear their own costs associated with
such enforcement action, subject to, if the Licensee receives monetary recovery
as a result of the enforcement action, the Licensee shall reimburse the Licensor
for Licensor’s reasonable costs out of the monetary recovery. In the event that
Licensee should decide not to enforce its rights related to the LMT Technology,
then Licensee shall afford to Licensor the opportunity to bring an action for
enforcement at its own cost and expense, and to choose strategy and direction of
such an action, in which case Licensor shall be entitled to the entire monetary
recovery. Notwithstanding the foregoing, either Party may be represented by
counsel in any enforcement action, and shall bear its costs associated
therewith; however, such costs (including counsel fees) shall not be
reimbursable by the other Party, unless otherwise agreed by the Parties. In the
event that any enforcement action involves products both inside and outside of
the field of Consumer Electronic Products, then Licensor and Licensee shall
cooperate in good faith to allocate the costs and recovery associated with such
action in proportion to the relative value of the action to the parties.

 
2.4
Release. Licensor on behalf of itself and its Affiliates, successors and
assigns, hereby releases, acquits and forever discharges Licensee, its
Affiliates, and all of their respective current and former predecessors,
successors, agents, attorneys, insurers, servants, distributors, retailers,
resellers, manufacturers, suppliers, employees, officers, directors, users, and
customers from any and all claims of infringement and misappropriation of the
LMT Technology, that occurred prior to the Effective Date.

 
2.5
Trademark Usage. In the event that Licensee desires to utilize the Liquidmetal®
trademark, or any other trademark or service mark included in the LMT Technology
(collectively, the “Trademark”), then Licensee will comply with the following
restrictions with respect to its use of the Trademark: (i) all stylized use of
the Trademark shall be solely in the original logotype identified by Licensor,
except as otherwise agreed in writing by Licensor, (ii) Licensee agrees not to
affix the Trademark to products other than the Licensed Products, (iii) Licensee
will not utilize the Trademark to refer to any materials other than amorphous
metal alloys or composite materials included within the LMT Technology, (iv)
Licensee agrees not to modify Trademark or change the appearance of any stylized
or logo form of the Trademark, and (v) the “®” icon shall always follow the
Trademark, and (v) Licensee agrees not to take any other action that would be
reasonably expected to undermine the enforceability of the Trademark.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
2.6
Subordination of Security Interest. Crucible has granted Apple a security
interest in all of its assets, including, without limitation, the LMT Technology
which is licensed to Apple pursuant to this Agreement. Crucible hereby agrees
that in the event such security interest shall be enforced and, as a result of
such enforcement, any of the LMT Technology shall be transferred to any person
or entity, (a) such person or entity shall acquire or otherwise receive such LMT
Technology subject to all rights, powers and privileges of Apple under this
Agreement, (b) such acquirer may not interfere with or disturb Apple’s use and
enjoyment of such rights, powers and privileges, and (c) this Agreement shall
continue in full force and effect as if such security interest had not been
granted or enforced.

 
ARTICLE 3
CONFIDENTIALITY

 
3.1
The terms and existence of this Agreement shall be treated as Confidential
Information pursuant to the Apple Inc. Confidentiality Agreement, executed on
April 30, 2010 by Apple Inc. and LMT.



ARTICLE 4
TERM AND COVENANT NOT TO SUE

 
4.1
Term. The term of this Agreement commences on the Effective Date and shall
continue in perpetuity.

 
4.2
Rejection. Should Licensor reject this license under section 365(n) of the
Bankruptcy Code, Licensee may treat the license as terminated, in which case
licensee shall have a claim for damages against Licensor equal to all amounts
paid by Apple to or on behalf of LMT, LMC and Crucible pursuant to all
Transaction Documents plus interest thereon from the date of such payment until
the date on which Apple recovers payment in full of from the defaulting LMT
party (or, if LMT is not the defaulting LMT party, LMT pursuant to Section 14 of
the MTA) all damages hereunder and under the other Transaction Documents at a
rate per annum equal to the greater of (i) 10% or (ii) “prime rate” as reported
in The Wall Street Journal in effect from time to time plus two percent.
Alternatively, Licensee may elect, under section 365(n) to continue as licensee
under this Agreement, and shall only be responsible for the payment of the fees
identified in Section 2.2 above.


 
- 4 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
4.3
Covenant Not to Sue. Licensor, on behalf of itself and its respective heirs,
executors, successors, assigns, agents and all other persons and entities
associated with either of them, covenants that it will not at any time, whether
now or in the future, sue, file, assist, or participate in, or cause, assert, or
induce any other person or entity to sue, file, assert, or participate in any
claim or allegation against any of the following for infringement of
Intellectual Property Rights of any of the LMT Technology: (i) Licensee; or (ii)
their respective past, present and future owners, shareholders, parents,
subsidiaries, successors, assigns, divisions, units, officers, directors,
employees, agents, attorneys, or representatives, or (iii) their respective
past, present and future direct and indirect vendors, suppliers, manufacturers,
distributors, customers, or end users (collectively, “Licensee-Related
Entities”) in connection with any act by a Licensee-Related Entity at the
direction of or on behalf of Apple related to or in connection with any
Apple-branded or Apple-licensed product. This covenant not to sue does not inure
to the benefit of any third parties for their conduct that is unrelated to
Licensees. For purposes of this paragraph, the grant to LMT or LMC of an
exclusive license under the LMT Technology in a field other than Consumer
Electronic Products shall not be a violation of this paragraph, even if LMT or
LMC is granted, as a part of such exclusive license, the right to sue or
otherwise assert infringement claims with respect to such Intellectual Property
Rights. Further, Crucible shall not be in breach of this subsection if Crucible
participates as a party in any litigation proceedings where any of the
Intellectual Property Rights included in the LMT Technology are asserted by
another party against Apple, provided that a court of competent jurisdiction
shall have ruled that Crucible’s participation as a party is necessary to such
proceedings and shall have ordered Crucible to participate as a party.

 
4.4
Grant-Back of License. Crucible has no right to transfer, assign, sell, convey
or otherwise dispose of, any of the LMT Technology and/or the Intellectual
Property related thereto. If for any reason, Crucible transfers, assigns, sells,
conveys or otherwise disposes of, any of the LMT Technology and/or the
Intellectual Property related thereto, Crucible shall grant Apple a fully
paid-up, royalty-free, irrevocable perpetual, worldwide, nonexclusive license
and sublicense, with the right to grant sublicense, under the LMT Technology to
use, reproduce, publish, display, distribute, perform, exploit and disclose the
LMT Technology and to make and have made, assemble and have assembled, use,
sell, offer to sell, import and offer to import, license and offer to license,
distribute and offer to distribute, repair, reconstruct, practice, and maintain
Licensed Products, and perform any act or step that incorporates, utilizes,
embodies or reflects the LMT Technology, including, without limitation, any such
activities that would, absent a license, subject a person or other legal entity
to a claim of direct infringement, contributory infringement, inducing
infringement, or any other type of infringement. If the nonexclusive license
described herein cannot be granted, the transfer, assignment, sale, conveyance
of disposing of the LMT Technology and/or the Intellectual Property related
thereto by the Crucible shall be void ab initio.


 
- 5 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
4.5
Licensor Obligations. Crucible shall (a) fully perform all obligations and
discharge all liabilities under any licenses, sublicenses and other agreements
included in the LMT Technology as and when the same are to be performed; (b)
without limiting the generality of the foregoing, pay, prior to delinquency, all
insurance premiums, taxes, charges, liens and assessments against the LMT
Technology and all amounts that become due and payable under any trade secrets,
licenses, sublicenses and other agreements included in the LMT Technology; (c)
promptly provide Apple with copies of all invoices received with respect to
payments described in the preceding clause (b) and notice of any payments made
pursuant to this Section 4.5 upon making such payment, and upon request of
Apple, provide copies of documents as may be reasonably necessary or advisable
to confirm that Crucible has performed the obligations set forth in this Section
4.5; (d) promptly following receipt thereof, deliver copies of all notices
alleging any breach or default under or asserting any adverse claim in respect
of any trade secrets, licenses, sublicenses and other agreements included in the
LMT Technology; and (e) upon request from Apple, provide Apple with reasonably
detailed reports and copies of documents as may be reasonably necessary or
advisable to confirm that Crucible has performed the foregoing obligations.
Crucible hereby irrevocably appoints Apple its true attorney in fact to perform
any of the following powers, which are coupled with an interest, until
termination of this Agreement and may be exercised from time to time by Apple’s
officers and employees, or any of them to perform any obligation of Crucible
under this Section 4.5, in Crucible’s name or otherwise.



ARTICLE 5
MISCELLANEOUS PROVISIONS

 
5.1.
All notices from one party to the other required or permitted under this
Agreement shall be in writing, shall refer specifically to this Agreement, and
shall be delivered in person, or sent by electronic or facsimile transmission
for which a confirmation of delivery is obtained, or sent by registered mail or
express courier services providing evidence of delivery, in each case to the
recipient party’s respective address set forth on the signature page hereof (or
to such updated address as may be specified in writing to the other party from
time to time). Such notices will be deemed effective as of the date so delivered
or on the third business day following mailing.

 
5.2
Licensor shall not assign, transfer, subcontract or otherwise delegate any of
its obligations under this Agreement without Apple’s prior written consent in
each instance. Any attempted assignment, transfer, subcontracting or other
delegation without such consent shall be void and shall constitute a breach of
this Agreement. Subject to the foregoing, this Agreement shall inure to the
benefit of the parties’ successors and assigns.

 
5.3
Licensor acknowledges that any breach of this Agreement by it may cause
irreparable harm to Apple or its affiliates and that the remedies for breach may
include injunctive relief against such breach, in addition to damages and other
available remedies. The prevailing party shall be entitled to the award of its
reasonable attorneys’ fees in any action to enforce this Agreement.


 
- 6 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
5.4
This Agreement, including any recitals, terms, conditions, and provisions
herein, and all exhibits attached hereto and referenced herein, constitutes the
entire agreement between the parties relating to the subject matter hereof and
supersedes and cancels all other prior agreements and understandings of the
parties in connection with subject matter. The headings or titles in this
Agreement are for purposes of reference only and shall not in any way affect the
interpretation or construction of this Agreement.

 
5.5
No waiver of any of the provisions of this Agreement shall be valid unless in a
written document, signed by the party against whom such a waiver is sought to be
enforced, nor shall failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder. All
amendments of this Agreement shall be made in writing and signed by both
parties, and no oral amendment shall be binding on the parties.

 
5.6
This Agreement shall be governed by and construed in accordance with the laws of
the State of California without giving effect to any conflict of laws principles
to the contrary. The parties hereby consent to jurisdiction and venue in the
appropriate state and Federal courts sitting in the Northern District of
California in any litigation between them arising out of this Agreement. If any
provision of this Agreement is held to be invalid or unenforceable to any extent
in any context, it shall nevertheless be enforced to the fullest extent allowed
by law in that and other contexts, and the validity and force of the remainder
of this Agreement shall not be affected thereby.

 
5.7
The Parties have had the opportunity to negotiate the terms of this Agreement,
and no Party shall be deemed the drafter of all or any portion of this Agreement
for purposes of interpretation. The terms of this Agreement shall be binding and
shall be strictly construed in any proceeding relating or pertaining to this
Agreement. Without affecting the obligations of the Parties otherwise expressed,
the term “shall” when used in connection with any act or obligation to be
undertaken means an affirmative obligation. The term “including” shall mean
“including but not limited to.” All terms shall be construed in the masculine or
feminine and in plural or singular as required by the context in which the term
is used. The definitions of terms in this Agreement are limited to this
Agreement.

 
5.8
If any one or more of the provisions of this Agreement is held to be invalid,
illegal, or unenforceable in any respect, the other provisions shall remain in
full force and effect. Any provision deemed invalid, illegal, or unenforceable
because its scope is considered excessive shall be modified only to the minimum
extent necessary to render the provision valid, legal, and enforceable under
California law.


 
- 7 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
5.9
Each Party has had, or has had the opportunity to obtain, the advice of legal,
accounting, and other professional advisers regarding the language in this
Agreement. No Party has relied on legal counsel for another Party, and no legal
counsel or other adviser for a Party shall have any duty or obligation to
another Party. Each Party has read and understands this Agreement and is
executing this Agreement as the Party’s free act and without duress.

 
[intentionally blank]
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL


IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above. Each of the persons signing this Agreement affirms
that he or she is duly authorized to do so and thereby to bind the indicated
entity. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


APPLE:
   
CRUCIBLE INTELLECTUAL
     
PROPERTY, LLC:
                             
By:
/s/ Zadesky
 
By:
/s/ Tony Chung
Name:
Zadesky  
Name:
Tony Chung
Title:
VP Product Design
 
Title:
Chief Financial Officer
Date:
8/5/10
 
Date:
8/4/10
         
Address: 
MS 301-4GC
 
Address: 
31441 Santa Margarita Pkwy.
 
1 Infinite Loop
   
Suite A #247
 
Cupertino, CA 93014
   
Rancho Santa Margarita, CA
Attn:
General Counsel
   
92688
     
Attn:
Chief Executive Officer

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
ANNEX 7


LMT License

 

--------------------------------------------------------------------------------

 
 
EXCLUSIVE LICENSE AGREEMENT

 
This Exclusive License Agreement (“Agreement”) is entered into as of August 5,
2010, by and between Liquidmetal Technologies, Inc., a Delaware corporation
having an address of 30452 Esperanza, Rancho Santa Margarita, California 92688
(“LMT”), and Crucible Intellectual Property, LLC, a Delaware limited liability
company having an address of 31441 Santa Margarita Pkwy., Suite A #247, Rancho
Santa Margarita, California 92688 (“Crucible”). Either LMT or Crucible may be
referred to individually herein as a “Party”, and LMT and Crucible may be
referred to collectively herein as the “Parties”.


RECITALS
 
WHEREAS, Crucible is a wholly owned subsidiary of LMT; and

 
WHEREAS, LMT, Liquidmetal Coatings, LLC, a Delaware limited liability company
(“LMC”), Crucible, and Apple Inc., a California corporation (“Apple”), have
entered into a Master Transaction Agreement of even date herewith (the “MTA”)
pursuant to which, among other things, LMT has contributed, transferred, and
assigned substantially all of its intellectual property assets to Crucible; and
 
WHEREAS, in consideration of the contribution, transfer, and assignment by LMT
of such intellectual property assets to Crucible (the “Contribution”), Crucible
hereby desires to grant to the licenses set forth below upon the terms and
conditions set forth herein.
 
NOW THEREFORE, the Parties hereby agree as follows:


ARTICLE 1
DEFINITIONS

 
Unless a term is defined in this Agreement, all defined terms shall have the
meanings specified in the MTA. For purposes of this Agreement, the following
terms and have the meanings set forth below:
 
1.1.            “Agreement” shall mean this Exclusive License Agreement.
 
1.2             “Apple License Agreement” shall mean the Exclusive License
Agreement of even date herewith between Apple and Crucible pursuant to which
Crucible has granted, upon the terms and conditions set forth in such Exclusive
License Agreement, an exclusive license under Crucible’s Intellectual Property
Rights in the field of use of Consumer Electronic Products.
 
1.3.            “Subsidiary” with respect to a Party shall mean any corporation,
partnership or other entity, now or hereafter, (i) greater than fifty percent
(50%) of whose outstanding shares or securities entitled to vote for the
election of directors or similar managing authority is directly or indirectly
owned or controlled by a Party hereto, or (ii) a beneficial interest of greater
than fifty percent (50%) coupled with ownership or control (either direct or
indirect) of greater than fifty percent (50%) of whatever interest represents
the right to make executive and/or operational decisions for such entity;
provided, however, that in each case such corporation, partnership or other
entity shall be deemed to be a Subsidiary only so long as all requisite
conditions of being a Subsidiary are met. Notwithstanding anything in this
paragraph to the contrary, for purposes of this Agreement, LMC shall be deemed
to be a Subsidiary of LMT.


 
- 1 -

--------------------------------------------------------------------------------

 
 
1.4             “Effective Date” shall mean the date of this Agreement.
 
1.5             “Licensed Products” shall mean any product made or sold by or on
behalf of LMT or its Subsidiaries or sublicensees m the LMT Fields.
 
1.6             “Licensees” shall mean and include individually and collectively
LMT and any Subsidiary thereof.
 
1.7             “Licensor” shall mean Crucible.
 
ARTICLE 2
GRANT, CONSIDERATION, and ENFORCEMENT OF RIGHTS
 
2.1             Exclusive License Grant. Licensor grants to Licensee a fully
paid-up, royalty-free, irrevocable, perpetual, worldwide exclusive license and
sublicense, with the right to grant sublicenses, under the LMT Technology in any
and all fields of use other than Consumer Electronic Products (the “LMT
Fields”), to use, reproduce, publish, display, distribute, perform, exploit and
disclose the LMT Technology and to make and have made, assemble and have
assembled, use, sell, offer to sell, import and offer to import, license and
offer to license, distribute and offer to distribute, repair, reconstruct,
practice, and maintain Licensed Products, and perform any act or step that
incorporates, utilizes, embodies or reflects, any inventions claimed in the LMT
Technology, including, without limitation, any such activities that would,
absent a license, subject a person or other legal entity to a claim of direct
infringement, contributory infringement, inducing infringement, or any other
type of infringement. Notwithstanding the foregoing, the license set forth in
this paragraph shall, specifically exclude any LMC Intellectual Property Assets,
as that term is defined in the Exclusive License Agreement of even date herewith
between Licensor and LMC.
 
2.2             Nonexclusive License Grant. Licensor grants to Licensee a fully
paid-up, royalty-free, irrevocable, perpetual, worldwide nonexclusive license,
with the right to grant sublicenses only to Apple, under the LMT Technology in
the Nonexclusive Field, to use, reproduce, publish, display, distribute,
perform, exploit and disclose the LMT Technology and to make and have made,
assemble and have assembled, use, sell, offer to sell, import and offer to
import, license and offer to license, distribute and offer to distribute,
repair, reconstruct, practice, and maintain Specified Licensed Products, and
perform any act or step that incorporates, utilizes, embodies or reflects, any
inventions claimed in the LMT Technology in the Nonexclusive Field, including
without limitation any such activities that would, absent a license, subject a
person or other legal entity to a claim of direct infringement, contributory
infringement, inducing infringement, or any other type of infringement. For
purposes hereof, “Nonexclusive Field” means the worldwide industry for any of
the following products to the extent that such products constitute Consumer
Electronic Products: (i) Watches and Watch Components as well as (ii) Jewelry
and components for Jewelry, and (iii) Renewable Energy Products. “Specified
Licensed Products” means the following products using the Licensed Technology
but only to the extent that any such product constitutes a Consumer Electronic
Product: (i) Watches and Watch Components as well as (ii) Jewelry and components
for Jewelry, and (iii) Renewable Energy Products. The term “Watch Components”
includes all watches whether luxury or casual watches. For purposes hereof, the
term “Jewelry” means rings, necklaces, pins, cufflinks, and other objects that
are ornamental in nature and used for adornment of the human body. “Renewable
Energy Products” means components and devices used in systems designed primarily
for the conversion, storage, or transport of any form of power, including but
not limited to electrical, mechanical and chemical power, from renewable energy
sources. As further clarification, Renewable Energy Products are products used
in the conversion, storage and transportation function from renewable energy
sources as opposed to inert components, such as a casings.

 
- 2 -

--------------------------------------------------------------------------------

 
 
2.3             License Consideration. The licenses and rights granted to
Licensee herein are made by Licensee in consideration of (a) the Contribution,
(b) Licensee’s performance of (i) all obligations of Licensor under agreements
included in the LMT Technology, (ii) all obligations of Licensor arising as a
matter of law with respect to the LMT Technology, and (iii) all obligations
imposed by the MTA on Licensee with respect to the LMT Technology (the
“Technology Obligations”), and (c) the other obligations undertaken by Licensee
in this Agreement. Licensee hereby agrees to pay all amounts and to perform all
of the Technology Obligations with respect to the LMT Technology.
 
2.4             Enforcement of Rights. Licensor grants to Licensee the right for
enforcement of the Intellectual Property Rights of the LMT Technology in all
fields of use. Licensee shall pay all fees associated with the enforcement of
Intellectual Property Rights. Licensee shall have the right to take reasonable
steps to enforce such Intellectual Property Rights against any infringement of
such Intellectual Property Rights. Licensee may: (a) bring actions for
enforcement in its own name (where allowed by law), and (b) have unrestricted
right to choose strategy and direct any enforcement action. Licensee has the
sole and exclusive right to agree to settlement of the enforcement action.
Licensee shall be entitled to any monetary recovery from such enforcement action
whether from settlement, judgement or otherwise. Licensor shall assist Licensee
in bringing an enforcement action, including, where necessary, executing
whatever documents are necessary to afford to Licensee the opportunity to bring
the action for enforcement. The Parties shall bear their own costs associated
with any such enforcement action. In the event that Licensee cannot bring the
enforcement action in Licensee’s name, Licensee has the right to either join the
Licensor as a party in the enforcement action or to have the enforcement action
brought in the name of the Licensor. In connection therewith, Licensee shall: i)
have the unrestricted right to choose strategy and direct of the enforcement
action; ii) have the sole and exclusive right to agree to settlement of the
enforcement action; and iii) be entitled to any monetary recovery from such
enforcement action whether from settlement, judgment or otherwise. The Parties
shall bear their own costs associated with such enforcement action, subject to,
if the Licensee receives monetary recovery as a result of the enforcement
action, the Licensee shall reimburse the Licensor for Licensor’s costs out of
the monetary recovery. Notwithstanding the foregoing, either Party may be
represented by counsel in any enforcement action, and shall bear its costs
associated therewith; however, such costs (including counsel fees) shall not be
reimbursable by the other Party, unless otherwise agreed by the Parties.
Notwithstanding anything set forth in this paragraph. Licensee shall not have
the right to take any action under this paragraph to the extent that the Apple
License Agreement specifically prohibits Licensee from taking any such action.
Licensee may, at its option, grant to its sublicensees any of the rights granted
to Licensee under this paragraph to the extent such sublicensee is granted
exclusive rights to the LMT Technology in a specified field of use, including
the right to either join the Licensor as a party in an enforcement action or to
have the enforcement action brought in the name of the Licensor to the extent
that the sublicensee cannot bring an enforcement action in its own name, and to
the extent provided in any such sublicensee’s sublicense, such sublicensee shall
be a third-party beneficiary of the Licensor’s obligation to be joined in any
such enforcement action.

 
- 3 -

--------------------------------------------------------------------------------

 
 
2.5             Subordination of License. Licensee acknowledges that Licensor
has granted Apple a security interest in all of its assets, including, without
limitation, the LMT Technology which is licensed to Licensee pursuant to this
Agreement. Licensee agrees that in the event such security interest shall be
enforced and, as a result of such enforcement, any of the LMT Technology shall
be transferred to any person or entity, (a) such person or entity shall acquire
or otherwise receive such LMT Technology free and clear of all rights, powers
and privileges of Licensee under this Agreement and (b) this Agreement shall be
terminated to the extent such LMT Technology shall have been so acquired upon
notice from such acquirer.
 
2.6             Sublicense Obligations. If Licensee elects to grant any
sublicense(s) under this Agreement, any such sublicense agreement must include
the following:
 
(a) a clear statement that, notwithstanding any other provisions in such
sublicense, nothing in such sublicense shall give the sublicensee any right to
use any portion of the LMT Technology in the field of Consumer Electronic
Products (and Licensee shall include in each sublicense agreement the full
definition of “Consumer Electronic Products” that is specified in the MTA, for
reference);
 
(b) a clear reservation of LMT-SPE’s right to take any and all actions necessary
to defend the LMT Technology in any litigation or administrative proceedings in
which the sublicensee is a party; and
 
(c) a clear reservation of LMT’s right to take any and all actions necessary to
defend the LMT Technology in any litigation or administrative proceedings in
which the sublicensee is a party.


 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE 3
TERM
 
3.1             Term. The term of this Agreement commences on the Effective Date
and shall continue in perpetuity.


ARTICLE 4
MISCELLANEOUS PROVISIONS


4.1.            All notices from one party to the other required or permitted
under this Agreement shall be in writing, shall refer specifically to this
Agreement, and shall be delivered in person, or sent by electronic or facsimile
transmission for which a confirmation of delivery is obtained, or sent by
registered mail or express courier services providing evidence of delivery, in
each case to the recipient party’s respective address set forth on the signature
page hereof (or to such updated address as may be specified in writing to the
other party from time to time). Such notices will be deemed effective as of the
date so delivered or on the third business day following mailing.
 
4.2             Licensor shall not assign, transfer, subcontract or otherwise
delegate any of its obligations under this Agreement without Licensee’s prior
written consent in each instance. Any attempted assignment, transfer,
subcontracting or other delegation without such consent shall be void and shall
constitute a breach of this Agreement. Licensee may assign, transfer,
subcontract, or otherwise delegate any of its rights or obligations under this
Agreement at any time upon notice to Licensor. Subject to the foregoing, this
Agreement shall inure to the benefit of the parties’ successors and assigns.
 
4.3             Licensor acknowledges that any breach of this Agreement by it
may cause irreparable harm to Licensee and that the remedies for breach may
include injunctive relief against such breach, in addition to damages and other
available remedies. The prevailing party shall be entitled to the award of its
reasonable attorneys’ fees in any action to enforce this Agreement.
 
4.4             This Agreement, including any recitals, terms, conditions, and
provisions herein, and all exhibits attached hereto and referenced herein,
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes and cancels all other prior agreements and
understandings of the parties in connection with subject matter. The headings or
titles in this Agreement are for purposes of reference only and shall not in any
way affect the interpretation or construction of this Agreement.
 
4.5             No waiver of any of the provisions of this Agreement shall be
valid unless in a written document, signed by the party against whom such a
waiver is sought to be enforced, nor shall failure to enforce any right
hereunder constitute a continuing waiver of the same or a waiver of any other
right hereunder. All amendments of this Agreement shall be made in writing,
approved by Apple and signed by both parties, and no oral amendment or amendment
made without the approval of Apple shall be binding on the parties. Apple shall
be a third-party beneficiary to this provision.

 
- 5 -

--------------------------------------------------------------------------------

 
 
4.6             This Agreement shall be governed by and construed in accordance
with the laws of the State of California without giving effect to any conflict
of laws principles to the contrary. If any provision of this Agreement is held
to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.
 
4.7             Without affecting the obligations of the parties otherwise
expressed, the term “shall” when used in this Agreement in connection with any
act or obligation to be undertaken means an affirmative obligation. The term
“including” shall mean “including but not limited to.” All terms shall be
construed in the masculine or feminine and in plural or singular as required by
the context in which the term is used. The definitions of terms in this
Agreement are limited to this Agreement.
 
[signatures follow]

 
- 6 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above. Each of the persons signing this Agreement affirms
that he or she is duly authorized to do so and thereby to bind the indicated
entity. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


LIQUIDMETAL TECHNOLOGIES,
INC.:
 
CRUCIBLE INTELLECTUAL
PROPERTY, LLC:
                             
By:
/s/ Larry Buffington
 
By:
/s/ Tony Chung
Name:
LARRY BUFFINGTON
 
Name:
Tony Chung
Title:
PRESIDENT / CEO
 
Title:
Chief Financial Officer
Address: 
30452 Esperanza
 
Address: 
31441 Santa Margarita Pkwy.,
 
Rancho Santa Margarita, CA
   
Suite A #247
 
92688
   
Rancho Santa Margarita, CA
Attn:
Chief Executive Officer
   
92688
     
Attn:
Chief Executive Officer


 
- 7 -

--------------------------------------------------------------------------------

 
 
ANNEX 8


LMC License

 

--------------------------------------------------------------------------------

 
 
EXCLUSIVE LICENSE AGREEMENT

 
This Exclusive License Agreement (“Agreement”) is entered into as of August 5,
2010, by and between Crucible Intellectual Property, LLC, a Delaware limited
liability company having an address of 31441 Santa Margarita Pkwy., Suite A
#247, Rancho Santa Margarita, California 92688 (“Crucible”), and Liquidmetal
Coatings, LLC, a Delaware limited liability company having an address of 900
Rockmead, Suite 240, Kingwood, TX 77339 (“LMC”). Either Crucible or LMC may be
referred to individually herein as a “Party”, and Crucible and LMC may be
referred to collectively herein as the “Parties”.
 
RECITALS
 
WHEREAS, LMC is a majority owned subsidiary of Liquidmetal Technologies, Inc., a
Delaware corporation (“LMT”), and Crucible is wholly owned special-purpose
subsidiary of LMT;
 
WHEREAS, LMT, LMC, Apple Inc., a California corporation (“Apple”), and Crucible,
have entered into a Master Transaction Agreement of even date herewith (the
“MTA”) pursuant to which, among other things: (i) LMT has contributed,
transferred, and assigned substantially all of its intellectual property assets
(the “LMT Intellectual Property”) to Crucible, and (ii) Crucible has granted to
Apple, under an Exclusive License Agreement of even date herewith between
Crucible and Apple (the “Apple License Agreement”), an exclusive, worldwide,
perpetual, fully paid-up right and license to exploit the LMT Intellectual
Property in the field of use of Consumer Electronic Products (as defined in the
MTA), and (iii) Crucible has granted to LMT, under an Exclusive License
Agreement of even date herewith between Crucible and LMT (the “LMT License
Agreement”), an exclusive, worldwide, perpetual, fully paid-up right and license
to exploit the LMT Intellectual Property in all fields of use other than
Consumer Electronic Products;
 
WHEREAS, immediately prior to the above-described contribution of the LMT
Intellectual Property to Crucible, LMC and LMT have entered into an Assignment
and Assumption Agreement of even date herewith pursuant to which LMC assigned
and transferred certain intellectual property rights to LMT (the “LMC
Assignment”);
 
WHEREAS, as a result of the LMC Assignment, the LMC Intellectual Property Assets
(as defined below) are included within the LMT Intellectual Property contributed
to Crucible by LMT pursuant to the MTA; and
 
WHEREAS, as a condition to and in consideration of the LMC Assignment, Crucible
desires to hereby license the LMC Intellectual Property Assets back to LMC upon
the terms and conditions set forth herein.
 
NOW THEREFORE, the Parties hereby agree as follows:

 
- 1 -

--------------------------------------------------------------------------------

 
 
ARTICLE 1
DEFINITIONS
 
Unless a term is defined in this Agreement, all defined terms shall have the
meanings specified in the MTA. For purposes of this Agreement, the following
terms and have the meanings set forth below:
 
1.1.            “Agreement” shall mean this Exclusive License Agreement.
 
1.3.            “Subsidiary” with respect to a Party shall mean any corporation,
partnership or other entity, now or hereafter, (i) greater than fifty percent
(50%) of whose outstanding shares or securities entitled to vote for the
election of directors or similar managing authority is directly or indirectly
owned or controlled by a Party hereto, or (ii) a beneficial interest of greater
than fifty percent (50%) coupled with ownership or control (either direct or
indirect) of greater than fifty percent (50%) of whatever interest represents
the right to make executive and/or operational decisions for such entity;
provided, however, that in each case such corporation, partnership or other
entity shall be deemed to be a Subsidiary only so long as all requisite
conditions of being a Subsidiary are met.
 
1.4             “Effective Date” shall mean the date of this Agreement.
 
1.5             “Licensed Products” shall mean any product made or sold by or on
behalf of LMC or its Subsidiaries or sublicensees in the LMC Fields.
 
1.6             “Licensees” shall mean and include individually and collectively
LMC and any Subsidiary thereof.
 
1.7             “Licensor” shall mean Crucible.
 
1.8             “LMC Intellectual Property Assets” means the Intellectual
Property Rights transferred and assigned by LMC to LMT under the LMC Assignment.
 
ARTICLE 2
GRANT, CONSIDERATION, and ENFORCEMENT OF RIGHTS

 
2.1             Exclusive License Grant.  Licensor grants to Licensee a fully
paid-up, royalty-free, irrevocable, perpetual, worldwide exclusive license, with
the right to grant sublicenses, under the LMC Intellectual Property Assets in
any and all fields of use other than Consumer Electronic Products (the “LMC
Fields”), to use, reproduce, publish, display, distribute, perform, exploit and
disclose the LMC Intellectual Property Assets and to make and have made,
assemble and have assembled, use, sell, offer to sell, import and offer to
import, license and offer to license, distribute and offer to distribute,
repair, reconstruct, practice, and maintain Licensed Products, and perform any
act or step that incorporates, utilizes, embodies or reflects, any inventions
claimed in the LMC Intellectual Property Assets, including without limitation
any such activities that would, absent a license, subject a person or other
legal entity to a claim of direct infringement, contributory infringement,
inducing infringement, or any other type of infringement.

 
- 2 -

--------------------------------------------------------------------------------

 
 
2.2             Consideration. The licenses and rights granted to Licensee
herein are made by Licensee in consideration of (a) the LMC Assignment, (b)
Licensee’s performance of (i) all obligations of Licensor under agreements
included in the LMC Intellectual Property Assets, (ii) all obligations of
Licensor arising as a matter of law with respect to the LMC Intellectual
Property Assets, and (iii) all obligations imposed by the MTA on Licensee with
respect to the LMC Intellectual Property Assets (the “Technology Obligations”),
and (c) the other obligations undertaken by Licensee in this Agreement. Licensee
hereby agrees to pay all amounts and to perform all of the Technology
Obligations with respect to the LMC Intellectual Property Assets.
 
2.3             Enforcement of Rights. Licensor grants to Licensee the right for
enforcement of the LMC Intellectual Property Assets in all fields of use other
than Consumer Electronic Products. Licensee shall pay all fees associated with
the enforcement of Intellectual Property Rights. Licensee shall have the right
to take reasonable steps to enforce such Intellectual Property Rights against
any infringement of such Intellectual Property Rights. Licensee may: (a) bring
actions for enforcement in its own name (where allowed by law), and (b) have
unrestricted right to choose strategy and direct any enforcement action.
Licensee has the sole and exclusive right to agree to settlement of the
enforcement action. Licensee shall be entitled to any monetary recovery from
such enforcement action whether from settlement, judgement or otherwise.
Licensor shall assist Licensee in bringing an enforcement action, including,
where necessary, executing whatever documents are necessary to afford to
Licensee the opportunity to bring the action for enforcement. The Parties shall
bear their own costs associated with any such enforcement action. In the event
that Licensee cannot bring the enforcement action in Licensee’s name, Licensee
has the right to either join the Licensor as a party in the enforcement action
or to have the enforcement action brought in the name of the Licensor. In
connection therewith. Licensee shall: i) have the unrestricted right to choose
strategy and direct of the enforcement action; ii) have the sole and exclusive
right to agree to settlement of the enforcement action; and iii) be entitled to
any monetary recovery from such enforcement action whether from settlement,
judgment or otherwise. The Parties shall bear their own costs associated with
such enforcement action, subject to, if the Licensee receives monetary recovery
as a result of the enforcement action, the Licensee shall reimburse the Licensor
for Licensor’s costs out of the monetary recovery. Notwithstanding the
foregoing, either Party may be represented by counsel in any enforcement action,
and shall bear its costs associated therewith; however, such costs (including
counsel fees) shall not be reimbursable by the other Party, unless otherwise
agreed by the Parties.
 
2.4             Subordination of Security Interest. Licensor has granted Apple a
security interest in all of its assets, including, without limitation, the LMC
Intellectual Property Assets which are licensed to Licensee pursuant to this
Agreement. Licensor hereby represents and warrants that in the event such
security interest shall be enforced and, as a result of such enforcement, any of
the LMC Intellectual Property Assets shall be transferred to any person or
entity, (a) such person or entity shall acquire or otherwise receive such LMC
Intellectual Property Assets subject to all rights, powers and privileges of
Licensee under this Agreement, (b) such acquirer may not interfere with or
disturb Licensee’s use and enjoyment of such rights, powers and privileges, and
(c) this Agreement shall continue in full force and effect as if such security
interest had not been granted.

 
- 3 -

--------------------------------------------------------------------------------

 
 
2.5             Sublicensee Obligations. If Licensee elects to grant any
sublicense(s) under this Agreement, any such sublicense agreement must include
the following:
 
(a)     a clear statement that, notwithstanding any other provisions in such
sublicense, nothing in such sublicense shall give the sublicensee any rights to
use any portion of the LMT Technology in the field of Consumer Electronic
Products (and Licensee shall include in each sublicense agreement the full
definition of “Consumer Electronic Products” that is specified in the MTA, for
reference);
 
(b)     a clear reservation of Licensor’s right to take any and all actions
necessary to defend the LMT Technology in any litigation or administrative
proceedings in which the sublicensee is a party; and
 
(c)     a clear reservation of LMC’s right to take any and all actions necessary
to defend the LMT Technology in any litigation or administrative proceedings in
which the sublicensee is a party.


ARTICLE 3
TERM

 
3.1             Term. The term of this Agreement commences on the Effective Date
and shall continue in perpetuity.


ARTICLE 4
MISCELLANEOUS PROVISIONS

 
4.1.            All notices from one party to the other required or permitted
under this Agreement shall be in writing, shall refer specifically to this
Agreement, and shall be delivered in person, or sent by electronic or facsimile
transmission for which a confirmation of delivery is obtained, or sent by
registered mail or express courier services providing evidence of delivery, in
each case to the recipient party’s respective address set forth on the signature
page hereof (or to such updated address as may be specified in writing to the
other party from time to time). Such notices will be deemed effective as of the
date so delivered or on the third business day following mailing.
 
4.2            Neither Party shall be permitted to assign, transfer, subcontract
or otherwise delegate any of its obligations under this Agreement without the
other Party’s prior written consent, provided that either Party may assign this
Agreement upon written notice to the other Party upon written notice to the
other Party provided that (i) assignee agrees in writing to be bound by the
assigning Party’s obligations under this Agreement and (ii) no such assignment
shall relieve the assigning Party of its obligations under this Agreement,
provided, further, that nothing in this Section 4.2 or any other provision of
this Agreement shall prohibit Licensee from a granting a security interest in
its licenses and rights under this Agreement or impair the validity or
enforceability of any such security interest. Any attempted assignment,
transfer, subcontracting or other delegation in violation of the preceding
sentence shall be void and shall constitute a breach of this Agreement. Subject
to the foregoing, this Agreement shall inure to the benefit of the parties’
successors and assigns.
 
- 4 -

--------------------------------------------------------------------------------


 
4.3                Licensor acknowledges that any breach of this Agreement by it
may cause irreparable harm to Licensee and that the remedies for breach may
include injunctive relief against such breach, in addition to damages and other
available remedies. The prevailing party shall be entitled to the award of its
reasonable attorneys’ fees in any action to enforce this Agreement.
 
4.4                This Agreement, including any recitals, terms, conditions,
and provisions herein, and all exhibits attached hereto and referenced herein,
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes and cancels all other prior agreements and
understandings of the parties in connection with subject matter. The headings or
titles in this Agreement are for purposes of reference only and shall not in any
way affect the interpretation or construction of this Agreement.
 
4.5                No waiver of any of the provisions of this Agreement shall be
valid unless in a written document, signed by the party against whom such a
waiver is sought to be enforced, nor shall failure to enforce any right
hereunder constitute a continuing waiver of the same or a waiver of any other
right hereunder. All amendments of this Agreement shall be made in writing,
approved by Apple and signed by both parties, and no oral amendment or amendment
made without the approval of Apple shall be binding on the parties. Apple shall
be a third-party beneficiary to this provision.
 
4.6                This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to any
conflict of laws principles to the contrary. If any provision of this Agreement
is held to be invalid or unenforceable to any extent in any context, it shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected thereby.
 
4.7                Without affecting the obligations of the parties otherwise
expressed, the term “shall” when used in this Agreement in connection with any
act or obligation to be undertaken means an affirmative obligation. The term
“including” shall mean “including but not limited to.” All terms shall be
construed in the masculine or feminine and in plural or singular as required by
the context in which the term is used. The definitions of terms in this
Agreement are limited to this Agreement.
 
[Signatures follow]

 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above. Each of the persons signing this Agreement affirms
that he or she is duly authorized to do so and thereby to bind the indicated
entity. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
  
CRUCIBLE INTELLECTUAL
PROPERTY, LLC:
 
LIQUIDMETAL COATINGS, LLC:
         
By:
/s/ Tony Chung
 
By:
/s/ Larry Buffington
Name:  
Tony Chung
 
Name:  
LARRY BUFFINGTON
Title:
Chief Financial Officer
 
Title:
PRESIDENT/CEO
         
Address: 31441 Santa Margarita Pkwy.
 
Address: 900 Rockmead, Suite 240,
 Suite A #247
 
Kingwood, TX 77339
 Rancho Santa Margarita, CA 92688
 
Attn:      Chief Executive Officer
Attn:       Chief Executive Officer
     


 
- 6 -

--------------------------------------------------------------------------------

 
 
ANNEX 9
 
Technology Development Agreement

 

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 
APPLE – LMT TECHNOLOGY DEVELOPMENT AGREEMENT
 
This Technology Development Agreement (the “Agreement”) is made effective as of
the Closing Date, as defined in the Master Transaction Agreement, by and between
Apple Inc., a California corporation having its principal place of business at 1
Infinite Loop, Cupertino, California 95014, United States (“Apple”), and
Liquidmetals Technology, Inc. (“LMT”), a Delaware corporation having its
principal place of business at 30452 Esperanza, Rancho Santa Margarita, CA 92688
(“Company”). This Agreement is being entered into pursuant to that certain
Master Transaction Agreement of even date herewith between the parties hereto
(the “MTA”), and any capitalized terms not otherwise defined in this Agreement
shall have the meanings ascribed thereto in the MTA.
 
1)
Scope and Standards of Work.

 
 
a)
Company shall provide, at no additional cost to Apple, technical assistance
reasonably requested by Apple to effect i) the transfer by LMT of the non-patent
LMT Technology and ii) the granting of the Exclusive License and License by
LMT-SPE to Apple, for a 90-day period following the Closing Date (“the Initial
Support Period”). Such technical assistance will be provided with LMT’s existing
staff and resources, and LMT will not be required to hire or engage additional
personnel in order to provide such technical assistance.

 
 
b)
Company shall provide, at no additional cost to Apple, any technology
development services specified in Statements of Work under this Agreement,
agreed to by Apple and the Company prior to the Closing Date (the “Pre-Closing
Statements of Work” or “Pre-Closing SOWs”)

 
 
c)
Company shall provide, after the Initial Support Period, technical assistance
and consultation to Apple as described in, and in accordance with the time
tables set forth in, Statements of Work under this Agreement (the “Post-Closing
Statements of Work” or “Post-Closing SOWs”).

 
 
d)
The technical assistance defined in (a), the technology development services
defined in (b), and technical assistance and consultation defined in (c) shall
be referred to collectively as the “Services”. The Pre-Closing SOWs and the
Post-Closing SOWs shall be referred to collectively as the “Statements of Work”
or “SOWs”.

 
 
e)
Company shall conduct all Services in accordance with all applicable Apple and
generally accepted standards for Services of the type to be performed, as may be
more fully provided in the Statements of Work (the “Applicable Standards”).
Company shall at all times be responsible to remain current and updated as to
all changes in the Applicable Standards.


 
1

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 
 
f)
Apple may request reasonable changes to the Statement of Works prior to
completion. No such proposed changes, including without limitation any
associated changes in the price, payment schedules, and projected completion
dates, shall be effective unless accepted in writing by authorized
representatives of both Company and Apple.

 
 
g)
Company warrants that its employees, agents, and approved subcontractors, if
any, involved in performance of the Services shall have the experience and
expertise necessary to perform such Services and will at all times be bound by
appropriate agreements to vest in Company all of their right, title and interest
in any Project Work Product (as defined below) or inventions, data,
improvements, discoveries, ideas, processes, formulas, techniques, works of
authorship, and know-how that are to be property of Apple or otherwise protected
pursuant to Sections 3, 5 and 6 below.

 
 
h)
Company represents and warrants that Company is not under any obligation in
conflict or in any way inconsistent with the provisions of this Agreement or its
provision of the Services. Company represents and warrants that Company’s
performance of the Services and this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by Company in confidence or
in trust. Company warrants that it shall not, in the performance of any Services
or in preparing to do so, violate any applicable law or infringe or
misappropriate any intellectual properties of any third party, except to the
extent due directly to Company’s following instructions given to it by Apple.

 
 
i)
Company agrees to notify Apple promptly if Company knows or has reason to
believe that the Statements of Work or any instructions from Apple would, if
followed by Company, violate any applicable law or infringe or misappropriate
any intellectual properties of any third party or be inconsistent with the
Applicable Standards.

 
2)
Apple Materials. Apple shall provide items and materials as specified in the
SOWs (the “Project Materials”). Company agrees that all such Project Material
shall be and remain the sole and exclusive property of Apple. Project Material
provided by Apple will be used by Company only for the purpose described in the
Statements of Work and will not be transferred to any third party without first
obtaining written authorization from Apple in each instance. Company agrees that
it shall not, without Apple’s express prior written authorization in each
instance, analyze, disassemble, decompile, or otherwise reverse engineer any
Apple Materials, except to the extent the Statements of Work explicitly directs
Company to do so. Upon completion of the Services, any unused Project Material
will be returned to Apple or destroyed at the sole discretion of Apple.


 
2

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 
3)
Communication, Visits, Results, and Reports.

 
 
a)
All results, reports, findings, conclusions, work papers, notebooks, electronic
records, samples, prototypes, deliverables, and any other information or
materials in any form or format arising out of performance of the Services by or
for Company (the “Project Work Product”) will be the sole property of Apple and
shall become part of the Confidential Information to be protected under this
Agreement. Company will retain and preserve all Project Work Product in
accordance with the Applicable Standards and as set forth in the Statement of
Work. No Project Work Product will be destroyed or otherwise disposed of by
Company without authorization in writing in advance from Apple in each instance.
Company shall, upon Apple’s request from time to time, promptly deliver any and
all Project Work Product and any work-in-process to Apple.

 
 
b)
Company shall prepare and provide one or more draft and final report(s) at the
intervals, and upon completion of the Services, as more fully described in the
Statements of Work. All reports shall be formatted and delivered to Apple in
accordance with the Statements of Work.

 
 
c)
Apple will be solely responsible, at its discretion in accordance with
applicable law, for any reporting to appropriate government agencies any Project
Work Product generated during performance of the Services.

 
 
d)
Company shall permit Apple’s representatives to visit Company facilities during
normal working hours and with reasonable frequency to perform quality assurance
audits, observe progress of the Services, to discuss the Services with
appropriate officials and other personnel of Company, and to inspect records and
data relevant to the Services. Facility visits shall also be permitted during
the data retention period specified in the Statements of Work.

 
4)
Compensation for Post-Closing SOWs. Apple will, in accordance with the payment
and milestone schedules set forth in the Post-Closing SOWs (the “Fees and
Payment Schedule”), and as complete compensation to Company, pay Company the
fees set forth in the Fees and Payment Schedule. Company will be reimbursed only
for expenses which are expressly provided for in the Fees and Payment Schedule
or which have been approved in advance in writing by an authorized Apple
representative. Expense reimbursements will be made within forty-five (45) days
of receipt of Company’s invoice, provided Company has furnished such
documentation for authorized expenses as Apple may reasonably request.
Otherwise, and except for the Apple Materials, if any, Company shall supply
without separate charge all facilities, utilities, equipment, supplies,
personnel, information, rights, and other items required for the timely
performance by Company of the Services.

 
5)
Confidentiality. The disclosure and use of all confidential information pursuant
to this Agreement, including, but not limited to, this Agreement, the Project
Materials, any technical information provided by the Company, and all Project
Work Product, shall be subject to the terms of the Parties’ existing
Confidentiality Agreement, dated April 30, 2010, the terms of which are
incorporated by reference herein.


 
3

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 
6)
Intellectual Properties.

 
 
a)
No right or license to Apple’s intellectual property is granted or implied as a
result of this Agreement or the Services, except to the limited extent necessary
to conduct the Services during the term hereof. The transfer of Project Material
provided herein does not constitute a public disclosure.

 
 
b)
All right, title and interest in all Project Work Product and any and all
inventions, data, improvements, discoveries, ideas, processes, formulas,
techniques, works of authorship, and know-how, whether patentable or not,
conceived, reduced to practice, authored, or otherwise created or developed by
or for Company in the course of performing any Services or otherwise arising
therefrom, and all intellectual property covering such inventions including
without limitation rights to patents, patent applications, patents, and
copyrights (“Project IP”), shall be the property of Apple, and Company hereby
transfers and assigns the same to Apple. Company shall communicate to Apple any
of the same promptly and fully upon their creation or development. Company shall
execute all papers and take all actions that Apple reasonably deems necessary or
advisable for the filing and prosecution of patent applications or copyright or
other registrations and, if appropriate, maintenance of patents or other rights
or properties that may issue therefrom, including without limitation execution
of any assignments or other agreements further evidencing Apple’s ownership
thereof. Inventorship shall be determined under principles of U.S. patent law
and practice. If Company uses in the Services or incorporates or causes to be
incorporated into any Project Work Product any inventions, works of authorship,
developments, improvements, data, materials, or trade secrets owned or
controlled by Company, or to the extent that any inventions, works of
authorship, developments, improvements, data, materials, or trade secrets owned
or controlled by Company are required for any use or exploitation by Apple of
the Project Work Product, Company hereby grants to Apple a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license, with the right to grant
sublicenses, to make, have made, copy, modify, make derivative works of,
display, perform, publish, use, sell, offer for sale, import and otherwise
exploit such inventions, works of authorship, developments, improvements, data,
materials, and trade secrets in connection with the Project Work Product or any
improvements, derivatives, or successors to them.

 
 
c)
Apple hereby grants to Company a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license under the Project Work Product and Project IP, with
the right to grant sublicenses, to make, have made, copy, modify, make
derivative works of, display, perform, publish, use, sell, offer for sale,
import and otherwise exploit such inventions, works of authorship, developments,
improvements, data, materials, and trade secrets in connection with the Project
Work Product or Project IP, or any improvements, derivatives, or successors to
them, solely for use outside of Apple’s exclusive license field of Consumer
Electronic Products.


 
4

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 
7)
Indemnification. Company shall defend, indemnify and hold Apple harmless in
accordance with the provisions of the MTA.

 
8)
Term and Termination. This Agreement shall have a term of three (3) years from
the Closing Date. This Agreement may be renewed, at Apple’s sole option, for
successive one-year terms. Apple may at any time terminate this Agreement upon
written notice to Company. In event of termination by Apple following initiation
of substantial work by Company under the Post-Closing Statements of Work, the
amounts payable to Company will be prorated based on actual work performed and
costs incurred prior to the date of Apple’s notice of termination, plus any
unavoidable costs associated with termination of the Services, all such costs to
be detailed in a final invoice delivered to Apple within sixty (60) days after
termination of the Agreement. In no event shall any such post-termination
payment exceed the next installment of the fees and expenses provided for in the
Fees and Payment Schedule. Upon termination Company shall return to Apple all
Apple Materials in its possession, together with completed or partially
completed reports, data and samples, except for copies maintained for archival
purposes to the extent permitted under the Statements of Work. The provisions of
Sections 1(d), 1(e), 1(f), 1(g), 2, 3(a), 4, 5, 6, 7, 8, 9 and 10 of this
Agreement shall survive the expiration or termination of this Agreement.

 
9)
Miscellaneous.

 
 
a)
All notices from one party to the other required or permitted under this
Agreement shall be in writing, shall refer specifically to this Agreement, and
shall be delivered in person, or sent by electronic or facsimile transmission
for which a confirmation of delivery is obtained, or sent by registered mail or
express courier services providing evidence of delivery, in each case to the
recipient party’s respective address set forth on the signature page hereof (or
to such updated address as may be specified in writing to the other party from
time to time). Such notices will be deemed effective as of the date so delivered
or on the third business day following mailing.

 
 
b)
Apple has entered into this Agreement based on Company’s particular proffered
expertise. Company shall not assign, transfer, subcontract or otherwise delegate
any of its obligations under this Agreement without Apple’s prior written
consent in each instance. Any attempted assignment, transfer, subcontracting or
other delegation without such consent shall be void and shall constitute a
breach of this Agreement. Subject to the foregoing, this Agreement shall inure
to the benefit of the parties’ successors and assigns.

 
 
c)
Company acknowledges that any breach of this Agreement by it may cause
irreparable harm to Apple or its affiliates and that the remedies for breach may
include injunctive relief against such breach, in addition to damages and other
available remedies. The prevailing party shall be entitled to the award of its
reasonable attorneys’ fees in any action to enforce this Agreement.


 
5

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 
 
d)
This Agreement, including any SOWs and the Confidentiality Agreement referenced
herein, constitutes the entire agreement between the parties relating to the
subject matter hereof and supersedes and cancels all other prior agreements and
understandings of the parties in connection with subject matter. The headings or
titles in this Agreement are for purposes of reference only and shall not in any
way affect the interpretation or construction of this Agreement.

 
 
e)
No waiver of any of the provisions of this Agreement shall be valid unless in a
written document, signed by the party against whom such a waiver is sought to be
enforced, nor shall failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder. All
amendments of this Agreement shall be made in writing and signed by both
parties, and no oral amendment shall be binding on the parties.

 
 
f)
This Agreement shall be governed by and construed in accordance with the laws of
the State of California without giving effect to any conflict of laws principles
to the contrary. The parties hereby consent to jurisdiction and venue in the
appropriate state and Federal courts sitting in the Northern District of
California in any litigation between them arising out of this Agreement. If any
provision of this Agreement is held to be invalid or unenforceable to any extent
in any context, it shall nevertheless be enforced to the fullest extent allowed
by law in that and other contexts, and the validity and force of the remainder
of this Agreement shall not be affected thereby.

 
 
g)
In the event of a dispute, either party may commence litigation in the state or
federal courts in Santa Clara County, California. The Parties irrevocably submit
to the exclusive jurisdiction of those courts and agree that final judgment in
any action or proceeding brought in such courts will be conclusive and may be
enforced in any other jurisdiction upon final and conclusive judgment (a
certified copy of which will be conclusive evidence of the judgment) or in any
other manner provided by law. Each party irrevocably waives to the fullest
extent permitted by applicable law (i) any objection it may have to the laying
of venue in any court referred to above; (ii) any claim that any such action or
proceeding has been brought in an inconvenient forum; and (iii) any immunity
that it or its assets may have from any suit, execution, attachment (whether
provisional or final, in aid of execution, before judgment or otherwise) or
other legal process.

 
 
h)
Neither Apple nor Company will issue press releases or other publicity regarding
the Agreement or its subject matter without the prior written approval of the
other

 
IN WITNESS WHEREOF, the parties have executed this Development Agreement as of
the effective date shown above. Each of the persons signing this Agreement
affirms that he or she is duly authorized to do so and thereby to bind the
indicated entity. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
6

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 

APPLE:
 
COMPANY:
     
 
     
         
By:
/s/ Zadesky
 
By:
/s/ Tony Chung
Name:
Zadesky
 
Name:
Tony Chung
Title:
VP Product Design
 
Title:
Chief Financial Officer
Date:
8/5/10
 
Date:
8/4/10
         
Address:  
1 Infinite Loop
 
Address:  
     
 
305-IDR
   
     
 
Cupertino, CA 95014
   
     
Attn:
     
 
Attn:
     


 
7

--------------------------------------------------------------------------------

 

ANNEX 10
 
LMT Security Agreement

 

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT
 
1.           Grant of Security Interest. For valuable consideration, the
undersigned LIQUIDMETAL TECHNOLOGIES, INC., a Delaware corporation (“Debtor”),
hereby grants and transfers to APPLE INC., a California corporation
(“Creditor”), a security interest in all of the property of Debtor, now existing
or hereafter arising, described on Exhibit A attached hereto (collectively, the
“Collateral”), subject to and in accordance with the terms of this Agreement.
 
2.           Obligations Secured. The obligations secured hereby are the payment
and performance of: (a) all present and future obligations of Debtor to Creditor
under the Master Transaction Agreement of even date herewith (“MTA”) and the
“Transaction Documents” (as defined in the MTA) between Debtor and Creditor, as
the same may be amended, modified, supplemented or amended and restated from
time to time; and (b) all obligations of Debtor and rights of Creditor under
this Agreement, as the same may be amended, modified, supplemented or amended
and restated from time to time (the “Obligations”). The word “Obligations” is
used herein in its most comprehensive sense and includes any and all debts,
obligations and liabilities of Debtor under the MTA and Transaction Documents,
including, without limitation, the obligation to pay damages to Creditor
relating to the MTA.
 
3.           Termination. This Agreement and the security interests hereunder
will terminate upon the earlier of (a) the payment and performance of all
obligations of Debtor to Creditor under the Transaction Documents or (b) the
second (2nd) anniversary of the date of this Agreement; provided that if an
Event of Default under this Agreement or an “Event of Default” under the
Security Agreement of even date between Crucible Intellectual Property, LLC and
Creditor shall have occurred and be continuing on the second (2nd) anniversary
of the date of this Agreement, this Agreement shall not terminate until such
Event of Default has been cured or waived by Creditor. Upon the termination of
this Agreement and the security interests hereunder, Creditor will, upon the
written request of Debtor, confirm such termination in writing and file (or
grant Debtor in writing authorization to file) any termination statements or
lien releases necessary to evidence the termination of this Agreement and the
security interests hereunder.
 
4.           Covenants of Debtor.
 
(a)            Debtor, agrees in general: (i) to indemnify Creditor against all
losses, claims, demands, liabilities and expenses of every kind caused by
property subject hereto; (ii) to permit Creditor to exercise its powers; (iv) to
execute and deliver such documents as Creditor deems necessary to create,
perfect and continue the security interests contemplated hereby; (v) not to
change its name, and as applicable, its chief executive office, its principal
residence or the jurisdiction in which it is organized and/or registered without
giving Creditor prior written notice thereof; (vi) not to change the places
where Debtor keeps any Collateral or Debtor’s records concerning the Collateral
and Proceeds without giving Creditor prior written notice of the address to
which Debtor is moving same; and (vii) to cooperate with Creditor in perfecting
all security interests granted herein and in obtaining such agreements from
third parties as Creditor deems necessary, proper or convenient in connection
with the preservation, perfection or enforcement of any of its rights hereunder.

 

--------------------------------------------------------------------------------

 
 
(b)            If Debtor shall at any time hold or acquire any certificated
securities comprising any part of the Collateral, Debtor shall forthwith
endorse, assign and deliver the same to Creditor, accompanied by such
instruments of transfer or assignment duly executed in blank as Creditor may
from time to time specify.
 
(c)            If and when Debtor shall obtain rights to any (i) patents or
patent applications; (ii) copyright registrations or copyright registration
applications; (iii) mask works or mask work registration applications; (iv)
trademark registrations or trademark registration applications; and (v) domain
names that is included in the LMT Technology (all of the intellectual property
described in clauses (i) through (iv), whether now owned or hereafter acquired,
is collectively referred to herein as the “Registered Intellectual Property”),
Debtor shall notify Creditor of such fact and make all necessary or appropriate
filings with respect thereto to cause the security interest in such Registered
Intellectual Property to be perfected. Debtor shall promptly and diligently
register any such patent, copyright, trademark, service mark, trade name or
other proprietary rights of Debtor which is registerable with the applicable
governmental or other registration authority. Without the prior written consent
of Creditor, Debtor shall not apply to register any copyrightable works or mask
works with the U.S. Copyright Office, and any consent to such registration shall
be conditioned upon Debtor executing such documents and taking such further
actions as Creditor shall reasonably request in its sole discretion to perfect
and continue perfected, maintain the priority of or provide notice of, the
security interest granted to Creditor under this Agreement in such copyrightable
works notwithstanding such copyright registration. Notwithstanding the
foregoing, Debtor shall not be obligated to comply with the requirements of this
paragraph with respect to any LMT Intellectual Property as to which Debtor
contributes and assigns to Crucible Intellectual Property, LLC pursuant to and
in accordance with the terms of the MTA.
 
(d)            Debtor agrees with regard to the Collateral and Proceeds, unless
Creditor agrees otherwise in writing: (i) that Creditor is authorized to file
financing statements in the name of Debtor to perfect Creditor’s security
interest in Collateral and Proceeds; (ii) to pay when due all license fees,
registration fees and other charges in connection with any Collateral; (iii) not
to permit any lien on the Collateral or Proceeds; (vii) not to sell, hypothecate
or dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein (other than as permitted or
required by the MTA and other than sublicenses of the LMT Technology in the
course of Debtor’s business or the portion of the LMT Technology licensed to
Debtor pursuant to that certain License Agreement with Crucible Intellectual
Property, LLC, of even date herewith); (iv) to permit Creditor to inspect the
Collateral at any time; (v) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral
and Proceeds, and to permit Creditor to inspect the same and make copies thereof
at any reasonable time; (vi) from time to time, when requested by Creditor, to
prepare and deliver a schedule of all Collateral and Proceeds subject to this
Agreement; and (vii) to provide any service and do any other acts which may be
necessary to maintain, preserve and protect all Collateral and, as appropriate
and applicable, to keep all Collateral in good and saleable condition, to deal
with the Collateral in accordance with the standards and practices adhered to
generally by users and owners of like property, and to keep all Collateral and
Proceeds free and clear of all defenses, rights of offset and counterclaims.

 
2

--------------------------------------------------------------------------------

 
 
5.           Powers of Creditor. Debtor appoints Creditor its true attorney in
fact to perform any of the following powers, which are coupled with an interest,
are irrevocable until termination of this Agreement and may be exercised from
time to time by Creditor’s officers and employees, or any of them, whether or
not an Event of Default has occurred: (a) to perform any obligation of Debtor
hereunder in Debtor’s name or otherwise; (b) to prepare, execute, file, record
or deliver notes, assignments, schedules, designation statements, financing
statements, continuation statements, termination statements, statements of
assignment, applications for registration or like papers to perfect, preserve or
release Creditor’s interest in the Collateral and Proceeds; (c) to endorse,
collect, deliver and receive payment under instruments for the payment of money
constituting or relating to Proceeds; (d) to exercise all rights, powers and
remedies which Debtor would have, but for this Agreement, with respect to all
Collateral and Proceeds subject hereto; (e) to enter onto Debtor’s premises in
inspecting the Collateral; and (f) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Creditor as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder. “Event of Default” means any breach by
Debtor of (a) Section 1(b), 1(c), 2(b) or 8 of the MTA or (b) Section 1(d),
4(c), 4(f), 4(h), 8(g), 8(h), 9(f), 10, 11 or 13 of the MTA; provided that (i) a
breach of any section listed in clause (b) shall not constitute an Event of
Default where such breach is curable, Debtor has promptly initiated actions to
cure such breach, Debtor has vigorously and continuously undertaken to cure such
breach and, in any event, such breach is cured within thirty (30) days of Debtor
first learning of such breach; and (ii) a breach, whether listed in clause (a)
or clause (b), shall not constitute an Event of Default unless such breach could
reasonably be expected to have a material adverse effect on Creditor’s rights
under the Exclusive License Agreement, of even date herewith, between Crucible
Intellectual Property, LLC and Creditor.
 
6.           Payment of Premiums, Taxes, Charges, Liens and Assessments. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Creditor at its option may pay any of them and shall be the
sole judge of the legality or validity thereof and the amount necessary to
discharge the same. Any such payments made by Creditor shall be obligations of
Debtor to Creditor, due and payable immediately upon demand, together with
interest at a rate determined in accordance with the provisions of this
Agreement, and shall be secured by the Collateral and Proceeds, subject to all
terms and conditions of this Agreement.

 
3

--------------------------------------------------------------------------------

 
 
7.           Remedies. Upon the occurrence of an Event of Default and so long as
such Event of Default is continuing, Creditor shall have all other rights,
powers, privileges and remedies granted to a secured party upon default under
the Uniform Commercial Code or the equivalent body of law in the applicable
jurisdiction or otherwise provided by law, including without limitation, the
right to sell, lease, license or otherwise dispose of any or all Collateral. All
rights, powers, privileges and remedies of Creditor shall be cumulative. No
delay, failure or discontinuance of Creditor in exercising any right, power,
privilege or remedy hereunder shall affect or operate as a waiver of such right,
power, privilege or remedy; nor shall any single or partial exercise of any such
right, power, privilege or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power, privilege
or remedy. Any waiver, permit, consent or approval of any kind by Creditor of
any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other disposition, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While Creditor is entitled to exercise its
remedies under this Section 7: (a) Debtor will deliver to Creditor from time to
time, as requested by Creditor, current lists of all Collateral and Proceeds;
(b) Debtor will not dispose of any Collateral or Proceeds except on terms
approved by Creditor; (c) at Creditor’s request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Creditor at a reasonably convenient place designated by Creditor; and (d)
Creditor may, without notice to Debtor, enter onto Debtor’s premises and take
possession of the Collateral. With respect to any sale or other disposition by
Creditor of any Collateral subject to this Agreement, Debtor hereby expressly
grants to Creditor the right to sell such Collateral using any or all of
Debtor’s trademarks, trade names, trade name rights and/or proprietary labels or
marks. Debtor further agrees that Creditor shall have no obligation to process
or prepare any Collateral for sale or other disposition. Notwithstanding
anything to the contrary set forth in this Agreement, Creditor shall not have
any right to foreclose upon or take any other action with respect to the
Collateral unless and until an Event of Default has occurred and is continuing,
provided that Creditor shall have the right to exercise the powers in Section 5
hereof whether or not an Event of Default has occurred and is continuing.
 
8.           Disposition of Collateral and Proceeds; Transfer of Obligations. In
disposing of Collateral hereunder, Creditor may disclaim all warranties of
title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral or Proceeds, or any part thereof, may be applied by Creditor
to the payment of expenses incurred by Creditor in connection with the
foregoing, including reasonable attorneys’ fees, and the balance of such
proceeds may be applied by Creditor toward the payment of the Obligations in
such order of application as Creditor may from time to time elect. Upon the
transfer of all or any part of the Obligations, Creditor may transfer all or any
part of the Collateral or Proceeds and shall be fully discharged thereafter from
all liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Creditor hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Creditor shall retain
all rights, powers, privileges and remedies herein given.
 
9.           Statute of Limitations. Prior to the termination of this Agreement
pursuant to Section 3 hereof, the power of sale or other disposition and all
other rights, powers, privileges and remedies granted to Creditor hereunder
shall continue to exist and may be exercised by Creditor at any time and from
time to time irrespective of the fact that the Obligations or any part thereof
may have become barred by any statute of limitations, or that the personal
liability of Debtor may have ceased, unless such liability shall have ceased due
to the satisfaction in full of all Obligations secured hereunder.

 
4

--------------------------------------------------------------------------------

 
 
10.           Notices. All notices from one party to the other required or
permitted under this Agreement shall be in writing, shall refer specifically to
this Agreement, and shall be delivered in person, or sent by electronic or
facsimile transmission for which a confirmation of delivery is obtained, or sent
by registered mail or express courier services providing evidence of delivery,
in each case to the recipient party’s respective address set forth on the
signature page to the MTA (or to such updated address as may be specified in
writing to the other party from time to time). Such notices will be deemed
effective as of the date so delivered or on the third business day following
mailing.
 
11.           Costs, Expenses and Attorneys’ Fees. Debtor shall pay to Creditor
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Creditor’s in-house counsel), expended
or incurred by Creditor in connection with (a) the perfection and preservation
of the Collateral or Creditor’s interest therein; and (b) the realization,
enforcement and exercise of any right, power, privilege or remedy conferred by
this Agreement, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Creditor or any
other person) relating to Debtor or in any way affecting any of the Collateral
or Creditor’s ability to exercise any of its rights or remedies with respect
thereto. All of the foregoing shall be paid by Debtor with interest from the
date of demand until paid in full at a rate per annum equal to the greater of
(i) 10% or (ii) “prime rate” as reported in The Wall Street Journal in effect
from time to time plus two percent.
 
12.           Successors; Assigns; Amendment. This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Creditor and Debtor.
 
13.           Severability of Provisions. If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.
 
14.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without giving effect to
any conflict of laws principles to the contrary. The parties hereby consent to
jurisdiction and venue in the appropriate state and Federal courts sitting in
the Northern District of California in any litigation between them arising out
of this Assignment. If any provision of this Agreement is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.
 
15.           Jurisdiction. In the event of a dispute, either party may commence
litigation in the state or federal courts in Santa Clara County, California. The
parties irrevocably submit to the exclusive jurisdiction of those courts and
agree that final judgment in any action or proceeding brought in such courts
will be conclusive and may be enforced in any other jurisdiction upon final and
conclusive judgment (a certified copy of which will be conclusive evidence of
the judgment) or in any other manner provided by law. Each party irrevocably
waives to the fullest extent permitted by applicable law (i) any objection it
may have to the laying of venue in any court referred to above; (ii) any claim
that any such action or proceeding has been brought in an inconvenient forum;
and (iii) any immunity that it or its assets may have from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process.
 
[END OF DOCUMENT TEXT; SIGNATURES TO FOLLOW]

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of August 4, 2010.
Each of the persons signing this Agreement affirms that he or she is duly
authorized to do so and thereby to bind the indicated entity. This Agreement may
be executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


LIQUIDMETAL TECHNOLOGIES, INC. a
Delaware corporation
 
By
/s/ Tony Chung
Its  
Chief Financial Officer


 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
Collateral
 
The “Collateral” shall consist of the following:
 
(i)           All of Debtor’s right, title and interest, whether now existing or
hereafter arising, in the “LMT Technology” to the extent not assigned to
Crucible Intellectual Property, LLC, a Delaware limited liability company
(“Crucible”) in accordance with the MTA.
 
(ii)          The Exclusive License Agreement, dated July __, 2010 between
Crucible and Debtor, as the same may be amended, modified, supplemented and
amended and restated from time to time.
 
(iii)         All membership interests of Crucible, now existing and any
membership interest of Crucible hereafter issued, all securities or other
instruments in addition to, in substitution of, or in exchange for any of such
membership interest (whether as a distribution in connection with any
recapitalization, reorganization or reclassification, a stock dividend or
otherwise), and any distributions of cash or property in respect of the items
described in this clause (iii).
 
(iv)         All Proceeds (as defined in the California Uniform Commercial Code)
of the foregoing.
 
For purposes of the foregoing the following definitions apply:
 
(i)           “LMT Technology” shall mean any and all Intellectual Property and
Intellectual Property Rights that, at any time during the Capture Period, is:
(a) owned or licensed (including without limitation sub-licensed) by Debtor or
Liquidmetal Coatings, LLC, a Delaware limited liability company (“LMC”), or that
Debtor or LMC have a right to use; or (b) owned or licensed (including without
limitation sub-licensed) by Crucible, or that Crucible has a right to use, after
being transferred to Crucible by Debtor or LMC. For the avoidance of doubt, any
Intellectual Property Rights related to or arising from Intellectual Property
first created, conceived, invented, or discovered before the end of the Capture
Period shall be deemed to be within the definition of LMT Technology. Thus, for
example, a patent application or copyright application filed, or any patent
issued or copyright registration issued, more than five years after the Closing
Date, but that is related to an invention conceived or work created within
eighteen (18) months of the date on which the license is granted to Apple
pursuant to Section 9(a) of the MTA (“Closing Date”), shall be deemed within the
definition of LMT Technology. For purposes of clarification, however,
improvements or derivatives of LMT Technology first created, conceived,
invented, or discovered after the Capture Period shall not be “LMT Technology”
notwithstanding the fact that such improvements or derivatives are derived from,
improve, or otherwise relate to LMT Technology. The LMC patents and all LMC
trademarks identified in Annex 15 of the MTA are excluded from “LMT Technology.”

 
7

--------------------------------------------------------------------------------

 
 
(ii)           “Intellectual Property” shall mean and includes all algorithms,
application program interfaces, customer lists, databases, schemata, design
documents and analyses, diagrams, documentation, drawings, formulae, discoveries
and inventions (whether or not patentable), know-how, literary works,
copyrightable works, works of authorship, mask works, logos, marks (including
names, logos, slogans, and trade dress), methods, methodologies, architectures,
processes, program listings, programming tools, proprietary information,
protocols, schematics, specifications, software, software code (in any form
including source code and executable or object code), subroutines, user
interfaces, techniques, uniform resource locators, web sites, and all other
forms and types of technology (whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing such as compilations of
information, instruction manuals, notebooks, prototypes, reports, samples,
studies, and summaries).
 
(iii)          “Intellectual Property Rights” shall mean and includes all past,
present, and future rights of the following types, which may exist or be created
under the laws of any jurisdiction in the world: (a) rights associated with
works of authorship, including exclusive exploitation rights, copyrights, moral
rights, and mask works; (b) trademark and trade name rights and similar rights;
(c) trade dress rights; (d) trade secret rights; (e) patents and industrial
property rights; (f) other proprietary rights in Intellectual Property of every
kind and nature; and (g) all registrations, renewals, extensions, combinations,
divisions, continuations, continuations in part, reexamination certificates, or
reissues of, and applications for, any of the rights referred to in clauses (a)
through (f) above.
 
(iv)          “Capture Period” shall mean the period commencing on the Closing
Date and ending on the eighteen month anniversary of the Closing Date.

 
8

--------------------------------------------------------------------------------

 
 
ANNEX 11
 
LMT-SPE Security Agreement

 

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT
 
1.           Grant of Security Interest. For valuable consideration, the
undersigned CRUCIBLE INTELLECTUAL PROPERTY, LLC, a Delaware limited liability
company (“Debtor”), hereby grants and transfers to APPLE INC., a California
corporation (“Creditor”), a security interest in all of the following property
of Debtor, now existing or hereafter arising (collectively, the “Collateral”):
(i) all accounts; (ii) all chattel paper; (iii) all commercial tort claims; (iv)
all deposit accounts; (v) all documents; (vi) all equipment; (vii) all general
intangibles; (viii) all instruments; (ix) all inventory; (x) all investment
property; (xi) all letters of credit and letters-of-credit rights; (xii) all
money; (xiii) all other goods not otherwise included in any of clauses (i) -
(xii) of this Section 1 and (xiv) all supporting obligations, together with
whatever is receivable or received when any of the foregoing or the proceeds
thereof are sold, leased, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, including without limitation, all
rights to payment, including returned premiums, with respect to any insurance
relating to any of the foregoing, and all rights to payment with respect to any
claim or cause of action affecting or relating to any of the foregoing
(collectively, “Proceeds”). The security interest granted pursuant to this
Agreement shall be subject and subordinate to all rights, powers and privileges
of (a) Creditor, as licensee, under that certain Exclusive License Agreement of
even date herewith (the “Apple License”) between Creditor and Debtor, and (b)
Liquidmetal Coatings, LLC, a Delaware limited liability company (“LMC”), under
that certain Exclusive License Agreement of even date herewith (the “LMC
License”) between Debtor and LMC. Creditor hereby agrees that in the event the
security interest granted pursuant to this Agreement shall be enforced and, as a
result of such enforcement, any of the Collateral shall be transferred to any
person or entity, (i) such person or entity shall acquire or otherwise receive
any such Collateral subject to all rights, powers and privileges of Creditor and
LMC under the Apple License and the LMC License, respectively, (ii) such
acquirer may not interfere with or disturb Apple’s or LMC’s respective use and
enjoyment of their rights, powers and privileges under the Apple License and LMC
License, respectively, and (iii) the Apple License and the LMC License shall
continue in full force and effect as if such security interest had not been
granted or enforced. A term not otherwise defined in this Agreement but defined
in the California Uniform Commercial Code (“UCC”) shall have the meaning
ascribed to it in the UCC. LMC and its successor and assigns are intended
third-party beneficiaries of the provisions in this Section 1 that relate to LMC
or the LMC License Agreement (collectively, the “LMC Provisions”); and LMC and
its successors and assigns shall have the right to enforce the LMC provisions as
if original parties hereto; and no such LMC Provisions may be amended or
otherwise modified without first obtaining the written consent of LMC or its
successors and assigns, as applicable. Nothing in the preceding sentence shall
prohibit or otherwise restrict the Creditor and Debtor from amending or
otherwise modifying any provisions of this Agreement that are unrelated to the
LMC Provisions; and no such unrelated amendments or modifications shall require
that any notice be given to, or that any consent be obtained from, LMC or its
successors or assigns.

 

--------------------------------------------------------------------------------

 
 
2.           Obligations Secured. The obligations secured hereby are the payment
and performance of (a) all present and future obligations of Debtor to Creditor
under the Master Transaction Agreement of even date herewith (“MTA”), the
Exclusive License Agreement of even date herewith, and the other “Transaction
Documents” (as defined in the MTA) between Debtor and Creditor, as the same may
be amended, modified, supplemented or amended and restated from time to time;
and (b) all obligations of Debtor and rights of Creditor under this Agreement,
as the same may be amended, modified, supplemented or amended and restated from
time to time (the “Obligations”). The word “Obligations” is used herein in its
most comprehensive sense and includes any and all debts, obligations and
liabilities of Debtor under the MTA and Transaction Documents, including,
without limitation, the obligation to pay damages to Creditor relating to the
MTA.
 
3.           Termination. This Agreement and the security interests hereunder
will terminate upon the earlier of (a) the payment and performance of all
obligations of Debtor to Creditor under the Transaction Documents or (b) the
second (2nd) anniversary of the date of this Agreement; provided that if an
Event of Default under this Agreement or an “Event of Default” under the
Security Agreement of even date between LMT and Creditor shall have occurred and
be continuing on the second (2nd) anniversary of the date of this Agreement,
this Agreement shall not terminate until such Event of Default has been cured or
waived by Creditor. Upon the termination of this Agreement and the security
interests hereunder, Creditor will, upon the written request of Debtor, confirm
such termination in writing and file (or grant Debtor in writing authorization
to file) any termination statements or lien releases necessary to evidence the
termination of this Agreement and the security interests hereunder.
 
4.           Covenants of Debtor.
 
(a)           Debtor, agrees in general: (i) to indemnify Creditor against all
losses, claims, demands, liabilities and expenses of every kind caused by
property subject hereto; (ii) to permit Creditor to exercise its powers; (iv) to
execute and deliver such documents as Creditor deems necessary to create,
perfect and continue the security interests contemplated hereby; (v) not to
change its name, and as applicable, its chief executive office, its principal
residence or the jurisdiction in which it is organized and/or registered without
giving Creditor prior written notice thereof; (vi) not to change the places
where Debtor keeps any Collateral or Debtor’s records concerning the Collateral
and Proceeds without giving Creditor prior written notice of the address to
which Debtor is moving same; and (vii) to cooperate with Creditor in perfecting
all security interests granted herein and in obtaining such agreements from
third parties as Creditor deems necessary, proper or convenient in connection
with the preservation, perfection or enforcement of any of its rights hereunder.
 
(b)           If and when Debtor shall obtain rights to any (i) patents or
patent applications; (ii) copyright registrations or copyright registration
applications; (iii) mask works or mask work registration applications; (iv)
trademark registrations or trademark registration applications; and (v) domain
names that is included in the LMT Technology (all of the intellectual property
described in clauses (i) through (iv), whether now owned or hereafter acquired,
is collectively referred to herein as the “Registered Intellectual Property”),
Debtor shall notify Creditor of such fact and make all necessary or appropriate
filings with respect thereto to cause the security interest in such Registered
Intellectual Property to be perfected. Debtor shall promptly and diligently
register any such patent, copyright, trademark, service mark, trade name or
other proprietary rights of Debtor which is registerable with the applicable
governmental or other registration authority. Without the prior written consent
of Creditor, Debtor shall not apply to register any copyrightable works or mask
works with the U.S. Copyright Office, and any consent to such registration shall
be conditioned upon Debtor executing such documents and taking such further
actions as Creditor shall reasonably request in its sole discretion to perfect
and continue perfected, maintain the priority of or provide notice of, the
security interest granted to Creditor under this Agreement in such copyrightable
works notwithstanding such copyright registration.

 
2

--------------------------------------------------------------------------------

 
 
(c)           Debtor agrees with regard to the Collateral and Proceeds, unless
Creditor agrees otherwise in writing: (i) that Creditor is authorized to file
financing statements in the name of Debtor to perfect Creditor’s security
interest in Collateral and Proceeds; (ii) to pay when due all license fees,
registration fees and other charges in connection with any Collateral unless
otherwise required by the MTA; (iii) not to permit any lien on the Collateral or
Proceeds; (vii) not to sell, hypothecate or dispose of, nor permit the transfer
by operation of law of, any of the Collateral or Proceeds or any interest
therein (excluding the grant of the licenses provided for in the Apple License
Agreement and LMT License Agreement, as those terms are defined in the MTA);
(iv) to permit Creditor to inspect the Collateral at any time; (v) to keep, in
accordance with generally accepted accounting principles, complete and accurate
records regarding all Collateral and Proceeds, and to permit Creditor to inspect
the same and make copies thereof at any reasonable time; (vi) from time to time,
when requested by Creditor, to prepare and deliver a schedule of all Collateral
and Proceeds subject to this Agreement; and (vii) to provide any service and do
any other acts which may be necessary to maintain, preserve and protect all
Collateral and, as appropriate and applicable, to keep all Collateral in good
and saleable condition, to deal with the Collateral in accordance with the
standards and practices adhered to generally by users and owners of like
property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.
 
5.           Powers of Creditor. Debtor appoints Creditor its true attorney in
fact to perform any of the following powers, which are coupled with an interest,
are irrevocable until termination of this Agreement and may be exercised from
time to time by Creditor’s officers and employees, or any of them, whether or
not an Event of Default has occurred: (a) to perform any obligation of Debtor
hereunder in Debtor’s name or otherwise; (b) to release or substitute security;
(c) to prepare, execute, file, record or deliver notes, assignments, schedules,
designation statements, financing statements, continuation statements,
termination statements, statements of assignment, applications for registration
or like papers to perfect, preserve or release Creditor’s interest in the
Collateral and Proceeds; (d) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(e) to exercise all rights, powers and remedies which Debtor would have, but for
this Agreement, with respect to all Collateral and Proceeds subject hereto; (f)
to enter onto Debtor’s premises in inspecting the Collateral; and (g) to do all
acts and things and execute all documents in the name of Debtor or otherwise,
deemed by Creditor as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder. “Event of
Default” means any breach by Debtor of (a) Section 3(b) of the MTA or (b)
Sections 5(a), 5(c), 5(d) or 6 of the MTA or section 4.3 of the Exclusive
License Agreement, of even date herewith, between Debtor and Creditor (the
“Apple License Agreement”); provided that (i) a breach of any section listed in
clause (b) shall not constitute an Event of Default where such breach is
curable, Debtor has promptly initiated actions to cure such breach, Debtor has
vigorously and continuously undertaken to cure such breach and, in any event,
such breach is cured within thirty (30) days of Debtor first learning of such
breach; and (ii) a breach, whether listed in clause (a) or clause (b), shall not
constitute an Event of Default unless such breach could reasonably be expected
to have a material adverse effect on Creditor’s rights under the Apple License
Agreement.

 
3

--------------------------------------------------------------------------------

 
 
6.           Payment of Premiums, Taxes, Charges, Liens and Assessments. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Creditor at its option may pay any of them and shall be the
sole judge of the legality or validity thereof and the amount necessary to
discharge the same. Any such payments made by Creditor shall be obligations of
Debtor to Creditor, due and payable immediately upon demand, together with
interest at a rate determined in accordance with the provisions of this
Agreement, and shall be secured by the Collateral and Proceeds, subject to all
terms and conditions of this Agreement.
 
7.           Remedies. Upon the occurrence of an Event of Default and so long as
such Event of Default is continuing, Creditor shall have all other rights,
powers, privileges and remedies granted to a secured party upon default under
the Uniform Commercial Code or the equivalent body of law in the applicable
jurisdiction or otherwise provided by law, including without limitation, the
right to sell, lease, license or otherwise dispose of any or all Collateral. All
rights, powers, privileges and remedies of Creditor shall be cumulative. No
delay, failure or discontinuance of Creditor in exercising any right, power,
privilege or remedy hereunder shall affect or operate as a waiver of such right,
power, privilege or remedy; nor shall any single or partial exercise of any such
right, power, privilege or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power, privilege
or remedy. Any waiver, permit, consent or approval of any kind by Creditor of
any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other disposition, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While Creditor is entitled to exercise its
remedies under this Section 7: (a) Debtor will deliver to Creditor from time to
time, as requested by Creditor, current lists of all Collateral and Proceeds;
(b) Debtor will not dispose of any Collateral or Proceeds except on terms
approved by Creditor; (c) at Creditor’s request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Creditor at a reasonably convenient place designated by Creditor; and (d)
Creditor may, without notice to Debtor, enter onto Debtor’s premises and take
possession of the Collateral. With respect to any sale or other disposition by
Creditor of any Collateral subject to this Agreement, Debtor hereby expressly
grants to Creditor the right to sell such Collateral using any or all of
Debtor’s trademarks, trade names, trade name rights and/or proprietary labels or
marks. Debtor further agrees that Creditor shall have no obligation to process
or prepare any Collateral for sale or other disposition. Notwithstanding
anything to the contrary set forth in this Agreement, Creditor shall not have
any right to foreclose upon or take any other action with respect to the
Collateral unless and until an Event of Default has occurred and is continuing,
provided that Creditor shall have the right to exercise the powers in Section 5
hereof whether or not an Event of Default has occurred and is continuing.

 
4

--------------------------------------------------------------------------------

 
 
8.           Disposition of Collateral and Proceeds; Transfer of Obligations. In
disposing of Collateral hereunder, Creditor may disclaim all warranties of
title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral or Proceeds, or any part thereof, may be applied by Creditor
to the payment of expenses incurred by Creditor in connection with the
foregoing, including reasonable attorneys’ fees, and the balance of such
proceeds may be applied by Creditor toward the payment of the Obligations in
such order of application as Creditor may from time to time elect. Upon the
transfer of all or any part of the Obligations, Creditor may transfer all or any
part of the Collateral or Proceeds and shall be fully discharged thereafter from
all liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Creditor hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Creditor shall retain
all rights, powers, privileges and remedies herein given.
 
9.           Statute of Limitations. Prior to the termination of this Agreement
pursuant to Section 3 hereof, the power of sale or other disposition and all
other rights, powers, privileges and remedies granted to Creditor hereunder
shall continue to exist and may be exercised by Creditor at any time and from
time to time irrespective of the fact that the Obligations or any part thereof
may have become barred by any statute of limitations, or that the personal
liability of Debtor may have ceased, unless such liability shall have ceased due
to the satisfaction in full of all Obligations secured hereunder.
 
10.         Notices. All notices from one party to the other required or
permitted under this Agreement shall be in writing, shall refer specifically to
this Agreement, and shall be delivered in person, or sent by electronic or
facsimile transmission for which a confirmation of delivery is obtained, or sent
by registered mail or express courier services providing evidence of delivery,
in each case to the recipient party’s respective address set forth on the
signature page to the MTA (or to such updated address as may be specified in
writing to the other party from time to time). Such notices will be deemed
effective as of the date so delivered or on the third business day following
mailing.
 
11.         Costs, Expenses and Attorneys’ Fees. Debtor shall pay to Creditor
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Creditor’s in-house counsel), expended
or incurred by Creditor in connection with (a) the perfection and preservation
of the Collateral or Creditor’s interest therein; and (b) the realization,
enforcement and exercise of any right, power, privilege or remedy conferred by
this Agreement, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Creditor or any
other person) relating to Debtor or in any way affecting any of the Collateral
or Creditor’s ability to exercise any of its rights or remedies with respect
thereto. All of the foregoing shall be paid by Debtor with interest from the
date of demand until paid in full at a rate per annum equal to the greater of
(i) 10% or (ii) “prime rate” as reported in The Wall Street Journal in effect
from time to time plus two percent.
 
12.         Successors; Assigns; Amendment. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Creditor and Debtor.

 
5

--------------------------------------------------------------------------------

 
 
13.         Severability of Provisions. If any provision of this Agreement shall
be held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.
 
14.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to any
conflict of laws principles to the contrary. The parties hereby consent to
jurisdiction and venue in the appropriate state and Federal courts sitting in
the Northern District of California in any litigation between them arising out
of this Assignment. If any provision of this Agreement is held to be invalid or
unenforceable to any extent in any context, it shall nevertheless be enforced to
the fullest extent allowed by law in that and other contexts, and the validity
and force of the remainder of this Agreement shall not be affected thereby.
 
15.         Jurisdiction. In the event of a dispute, either party may commence
litigation in the state or federal courts in Santa Clara County, California. The
parties irrevocably submit to the exclusive jurisdiction of those courts and
agree that final judgment in any action or proceeding brought in such courts
will be conclusive and may be enforced in any other jurisdiction upon final and
conclusive judgment (a certified copy of which will be conclusive evidence of
the judgment) or in any other manner provided by law. Each party irrevocably
waives to the fullest extent permitted by applicable law (i) any objection it
may have to the laying of venue in any court referred to above; (ii) any claim
that any such action or proceeding has been brought in an inconvenient forum;
and (iii) any immunity that it or its assets may have from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process.
 
[END OF DOCUMENT TEXT; SIGNATURES TO FOLLOW]

 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of August 4, 2010.
Each of the persons signing this Agreement affirms that he or she is duly
authorized to do so and thereby to bind the indicated entity. This Agreement may
be executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


Crucible Intellectual Property, LLC, a Delaware
limited liability company
 
By
/s/ Tony Chung
Its  
Chief Financial Officer


 

--------------------------------------------------------------------------------

 
 
ANNEX 12
 
Form of Release

 

--------------------------------------------------------------------------------

 

 
RELEASE
 
This Release (this “Release”) is being executed and delivered by the undersigned
(each, a “Releasor”) in accordance with Section 5(j) of the Master Transaction
Agreement, dated August 5, 2010 (the “Agreement”) between Apple Inc., a
California corporation (“Apple”), Liquidmetal Technologies, Inc. a Delaware
corporation, Liquidmetal Coatings, LLC, a Delaware limited liability company,
and Crucible Intellectual Property, LLC, a Delaware limited liability company.
Capitalized terms used in this Release without definition have the respective
meanings given to them in the Agreement.
 
Each Releasor, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, hereby agree
as follows:
 
1.           Each Releasor acknowledges that execution and delivery of this
Release is an obligation of it under the Agreement and that Apple relied on the
agreement of such Releasor to execute and deliver this Release in consummating
the transactions contemplated in the Agreement.
 
2.           Each Releasor hereby releases and forever discharges Apple, and its
respective officers, directors, stockholders, members, managers, subsidiaries,
successors and assigns (individually, a “Releasee” and collectively,
“Releasees”) from any and all claims, demands, proceedings, causes of action,
orders, obligations, contracts, agreements, debts and liabilities whatsoever,
whether known or unknown, suspected or unsuspected, both at law and in equity
(“Claim(s)”), that the Releasor now has, has ever had or may hereafter have
against Releasees arising specifically as a result of any act or omission made
by Apple in the exercise by Apple of any right, power or privilege, or in the
performance of any obligation, under Section 5(a) of the Agreement; provided,
however, that the foregoing release shall not apply to (i) any act or omission
made by a Releasee in bad faith, with gross negligence, or with willful
misconduct, (ii) any failure by Apple to pay any cost required to be paid by
Apple in Section 5 of the Agreement.
 
3.           Each Releasor hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter released hereby.
 
4.           Without in any way limiting any of the rights and remedies
otherwise available to any Releasee, Releasor shall indemnify and hold harmless
each Releasee from and against all loss, liability, claim, damage (including
incidental and consequential damages) or expense (including costs of
investigation and defense and reasonable attorney’s fees) whether or not
involving third party claims, arising directly or indirectly from or in
connection with (i) the assertion by or on behalf of the Releasor or any of its
affiliates, and its respective officers, directors, stockholders, members,
managers or partners, or any other person holding a direct or indirect interest
in the Releasor or an affiliate of the Releasor, of any claim or other matter
released pursuant to this Release and (ii) the assertion by any third party of
any claim or demand against any Releasee which claim or demand arises directly
on indirectly from, or in connection with, any assertion by or on behalf of the
Releasor or any of its affiliates against such third party of any claims or
other matter released pursuant to this Release. In furtherance of this Release,
the Releasor waives any right it may have under any statutes and regulations,
which states, in substance:

 

--------------------------------------------------------------------------------

 
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, may have materially affected his settlement with the debtor”
 
5.           Each Releasor acknowledges that it has been provided the
opportunity to retain counsel of the Releasor’s choosing to advise the Releasor
regarding this Release or has voluntarily elected not to consult counsel.
Releasor represents and warrants that it has not assigned any Claim (or any part
thereof) and that Releasor is unaware of any individual or entity asserting an
interest or right in or with respect to any Claim.
 
6.           If any provision of this Release is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Release
will remain in full force and effect. Any provision of this Release held invalid
or unenforceable only in part or degree will remain in full force and effect to
the extent not held invalid or unenforceable.
 
7.           This Release may not be changed except in a writing signed by the
person(s) against whose interest such change shall operate. This Release shall
be governed by and construed under the laws of the State of California without
regard to principles of conflicts of law.
 
8.           All words used in this Release will be construed to be of such
gender or number as the circumstances require.
 
9.           Facsimile or other electronically delivered copies of the signature
page to this Release shall be treated as between the parties as original
signatures for all purposes, notwithstanding that the original copy bearing the
party’s original signature and used to generate the facsimile or other copy
transmission is not delivered.
 
[Signature Page Follows]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Release as
of this 4th day of August, 2010


RELEASOR:
 
LIQUIDMETAL TECHNOLOGIES, INC.
 
By
/s/ Larry Buffington
   
Its  
PRESIDENT / CEO
 
LIQUIDMETAL COATINGS, INC.
 
By
/s/ Larry Buffington
   
Its
PRESIDENT / CEO
 
CRUCIBLE INTELLECTUAL PROPERTY, LLC
 
By
/s/ Tony Chung
   
Its
Chief Financial Officer


 

--------------------------------------------------------------------------------

 
 
ANNEX 13
 
Patent Counsel Engagement Letter

 

--------------------------------------------------------------------------------

 

[logo.jpg]
 
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, NW | Washington, DC 20037-1122 | tel 202.663.8000 | fax
202.663.8007


Raj S. Davé
tel 202.663.8228
raj.dave@pillsburylaw.com
 
August 2, 2010
 
Crucible Intellectual Property LLC
30452 Esperanza
Rancho Santa Margarita, CA 92688
Attention: Mr. Ricardo A. Salas
 
Apple, Inc.
1 Infinite Loop
Cupertino, CA 95014
Attention: Mr. Patrick J. Murphy
 
Re:
Engagement for legal services to be performed by Pillsbury Winthrop Shaw Pittman
LLP

 
Dear Rick and Patrick:
 
The purpose of this letter is to confirm the terms and conditions of our
representation of Crucible Intellectual Property LLC (“Crucible IP”) and Apple
Inc. (“Apple”) (collectively “you,” “your”); and to disclose and seek your
consent to certain possible conflicts of interest regarding that joint
representation. The applicable Rules of Professional Conduct for attorneys,
under which we practice, require us to send you this engagement letter. When you
have signed and returned to me the enclosed copy of this letter, this will
constitute our agreement to perform services for you as set forth below.
 
1.      Nature of the Engagement
 
We understand that under that certain Master Transaction Agreement (“MTA”)
between Apple and Liquidmetal Technologies, Inc. and its subsidiaries, that it
has been agreed therein that Apple shall have the sole and exclusive right, in
the United States and other jurisdictions around the world, to control patent
prosecution for inventions, current and future patent applications and patents
that have been or will be assigned to Crucible IP. Section 5(c) of the MTA
provides that Crucible IP and Apple will execute an engagement letter in the
form of this engagement letter, retaining patent counsel to represent both Apple
and Crucible IP with respect to such patent applications. This engagement letter
is the engagement letter referred to in Section 5(c) of the MTA.


www.pillsburylaw.com
Patent Counsel Joint Engagement LettervFINAL


 

--------------------------------------------------------------------------------

 
 
Crucible Intellectual Property LLC
Apple, Inc.
August 2, 2010
Page 2 of 6
 
In connection with this engagement, you hereby instruct us to set up a joint
customer number in the United States Patent Office for Apple and Crucible IP to
allow Apple and Crucible IP to monitor prosecution activities for all patent
applications within the United States.
 
You further instruct us to prepare and send to Apple and Crucible IP a quarterly
patent prosecution report that will include such matters as each of Apple and
Crucible IP shall direct and shall include, without limitation: (i) information
identifying invention disclosures on which Apple has decided not to file patent
applications, and stating whether such inventions shall be treated as trade
secrets or whether Crucible IP is free to pursue patent protection thereon at
its own expense using other counsel, and to file patent applications; (ii)
jurisdictions where Apple has decided to file patent applications; (iii) which
patent applications Apple has decided to let go abandoned; (iv) any
continuations, continuation-in-parts, or divisional applications Apple has
decided to file, and (v) what fees (including without limitation, issue fees,
publication fees, maintenance fees, grant fees and annuity fees) Apple intends
not to pay.
 
We understand that while Crucible IP will provide materials for preparing,
filing and prosecuting new patent applications, and will respond to requests for
material, information and assistance as we may make from time to time in
connection with our representation, Apple alone will give us instructions in
connection with our representation of Crucible IP.
 
For the sake of clarity, we have advised that Pillsbury does not handle the
payment of maintenance fees or annuities on granted US or foreign patents. If
you do not already have an arrangement for handling these payments, we suggest
that you engage Computer Patent Annuities (“CPA”) or other vendor directly to
handle monitoring and payment of your annuities. CPA presently handles
approximately 1,000,000 renewal payments each year and has relationships with
patent and trademark offices in every country in the world. CPA is in no way
affiliated with Pillsbury, and other maintenance fee and annuity service
companies are also available if you would like to explore other vendors. Of
course, you can attend to these payments yourself (without use of a vendor), but
we recommend against this approach. Please inform us as soon as possible which
vendor you currently use or plan to engage for payment of maintenance fees and
annuities on granted patents so that we may update our records accordingly.
 
Our joint representation of Crucible IP and Apple gives rise to specific issues,
discussed below.


www.pillsburylaw.com
Patent Counsel Joint Engagement LettervFINAL


 

--------------------------------------------------------------------------------

 
 
Crucible Intellectual Property LLC
Apple, Inc.
August 2, 2010
Page 3 of 6
 
2.      Conflicts of Interest
 
Actual conflicts: Because of the proliferation today of companies affiliated
through common or partial ownership, and the problems this can create in
identifying potential conflicts of interest, we advise our clients that this
Firm will not regard any affiliate of a client (i.e., parent, subsidiary or
other related entity) as a client of the Firm for any purpose, unless an
attorney-client relationship with that affiliate has been established by an
express written agreement with the Firm. Similarly, the Firm will not regard a
representation that is adverse to an affiliate of a client as being adverse to
the client. In this regard, it is specifically understood and agreed that
Liquidmetal Technologies, Inc. and its other subsidiaries and affiliates (LMT),
are adverse parties in connection with the MTA referred to above, that Pillsbury
has and is representing Apple in connection with the MTA and related matters
adverse to LMT. It is, therefore, specifically agreed and acknowledged that this
engagement to represent Crucible IP shall not and does not constitute an
engagement to represent LMT or any other affiliated company and that it does not
constitute a conflict of interest for Pillsbury to continue to represent Apple
in any and all matters adverse to LMT.
 
Based on the information provided to us, we do not believe that this limited
representation of Apple and Crucible IP as joint clients on the designated
patent matters involves an actual conflict of interest since your interests in
the patent portfolio are sufficiently aligned and where they may differ you have
made arrangements between you for how that will be handled. If you are aware of
any actual conflict of interest, please let us know immediately.
 
We have discussed with you the other areas of potential conflicts, which are
briefly referred to below. In light of these potential conflicts, we need
written consent from both Crucible IP and Apple.
 
Potential conflicts: Even though there may be no actual conflict, there are
potential conflicts. Differences in your interests and objectives that may
develop over time could make one approach more favorable to one or the other, or
could lead to disputes between the two of you. In representing multiple clients,
it is understood that we will be balancing interests rather than asserting the
interests of only one party. While this potential conflict is unlikely to
develop into an actual conflict, given the fact that Apple will have sole and
exclusive right to control patent prosecutions, you should be aware of the
possibility.
 
Under the applicable Rules of Professional Conduct relating to representation of
multiple clients where there may be actual or potential conflicts of interest
between or among them, as noted above, we must obtain your written consent to
the joint representation. This letter, when executed, will confirm our agreement
and your consent to our firm’s representation of both Crucible IP and Apple in
the referenced matter, and your waiver of the potential conflicts of interest
that this joint representation poses. In this regard, as sophisticated consumers
of legal services and with your own in-house and outside counsel, we must
nevertheless briefly discuss the pros and cons of the requested waiver.


www.pillsburylaw.com
Patent Counsel Joint Engagement LettervFINAL


 

--------------------------------------------------------------------------------

 
 
Crucible Intellectual Property LLC
Apple, Inc.
August 2, 2010
Page 4 of 6
 
Implications of joint representation for privileges: In addition to dealing with
potential disagreements as to strategies and tactics, a joint representation has
implications on the attorney client privilege and confidentiality. As to the
attorney client privilege, the prevailing rule is that as between commonly
represented clients, the privilege does not attach. Hence, should any future
dispute between Crucible IP and Apple concerning this engagement lead to
litigation, the privilege will not protect such communications on the subject of
the joint engagement that were commonly shared. As to confidentiality, neither
Apple nor Crucible IP should have any expectation that information provided to
us in connection with this engagement will be kept confidential from the other.
While we will protect your confidences against disclosure to third persons, you
should not expect that information provided to us in connection with this
specific engagement will be kept confidential from Apple or Crucible IP. Because
we will have the same duty of loyalty to each, such information will be shared
and the Firm conceivably could have to withdraw if one of you decides that some
matter material to the representation should be kept from the other.
 
Further, in light of the fact that the Firm is already counsel to Apple as
previously noted, in the event of any dispute between you regarding our
engagement, Crucible IP agrees that we may continue to represent Apple and may
withdraw from representing Crucible IP, and may use in the continuing
representation of Apple any information that we learned during the course of
joint representation.
 
In addition, as you know, the Firm represents many different clients with
diverse interests. Many of our clients compete with one another and do business
with one another. As discussed above, we are precluded by the Rules of
Professional Conduct from representing a client in a matter in which the
client’s interests are adverse to the interests of another client of the firm,
even if those matters are totally unrelated to each other, absent the written
consent of both clients. In the future, we may be asked to represent another
client in a transaction or dispute adverse to Crucible IP, where that
transaction or dispute is unrelated to the matter involved in this
representation. For that circumstance, we also ask that Crucible IP give us
advance consent at this time to any such representation and that it waive any
conflicts that such a representation would present.
 
By signing the consent set forth below, each of you agrees to our joint
representation of each of you in this engagement and agrees not to assert any
conflict of interest based upon this joint representation, notwithstanding any
adversity that may develop.
 
3.      Fees, Costs, Billing Policies and Procedures.
 
It is our understanding that Apple will be solely responsible for payment of any
and all fees and expenses incurred during the course of the joint
representation, pursuant to the current terms of the Firm’s representation
agreement with Apple. You have not asked us to be involved in any respect in
giving advice concerning the financial arrangements between you as to this joint
engagement. We will, therefore, proceed by submitting our invoices for payment
directly to Apple, unless and until we receive written notice from both Crucible
IP and Apple setting forth and agreeing to a different arrangement.


www.pillsburylaw.com
Patent Counsel Joint Engagement LettervFINAL


 

--------------------------------------------------------------------------------

 
 
Crucible Intellectual Property LLC
Apple, Inc.
August 2, 2010
Page 5 of 6
 
4.           Termination.
 
Apple may terminate our representation at any time, with or without cause, by
providing written notice to us.
 
We have the right to withdraw from our representation of Crucible IP subject to
any applicable professional responsibility rules. In addition, certain
circumstances may arise that require us to withdraw from continuing to represent
a client. We will identify in advance and discuss with both Crucible IP and
Apple any situation that might require or lead to our withdrawal from
representation.
 
5.           Return of Files and Other Materials at Completion of Engagement.
 
If this engagement is terminated by Apple under paragraph 4 above, Crucible IP’s
papers and any of their other property will be returned promptly upon our
receipt of a written request from Crucible IP for their return. At our own
expense, we may retain a copy of all files, records and documents involving the
matter. A copy of all such material may also be provided to Apple, upon Apple’s
request.
 
Otherwise, at the completion of this engagement, either of you may request the
return of any client papers, files and other property in our possession. Such a
request should be made in writing. In working on the engagement, we will
preserve communications and documents in either hard-copy or electronic form,
depending on the circumstances. If you do not request the return of such
materials, we will maintain them only for a period of five (5) years, after
which time you agree that we may dispose of them. Prior to disposal of such
materials, we will endeavor to advise you in writing, at the last known address
in our files, of our intent to do so and give you another opportunity to request
the materials if you so desire. Any disposal will be made in a confidential
manner. You agree to pay for all time and costs related to identification,
review and return to you of any materials, including as may be necessary
duplicates for each client. At our sole discretion and expense, we may make and
keep a copy of any materials being returned to you.
 
6.           Arbitration of Disputes.
 
If you have any concern as to any matter related to or arising out of this
engagement, including the nature and quality of our services, please discuss any
such questions or concerns with us. Typically, such questions or concerns can be
resolved to the satisfaction of all parties with little inconvenience or
formality. In the event any dispute cannot be resolved informally, you agree to
resolve any and all disputes with the Firm, or with any of our lawyers or staff
arising from or relating to our work for you under this engagement, exclusively
through private and confidential binding arbitration before the American
Arbitration Association, under the rules for commercial disputes, before one
neutral arbitrator for any dispute where the claim is less than $100,000, or
before three neutral arbitrators for any larger dispute.


www.pillsburylaw.com
Patent Counsel Joint Engagement LettervFINAL


 

--------------------------------------------------------------------------------

 
 
Crucible Intellectual Property LLC
Apple, Inc.
August 2, 2010
Page 6 of 6
 
7.      Review and Return of Letter.
 
We ask that you each review this letter carefully and let us know if there is
any provision that you do not understand. If the terms of this letter are
acceptable, please sign the enclosed copy of this letter and return it to me. We
recommend that you keep a signed copy of this letter in your files. If you have
questions or concerns about any aspect of our services or the relationship at
any time, please do not hesitate to contact me.
 
We are pleased to have this opportunity to be of service and look forward to
working with you on this engagement.
 
Very truly yours,
 
PILLSBURY WINTHROP SHAW PITTMAN LLP


 
Raj S. Davé, D.Sc.
Partner


Accepted and agreed to:
CRUCIBLE INTELLECTUAL PROPERTY, INC.
 
By:
/s/ Tony Chung
 
Name:   Tony Chung
 
Title:     Chief Financial Officer
   
Date:
8/4/10
 
Accepted and agreed to:
APPLE, INC.
 
By
/s/ Zadesky
 
Name:   Zadesky
 
Title:     VP Product Design
   
Date:  
8/5/10

 
www.pillsburylaw.com
Patent Counsel Joint Engagement LettervFINAL


 

--------------------------------------------------------------------------------

 
 
ANNEX 14
 
Due Diligence Checklist

 

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 
DUE DILIGENCE REQUEST LIST
 
Please provide us with the documents referred to below for Liquidmetal
Technologies, Inc. (“LMT”) and each of its subsidiaries and predecessors.
(Unless the context otherwise requires, all references to the “Company” include
LMT and each of its subsidiaries and predecessors.) Except where a list,
schedule or description is requested, please provide us with a copy of the
requested agreement, correspondence or other document. Please do not provide any
“privileged” documents; however, please indicate whether any “privileged”
documents have been withheld. In addition, you do not need to provide any
documents that have been filed with the Securities and Exchange Commission
(“SEC”) by the Company, as those documents are deemed to have been provided by
you regardless of whether or not you otherwise deliver copies thereof. With
respect to any requests below for a copy of an agreement and/or contract, you
are not being asked to provide any agreements under which LMT no longer has any
material obligations, rights, or potential liability, as of July 1, 2010 except
where we otherwise specifically request any such agreements and/or contracts.

     

  

     
Notes
       
I.
GENERAL CORPORATE MATERIALS
             
A.    List of assumed names, division names or other names under which the
Company is conducting or has conducted business.
 
Schedule I.A (1.19)
         
B.    List of all jurisdictions in which the Company (i) owns, stores, leases or
licenses properties or assets, (ii) has employees, agents or customers, (iii) is
qualified to do business or (iv) conducts business. Provide evidence of
qualification to do business where material, where property interests are held
or where the Company’s business is otherwise conducted.
 
Schedule I.B (1.20)
         
C.    List of all present and former subsidiaries of the Company, including the
name and address of such subsidiary’s headquarters (including entities in which
the Company own less than 100%).
 
Schedule I.C (1.3)
         
D.    A copy of the charter documents and bylaws with all amendments to date of
the Company.
 
Delaware Corporate Bylaws (1.1)
 
Delaware Filing (1.2)
 
LMC – Operating Agreement – 2007 (1.8)
 
LMCS – Operating Agreement – 2007 (1.9)
 
LMC – Operating Agreement – First Amendment – 2008 (1.10)
 
LMC – Operating Agreement – Amendment – Oct 2009 (1.21)
 
LMC – Operating Agreement – Amendment Apr 2010 (1.15)
 
LMG – Articles of Incorporation (1.11)
 
LMG – Bylaws (1.12)
         
E.    List of directors and officers of the Company.
 
Schedule I.E. (1.4)

 
1

--------------------------------------------------------------------------------


 
APPLE CONFIDENTIAL



     
Notes
         
F.    All minutes of meetings of directors, committees of directors and
stockholders of the Company since January 1, 2005.
 
BOD Minutes – 2005 (1.25)
 
BOD Minutes – 2006 (1.24)
 
BOD Minutes – 2007 (1.23)
 
BOD Minutes – 2008 (1.22)
 
BOD Minutes – 2009 (1.13)
 
BOD Minutes – 2010 (1.16)
         
G.    Any due diligence report prepared for the Company or with respect to the
Company, to the extent available.
 
None
         
H.    Press releases relating to the Company not otherwise posted on the
Company’s website.
 
None
         
I.     All material documentation relating to the Company’s disclosure and
internal controls and procedures, including any related attestations, reports,
correspondence or written materials.
 
Foley & Lardner Letter – 2010.04 (1.14)
         
J.    All charters of committees and subcommittees of the Board (including
Audit, Compensation, Nominating / Corporate Governance, Disclosure and any other
committees).
 
Audit Committee Charter 2007 (1.5)
 
Comp Committee Charter 2007 (1.6)
 
Corp Gov & Nom Comm Charter 2007 (1.7)
         
K.    Company representation letters to auditors (last two years).
 
Rep letter – LMT – 2008 YE (1.17)
 
Rep letter – LMT – 2007 YE (1.18)
       
II.
SECURITY-RELATED MATTERS
             
A.    A capitalization schedule setting forth the number of authorized, issued,
outstanding and treasury shares of each class of securities of the Company.
 
Schedule II.A (2.8)
         
B.    Copies of private placement memoranda or offering circulars relating to
sales of debt or equity securities and any purchase agreements, indentures or
other agreements governing the terms of any indebtedness incurred by the Company
or its subsidiaries (excluding any PPM or offering circular comprised solely of
the Company’s filed SEC reports) for offerings or sales of equity or debt
securities made during the prior 2 years.
 
None
         
C.    Copies of any agreements relating to the election of directors.
 
See I.D. – Delaware Filing (1.2)
 
Certificate of Designation (2.1)
         
D.    Copies of all agreements relating to repurchases, redemptions, exchanges,
conversions or similar transactions.
 
See III.D
         
E.     Copies of all agreements and instruments containing restrictions on
transfer, encumbrances upon, or other restrictions with respect to, the capital
stock of the Company.
 
None

 
 
2

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL



     
Notes
       
III.
DEBT AGREEMENTS; INVESTMENTS
             
A.    List of banks or other lenders with which the Company have a financial
relationship and brief description of the nature of relationship, e.g., lines of
credit, etc.
 
Schedule III.A (3.32)
 
LMC – Enterprise Bank Agreements and 8-K (3.31)
 
Please note the following are uploaded but are early drafts of the Enterprise
documents above: Credit Agreement – Liquidmetal Coatings (3.20); Term Note
(3.21); Revolving Credit Note (3.22); Security Agreement – Liquidmetal
(Coatings) (3.23)
         
B.    Lines of credit and any other loan agreements, promissory notes or
guarantees, letters of credit, security agreements, pledge agreements, equipment
leases, including any amendments or renewals, etc.
 
Schedules III.A and B (3.32 and 3.33)
 
Toyota Loan (3.18)
 
Hyster Forklift Lease (3.17)
         
C.    Summary of all currently outstanding interest rate or foreign currency
swaps, caps, options, forwards or other derivative instruments or arrangements
to which the Company is a party.
 
None

 
 
3

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 

     
Notes
         
D.    All instruments evidencing debt obligations and all agreements and
material correspondence relating thereto. Any other actual or contingent
indebtedness (e.g., loan guarantees, letters of credit, mortgages, liens,
pledges, indemnifications, banker’s acceptances, swaps, other derivative
agreements relating to indebtedness, or other encumbrances of any nature
whatsoever) and all agreements and material correspondence relating thereto.
 
Form of Senior Secured Convertible Note (3.1)
 
Fort Mason Master Original Notes (3.38 – 3.40)
 
Fort Mason Partners Original Notes (3.41 – 3.43)
 
Tail Wind Fund Original Notes (3.44 – 3.46)
 
Solomon Strategic Holdings Original Notes (3.47 – 3.49)
 
Castlerigg Master Original Notes (3.50 – 3.52)
 
Diamond Opportunity Original Notes (3.53 – 3.55)
 
Rockmore Original Notes (3.56 – 3.58)
 
BridgePointe Original Notes (3.59 –3.61)
 
Rodd Friedman Original Notes (3.65 – 3.67)
 
M Neugeboren Original Notes (3.68 – 3.70)
 
E Neugeboren Original Notes and Lost Affidavit (3.71 – 3.73)
 
Wynnefield LPl Original Notes (3.74 – 3.76)
 
Wynnefield LP Original Notes (3.77 – 3.79)
 
Wynnefield Offshore Original Notes (3.80 – 3.82)
 
Vestal Lost Affidavits & 5-1-10 Original Note (3.83)
 
Norden 2010 Original Note (3.84)
 
R Salas – Lost Affidavit bridge note (3.85)
 
Security Agreement (3.2)
 
Registration Rights Agreement (2.5)
 
Form of Common Stock Purchase Warrant for Noteholders (2.6)
 
Note – 2006.12.01 (Sub Note) (3.5)
 
Debt Schedule 04 30 2010 (3.25)
 
Norden – Subordinated Promissory Note (3.28)
 
Norden – Subscription Agreement (3.29)
 
Debt Schedule 06 30 2010 (3.34)

 
 
4

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL


     
Notes
         
E.    Any other agreements relating to financing arrangements by the Company or
its subsidiaries, including any guarantees, sale and leaseback arrangements and
mortgages.
 
LQMT – Series B Terms Sheet (2.7)
         
F.    All notices of default or noncompliance from lenders during the last year
relating to such debt instruments (excluding separately dated default notices
for the same default for which at least one notice was provided) and all
compliance reports submitted by the Company or its accountants.
 
See IV.B
         
G.    Correspondence with lenders, including waivers, compliance certificates
and opinions of counsel regarding compliance or non-compliance with debt
obligations, other than with respect to correspondence older than June 1, 2008
for obligations no longer in default.
 
See IV.B
 
LMC Borrowing Base Certificate 04.26.10 (3.19)
         
H.    All agreements regarding obligations or liabilities of the Company as a
guarantor. surety, co-signer, endorser, co-maker, indemnitor or otherwise in
respect of the obligation of any other person or entity.
 
See III.A, B and D
         
I.    All agreements by which the Company is obligated or required to provide,
or under which the Company is currently providing, funds in the form of a loan,
capital contribution or otherwise.
 
See VI.F for LMCSI Joint Venture Agreement – 2010.05.04 (6.12)
         
J.    All loan agreements, intercompany notes and guarantees between the Company
and any of its employees or affiliates.
 
Schedule III.J (3.16)
         
K.    Correspondence relating to any violations, waivers, consents and releases
from any restrictive covenants.
 
See IV.B
         
L.    Material correspondence with any current creditor of the Company.
 
See IV.B
  
Signed payoff – Hana 7-7-10 (3.35)
  
C3 Letter – 2010.05.05 (3.30)
         
M.    Compliance certificates, including borrowing base certificates and
covenant compliance calculations, supplied by the Company to any creditor.
 
See III.G 
         
N.    Lien searches or other evidences as to outstanding financing statements or
other notices of liens.
 
UCC Report (3.3)
 

LMC UCC Term – calif_20100716144119 (3.36)
 

LMC UCC Term – alab_20100716144041 (3.37)
       
IV.
LITIGATION AND CONTINGENT LIABILITIES
             
A.    Summary of any known contingent liabilities or material commitments of the
Company, excluding any liabilities or commitments that individually involve an
amount less than $10,000.
 
None

 
 
5

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL



     
Notes
         
B.    List and description of all concluded, pending or threatened litigation
(to the extent such threatened litigation is known to the Company), governmental
proceedings, investigations, arbitration proceedings, orders, judgments, or
other potential claims, disputes, investigations or proceedings relating to the
Company’s employees, but only to the extent that any such matters were pending
at any time since January 1, 2005.
 
Schedule IV.B (4.7)
 
SanDisk Payoff (4.1)
 
Sandisk release 6-10 (4.4)
         
Provide the correspondence regarding any pending or threatened suits, actions,
proceedings or governmental actions, proceedings or inquiries; copies of initial
pleadings (complaint, answer, demurrers) and any judgments, decrees or orders to
which the Company is bound or by which any of the Company’s business practices
are restricted. If there are matters you have previously listed or materials you
have already provided in response to another section that would also fall into
this section, you may cross reference that section.
 
Hana Final Judgment (4.2)
 
Caltech – 2010.04 (4.3)
 
Caltech – Fisher-Adams, Grace – 2010.06.25 (4.5)
 
SanDisk Termination of Lien – Filed 2010.06.14 (4.6)
         
C.    List and description of all pending or threatened government or other
investigations relating to the Company and provide all reports to, notices from,
or correspondence, from the prior five fiscal years and the current fiscal year.
 
None
         
D.    All attorneys’ letters to accountants relating to pending or threatened
litigation or other contingencies relating to the Company for the past three
years.
 
See IV.B
         
E.    Any existing opinions of or correspondence with counsel as to pending
litigation involving the Company.
 
None
         
F.    All management letters from the Company’s independent registered public
accounting firm to the Company concerning internal accounting procedures or
controls in connection with the current audit and any other audit conducted in
the past five years.
 
None
         
G.    Correspondence concerning inquiries from governmental (i) tax authorities,
or (ii) authorities regarding equal opportunities violations, antitrust
violations, or violations of any other law, rule or regulation.
 
Notice on payroll tax delinquency_LMT (9.8)
 
Notice on remaining payroll tax due (9.11)
         
H.    Any settlement documentation regarding any of the foregoing.
 
See IV.B, G
 
Landlord Rent Settlement (4.8)
       
V.
COMPLIANCE WITH LAWS
             
A.    All inspection or regulatory reports, citations and notices received from
government agencies or self-regulatory organizations relating to the Company.
 
None
         
B.    List of all material governmental permits, franchises, licenses,
clearances, permissions and approvals relating to the Company (collectively,
“Permits”), together with information regarding any such Permits which have been
canceled or terminated, required to carry out the business or operations of the
Company, including such Permits required by foreign, federal, provincial or
local authorities, and any evidence of exemption from such permit or license
requirement. Copies of all Permits.
 
None
         
C.    All correspondence with any third party who has alleged unfair competition
by the Company.
 
None

 
 
6

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL



     
Notes
         
D.    List of all pending or contemplated disputes, proceedings, requests for
information or other actions or activities affecting or relating to any Permit.
 
None
         
E.    Provide details of all pending or completed governmental audits, cases,
etc. for the last three years and identify the governing country in each such
case.
 
None
       
VI.
MATERIAL CONTRACTS
             
A.    Copies of all contracts with customers, suppliers and any other third
parties pursuant to which the Company would expect to receive or pay more than
$100,000 over the life of the contract.
 
LQMT – LLPG, Inc. License Agreement – 2003 (6.10)
 
LQMT – LLPG License Agreement – First Amended (6.4)
 
LLPG Letter – Final Signed (6.21)
 
LQMT – GM License Agreement (6.5)
 
GM Letter – Final Signed (6.23)
 
LQMT – LSI License Agreement (6.6)
 
LQMT – The Swatch Group License Agreement (made available at LQMT’s office in
RSM, California)
 
LLPG Amendment Letter – 2010.07.29 (6.22)
         
B.    Research and development agreements.
 
ENGEL_Machinery_Inc_LiquideMetal_Technologies_Inc_Agreement – 2010.02.04 (6.1)
         
C.    Technical cooperation agreements.
 
See VI.B
         
D.    Copies of all outstanding and unfulfilled purchase orders.
 
See VI.E as examples
 
LMT Outstanding Vendor PO’s – 2010.06.14 (6.18)
 
LMC Outstanding Vendor PO’s – 2010.06.14 (6.19)
         
E.    Samples of all forms of purchase orders, invoices, etc.
 
Example of Customer Quotation and PO’s – Asulab (6.13)
 
Example of Customer Quotation and PO – Biolase (6.14)
 
Example of Customer Quotation and PO’s – Cochlear (6.15)
 
Example of Vendor PO – TAFA (6.16)
 
Example of Vendor PO – Powder Alloy Corp (6.17)
         
F.     Copies of any joint venture, joint development, partnership or other type
of strategic agreement.
 
LSI JV Agreement (6.9)
 
LMCSl Joint Venture Agreement – 2010.05.04 (6.12)
         
G.    Copies of all agreements with distributors, dealers and sales
representatives.
 
None
         
H.    Any documents relating to current investments in other companies or
entities, acquisitions of companies, assets or disposition of assets.
 
See I.D. for LMC documents and VI.F

 
 
7

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL



     
Notes
         
I.     Copies of any other contracts, agreements or documents that the Company
believes is material to the business.
 
LQMT – Caltech License Agreement (6.3)
 
Gyeonghi Land lease (6.20)
             
See VI.A
         
J.    Copies of any term sheets, letters of intent, or similar documents
relating to any pending transaction that involves an amount in excess of
$10,000.
 
LQMT – WC Heraeus LOI 05.11.10 (6.11)
       
VII.
HUMAN RESOURCES – BACKGROUND
             
A.    Company Workforce
             
1.    Organizational chart of the Company, including titles and locations.
 
LQMT – Org Charts (7.1)
         
2.    Current roster of employees providing services in connection with the
conduct of the Company’s business by location, including job title,
full-time/part-time/temporary status, department and start date.
 
Employee List (7.4)
 
Employee List – Updated – 2010.07.08 (7.7)
 
Employee Resignations and Terminations (7.5)
 
LMC – Temporary Employees (7.6)
         
3.    List of all independent contractors/consultants/agents providing services
in connection with the conduct of the Company’s business and rate of
compensation and other benefits (including option information) and location.
 
Schedule VII.A.3 (7.3)
         
4.    Listing of employees providing services in connection with the conduct of
the Company’s business who require immigration sponsorship by office and
department, current type of work authorization and country of origin.
 
Schedule VII.A.4 (7.8)
       
VIII.
FINANCIAL STATEMENTS
             
A.    All financial statements and related reports, including balance sheets,
for the last three years and any interim period prepared for the Company. [Refer
to SEC filings.]
 
Draft 10-K (8.1)
 
2009 10-K Updated Draft (8.10)
         
B.    Description of any known liability not revealed in the financial
statements described in XII(A) above.
 
None
         
C.    List of any off balance sheet liabilities not appearing in most recent
annual financial statement (including the notes thereto).
 
None
         
D.    Accounts receivable aging report, including customer names, as of the
close of the last calendar month.
 
AR Customer List 4-30-10 (8.3)
 
AR Customer List 6-30-10 (8.2)
         
E.    Accounts payable aging report, including vendor or supplier name, as of
the close of last calendar month.
 
AP List 4-30-10 (8.4)
 
AP List 6-30-10 (8.7)
         
F.    Accounts payable and accrued expenses detail by category.
 
Provided to D&T
         
G.    Schedule of all inventory.
 
Inventory 4-30-10 (8.5)
 
Inventory 6-30-10 (8.8)
         
H.    Fixed Assets ledger identifying asset, date of acquisition, purchase
price, depreciation period/useful life, and book value as of most recent balance
sheet date.
 
Fixed asset list 4-30-10 (8.6)
 
Fixed asset list 6-30-10 (8.9)

 
 
8

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL



     
Notes
         
I.     Any applicable U.S. Sarbanes-Oxley Act testing and compliance materials
and documentation.
 
None
         
J.     Summary of all accounting policies and procedures, detailing reserve
methodologies and accounting methods. Detail should include, at a minimum, the
following policies: accounts receivable reserve policy, bonus policy, commission
policy, fixed asset capitalization policy (lives and capitalization limits),
inventory reserve policy, revenue recognition policy, sales returns policy,
vacation policy and warranty policy.
 
Draft 10-K (8.1)
 
2009 10-K Updated Draft (8.10)
       
IX.
TAX MATERIALS
             
A.    For prior five years, provide the following:
                             
1.    Listing of all office locations
 
Schedule IX.A.l (9.12)
                         
2.    Bulk sales returns for any major asset sale
 
None

 
 
9

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL



     
Notes
          B.    For most recent five years:       
1.    Federal and state income tax returns
 
LMT Federal Income Tax Return 2004 (9.15)
 
LMT Federal Income Tax Return 2005 (9.14)
 
LMT Federal Income Tax Return 2006 (9.6)
 
LMT Federal Income Tax Return 2007 (9.5)
 
LMT Fed tax 2008 – Final (9.30)
(supersedes LMT Federal Income Tax Return 2008 – draft (9.10))
 
LMC – Income Tax – 2007 (9.13)
 
LMC – Income Tax – 2008 (9.3)
(supersedes LMC – Income Tax – 2008 (draft) (9.4))
 
LMC – Income Tax 2009 (9.1)
 
LMT CA Tax – 2007 (9.21)
 
LMT CA Tax – 2006 (9.16)
 
LMT CA Tax – 2005 (9.19)
 
LMT CA Tax – 2004 (9.20)
 
LMT CA Tax – 2003 (9.22)
 
LMT TX Tax 2007 (9.29)
 
LMT TX Tax 2006 (9.28)
 
LMT TX Tax 2005 (9.27)
 
LMT TX Tax 2004 (9.26)
 
LMT TX Tax 2003 (9.25)
 
LMC AL Tax 2007 (9.32)
 
LMC AL Tax 2008 (9.33)
 
LMC AL Tax 2009 (9.34)
         
 
 
LMTK Tax return 2009 (9.17)
 
LMTK Tax return 2008 (9.18)
 
LMTK Tax 2007 (9.23)
         
2.    foreign income tax returns
 
LMTK Tax 2006 (9.24)
 
LMTK Tax 2005 (9.31)
         
C.    For prior two years, provide the following:
             
1.    List of all individuals providing services to the Company receiving W-2s
 
See VII.A.2
         
2.    List of all 1099 Recipients providing services to the Company
 
LMT 1099 Consultants (9.2)

 
 
10

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL


     
Notes
         
D.    Detail of recent tax notices, including taxing authority, issues status of
resolution.
 
Schedule of Tax Due (9.7)
 
Notice on payroll tax delinquency_LMT (9.8)
 
Notice on remaining payroll tax due (9.11)
 
Federal Tax Receipt (9.9)
         
E.    Description of any pending or potential issues with tax authorities
(including a list of all tax examinations currently in process). Copies of all
notices, assessments, deficiencies, or adjustments (proposed or final), and any
agents’ or examiners’ reports received by the Company.
 
See IX.D
         
F.    Detail of audits including taxing authority, issues raised and status. For
closed audits, a copy of closing agreement.
 
None
         
G.    Any correspondence with tax authorities regarding disputed amounts or
positions within the last 4 years.
 
None
         
H.    Deficiency assessments filed against the Company by federal, state or
local tax authorities and the resolution of such deficiency (if any).
 
See IX.D
         
I.     Any agreements waiving or extending the statute of limitation for
deficiency assessments or in connection with federal, state or local tax
matters.
 
None
         
J.    Closing letters and any other material IRS documents and tax assessment
documents including, for example, rulings obtained and accounting method changes
applied for.
 
None
         
K.    Schedule of taxes payable by the Company.
 
Schedule of Tax Due (9.7)
         
L.    List of jurisdictions where indirect tax returns are filed and a copy of
all returns filed for the last 12 months.
 
None
         
M.   All intercompany tax sharing or tax indemnification agreements.
 
None
         
N.    Details on any governmental, public or private entities providing
incentives, assistance or loans programs in which the Company has participated.
 
None
       
X.
CUSTOMER, MARKETING AND OTHER BUSINESS MATTERS
             
A.    Customer Matters:
 
LQMT – List of Customers (10.1)
         
1.    List of all active customers and customers for the previous two years,.
 
LMC – Top Material Customers – 2009-10 (10.5)
         
2.    Copies of active customer agreements and commitments.
 
See VI.E. as example
         
3.    Summary of bad debts, accounts receivable summary detailing account
balances and reserves, accounts receivable aging.
 
Bad Debts 4-30-10 (10.11)
 
Bad Debts 6-30-10 (10.13)

 
 
11

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL


     
Notes
         
B.     Marketing Arrangements:
             
1.    All agreements or arrangements related to the research, development,
manufacturing, testing, marketing, etc. of the Company’s products, such as joint
development agreements, partnership agreements, agency agreements, manufacturer
representation agreements technology exchange agreements, agreements with
suppliers and vendors, agreements with subcontractors and component parts
manufacturers, agreements with testing laboratories, agreements with foundries
or similar agreements.
 
See VI.B
 
Liquidmetal EMI MOU (10.4)
 
HEAD Sports Agreements (10.2)
         
2.    Listing of all co-branding, private label, alliance, joint venture,
partnerships, co-marketing, distribution, content syndication, licensing, equity
or debt relationships, or similar agreements with other companies used by the
Company. Copies of all joint venture, co-branding and joint marketing agreements
(including any side letters or oral agreements).
 
See VI.A and F, X.B.1
         
3.    Copies of all contracts with any municipality, state or federal
government.
 
SBIR NO4-168 (10.3)
         
4.    Copies of all standard Company sales forms or literature, including price
lists.
 
See VI.E
         
5.    List and general description of commission or other compensation
arrangements with sales personnel.
 
Schedule X.B.5 (10.14)
 
LMC Sales Employment Agreement May 2009 (10.7)
         
C.    Other Business Matters:
             
1.    Copies of all product warranties and listing of warranty claims, reserves
and expenses.
 
Warranty Accrual 4.30.10 (10.10)
 
Warranty Accrual 6.30.10 (10.12)
         
2.    Any agreement or arrangement (whether written or unwritten or intended to
be legally enforceable or not) restricting or that may restrict the business
activities or sale of any assets of the Company (including but not limited to
non-competition, exclusive territory, non-solicitation, non-disclosure or other
similar restrictions).
 
See VI.1 – Specifically the following;
 
LQMT – LLPG, Inc. License Agreement – 2003 (6.10)
 
LQMT – LLPG License Agreement – First Amended (6.4)
 
LLPG Letter – Final Signed (6.21)
 
LQMT – GM License Agreement (6.5)
 
GM Letter – Final Signed (6.23)
 
LQMT – LSI License Agreement (6.6)
 
LQMT – The Swatch Group License Agreement (made available at LQMT’s office in
RSM, California)
         
3.    A list of the Company’s major suppliers.
 
Top Supplier List (10.9)
         
4.    Standard customer credit terms and any significant variations in practice.
 
Schedule X.C.4 (10.6)
 
Standard Sales Terms (10.8)

 
 
12

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 


     
Notes
         
5.    License, sublicense, royalty and franchise agreements involving the
Company.
 
See VI.1 – Specifically the following:
 
LQMT – LLPG, Inc. License Agreement – 2003 (6.10)
 
LQMT– LLPG License Agreement – First Amended (6.4)
 
LLPG Letter – Final Signed (6.21)
 
LQMT – GM License Agreement (6.5)
 
GM Letter – Final Signed (6.23)
 
LQMT – LSI License Agreement (6.6)
 
LQMT – The Swatch Group License Agreement (made available at LQMT’s office in
RSM, California)
         
6.    All material commitments, contracts and/or agreements, or those currently
under consideration or negotiation (and the status of negotiation) relating to
the Company.
 
See VI.l – Specifically the following:
 
LQMT – LLPG, Inc. License Agreement – 2003 (6.10)
 
LQMT – LLPG License Agreement – First Amended (6.4)
 
LLPG Letter – Final Signed (6.21)
 
LQMT – GM License Agreement (6.5)
 
GM Letter – Final Signed (6.23)
 
LQMT – LSI License Agreement (6.6)
 
LQMT – The Swatch Group License Agreement (made available at LQMT’s office in
RSM, California)
 
LMCSI Joint Venture Agreement – 2010.05.04 (6.12)
 
LQMT – WC Heraeus LOI 05.11.10 (6.11)
         
7.    Hold-harmless, indemnification or similar agreements of the Company (or
provisions within agreements).
 
See VI
         
8.    Any agreement out of the ordinary course of business to which the Company
is a party or by which it or its properties are bound as it relates to the
conduct of the Company’s business.
 
None
         
9.    A list of all agreements affected in any manner by a change in control of
the Company or which require consent or notice of a third party to assignment
(please provide copies of such agreements to the extent not covered by a request
above).
 
LMC Operating Agreement – 2007 (1.8)
         
10.  Summary of pending claims for indemnification under any contract.
 
None
         
11.  All related party agreements, including all documents pertaining to any
receivables from or payables to employees or beneficial owners of more than 5%
of the Company’s stock.
 
Draft 10-K (8.1)
 
2009 10-K Updated Draft (8.10)

 
 
13

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 


     
Notes
         
12.  Any waiver or agreement of the Company canceling claims or rights of
substantial value other than in the ordinary course of business, including any
document relating to material write-downs or write-offs of notes or accounts
receivable other than in the ordinary course of business.
 
Draft 10-K (8.1)
 
2009 10-K Updated Draft (8.10)
       
XI.
IP - IP RIGHTS, PATENTS, TRADEMARKS AND COPYRIGHTS
             
Note: for purposes of these requests, “intellectual property” includes, without
limitation, patents, trade secrets, know-how, trademarks (including tradenames),
and copyrights that are necessary for the conduct of the Company’s business.
             
A.    Complete list, description and key terms, including minimum payment
obligations and duration, of all licenses, franchises, royalty agreements,
marketing agreements, nondisclosure agreements, use or non-use agreements,
collaboration or joint development agreements, distributorships, sales,
management and other agreements, covenants not to sue, authorizations, consents
or permits relating to the Company’s intellectual property and/or technology
that are necessary for the conduct of the Company’s business, including without
limitation (i) licenses and covenants granted to third parties by the Company,
(ii) licenses and covenants granted by third parties to the Company and (iii)
technical assistance or technology transfer agreements. Copies of all of the
above agreements and (a) royalty-bearing agreements and (b) agreements in which
intellectual property and/or technology is being licensed or assigned to or by
the Company.
 
Schedule XI.A (11.110)


See III and VI


LQMT – LLPG, Inc. License
Agreement – 2003 (6.10)


LQMT – LLPG License Agreement – First Amended (6.4)


LLPG Letter – Final Signed (6.21)


LQMT – GM License Agreement (6.5)


GM Letter – Final Signed (6.23)


LQMT – LSI License Agreement (6.6)


LQMT – The Swatch Group License Agreement (made available at LQMT’s office in
RSM, California)


LMC – Patent and Trademark Security (BMW). (3.14); see also LMC – BMW UCC
Terminations – 2010.06 (3.24)


LMC – Patent and Trademark Security (C3) (3.15)


Olcott Report – Stating July 1, 2010 (11.107)


LQMT – Patent Information Annuity Status – 2010.06.20 (11.108)
         
B.    Complete list and copies of all agreements, options or other commitments
giving anyone rights to acquire any right, title or interest in any of the
Company’s intellectual property or technology.
 
Schedule XI.B (11.71)
 
See VI
 
USPTO – Commonwealth and Middlebury Release Filings – 2010.06 (11.109)
         
C.    Complete list and copies of all assignments relating to intellectual
property to which the Company is party, whether assignment to or from the
Company.
 
See Employee Obligation Agreements, Consulting Agreements and Employment
Agreements
 
Employee Obligation Agreement Form (7.2)
 
Examples of Assignments (11.72)
 
Schedule XI.C (11.98)
         
D.    Copies of all agreements under which the Company acquired, divested or
licensed in any intellectual property.
 
See VI

 
 
14

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 


     
Notes
         
E.    Complete list of any other material agreements or documents relating to
intellectual property rights of the Company.
 
See III and VI
         
F.    Patents:
             
1.    Complete list and copies of all the Company’s issued patents and pending
patent applications which are necessary for the conduct of the Company’s
business (whether filed by the Company or obtained from a third party),
prosecution histories, and the following information for each:
 
LQMT – Patent Information w Intl – 2010.07.14 (11.149)
 
LQMT – Caltech License Patent Information w Intl – 2010.07.14 (11.150)
 
(above patent lists are final; the versions below are superseded by the above)
 
LQMT – Patent Information – 2010.05.04 (11.1)
 
LQMT – Patent Information w Intl – 2010.06.14 (11.103)
 
LQMT – Patent Information – Assigned Patents – 2010.05.25 (11.104)
 
LQMT – Patent Information – Licensed – 2010.05.25 (11.105)
 
LQMT – Patent Information – Licensed #2 – 2010.05.25 (11.106)
 
LQMT – Patent Information w Intl – 2010.06.30) (11.111)
 
LQMT – Caltech License Patent Information w Intl – 2010.07.10 (11.148)
         
a.    patent or application numbers by country;
 
See XI.F.l
         
b.    status of pending applications and provide copy of the Company’s file
history;
 
LQMT Pending Matters (11.70)
 
Files made available to Pillsbury at KPPB and CPH
         
c.    name, and employment status with the Company, of each inventor;
 
See XI.K.2
         
d.    whether the patent or patent application has been abandoned; and
 
Schedule IX.F.l.d (11.73)
         
e.    whether the Company has granted any license(s) to the patent or patent
application (and, if so, provide copy of each license).
 
See VI
         
2.    Identify all opposition, reexamination, interference, reissue,
confirmation of scope, nullity, inter parts and post grant proceedings. Provide
information and documents.
 
See XI.F.l.b
         
3.    Copies of any communications (provide details if not written), notices,
correspondence, or complaints, including without limitation filings with any
court or administrative or government agency, received by the Company which
assert or threaten that the Company infringes any third party’s patent rights.
 
None

 
 
15

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 


     
Notes
         
G.    Trademarks:
             
1.    Complete list of all of the Company’s trademarks, trade names and service
marks that are necessary for the conduct of the Company’s business which are
registered, unregistered or applied for, and the following information for each:
 
Trademark Matrix July 10 (11.112)
         
a.    registration or application numbers by country;
 
See XI.G.l
         
b.    class(es) in which the mark is or will be registered and whether the
trademark is on the primary or secondary register;
 
See XI.G.l
         
c.    status of pending applications;
 
For India
 
Liquidmetal Technologies Tradmark Application Nos (11.76)
 
Liquidmetal Coatings Trademark Application Nos (11.77)
         
d.    date of issue for any registrations;
 
See XI.G.l
         
e.    whether the trademark has been abandoned; and
 
None
         
f.     whether the Company has granted any license(s) to the trademark (and, if
so, provide copy of each license).
 
See III and VI
 
LQMT – LLPG License Agreement – First Amended (6.4)
 
LQMT – GM License Agreement (6.5)
 
LQMT – LSI License Agreement (6.6)
         
2.    Copies of any communications (provide details if not written), notices,
correspondence, or complaints, including without limitation any filings with any
court or administrative or government agency, received by the Company which
assert or threaten that the Company infringes any third party’s trademark
rights.
 
None
         
H.    Domain Names:
             
1.    List of all domain names used by Company during the conduct of the
Company’s business, including the registration status of each, with all contact
and DNS information for each. Identify any domain names which have been reserved
or registered but are not in use.
 
Liquidmetal Domain Status 19 March 2010 (11.69)
         
2.    Evidence of ownership or license agreements for all domain names owned or
used by the Company in the conduct of the Company’s business.
 
None
         
I.     Copyrights:
             
1.    Complete list of all of the Company’s registered copyrights and any other
significant copyrighted works (even if not registered) that are necessary for
the conduct of the Company’s business including information related to any
proprietary software code developed by the Company and utilized in connection
with the operation of the Company’s business, and the following information for
each:
 
None
         
a.    registration number, if registered;
 
None
         
b.    date of issue, if registered;
 
None

 
 
16

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 


     
Notes
         
c.    author;
 
None
         
d.    whether the Company has granted any license(s) to the copyright (and, if
so, provide copy of each license).
 
None
         
2.    Copies of any communications (provide details if not written), notices,
correspondence, or complaints, including without limitation filings with any
court or administrative or government agency, received by the Company which
assert or threaten that the Company infringes any third party’s copyright
rights.
 
None
         
J.    Trade Secrets:
             
1.    Copies of any communications (provide details if not written), notices.
correspondence, or complaints, including without limitation any filings with any
court or administrative or government agency, received by the Company which
assert or threaten that the Company has misappropriated and/or infringes any
third party’s trade secrets.
 
None
         
K.    IP Miscellaneous:
             
1.    Description of the development of the Company IP including the first
conception date(s) of the idea behind the Company IP and the current status of
the development of the Company IP If Company has or has had multiple product
lines/business units, please answer the remaining question separately for each
product line/business unit.
 
Draft 10-K (8.1)
 
2009 10-K Updated Draft (8.10)
         
2.    Describe the individuals and entities who contributed and contribute to
the development of the Company IP: (i) employees, (ii) non-employee directors,
(iii) board of advisor members, (iv) individual consultants, (v) corporate
consultants, and (vi) Joint development partners. Did all employee contributors
execute the Company’s standard form Invention Assignment Agreement? Did each
contributor sign an agreement assuring confidentiality and non-disclosure of
Company IP and assigning all of the contributor’s intellectual property rights
in the development work performed by the contributor to Company?
 
Schedule XI.K.2 (11.74)
         
3.    Were any employee contributors employed by a competitor of the Company
prior to or following their employment with the Company?
 
None
         
4.    Description of any outstanding suits or claims for infringement of any
patents, trademarks, copyrights, domain names or trade secrets owned or used by
the Company that are necessary for the conduct of the Company’s business
(whether by or against the Company).
 
None
         
5.    Copies of any indemnities or standard form of indemnity provided by the
Company to third parties regarding intellectual property rights of the Company.
 
None
         
6.    Detail of research and development funding by third parties or affiliates.
Other than the contributors identified above, did any other individuals or
entities (including government entities) assist Company in the development or
the funding of the Company IP? Please provide details.
 
See VI – LQMT – Caltech License Agreement (6.3)
         
7.    Lists of all proprietary and third-party patents, processes and other
third-party intellectual property employed in the Company’s products and
services.
 
See VI – LQMT – Caltech License Agreement (6.3)

 
 
17

--------------------------------------------------------------------------------

 
 
APPLE CONFIDENTIAL
 


     
Notes
         
8.    At any time during their contribution to the development of the Company
IP, were any of the individual contributors students, professors or laboratory
assistants in a university, college or any other educational or research entity?
Please provide details.
 
Schedule XI.K.8 (11.75)
       
XII.
INSURANCE
             
A.    Summary documentation relating to all insurance arrangements (including
business interruption, earthquake, fidelity insurance, directors and officers
insurance, property damage, third party liability, environmental hazard and key
employee insurance).
 
Navigators Insurance Company (12.1)
 
Summary of Insurance 09-10 (12.2)
       
XIII.
ENVIRONMENTAL MATTERS
             
A.    Any information with regard to claims or violations of, or compliance with
environmental laws and regulations relating to the Company.
 
None
         
B.    All environmental audit or inspection reports relating to the Company or
any of its properties.
 
None
         
C.    Identify any history of spillage or leakage of any hazardous substance.
 
None
         
D.    If applicable, identify the location of the underground tanks and lines
located on property owned or leased, including those no longer used, and set
forth any history of spillage or leakage.
 
None
         
E.    All notices and demands by environmental authorities.
 
None
       
XIV.
MISCELLANEOUS
             
A.    Any other documents or information which, in the judgment of officers of
the Company, are significant with respect to the Company or its financial
condition of the Company or which should be considered and reviewed in making
disclosure regarding the Company and its financial condition in connection with
the Transaction.
 
None

 
 
18

--------------------------------------------------------------------------------

 
 
ANNEX 15


List of Excluded LMC Patents and Trademarks


U.S. Patent No. 5,030,519 – WC Containing Coating, Issued 7/9/91


U.S. Patent No. 5,695,825 – Ti-Containing Hard-Facing Coating, Issued 12/9/97


U.S. Patent No. 5,942,289 – Apparatus for Hard-Facing Coating, Issued 8/24/99


U.S. Patent No. 6,376,091 – Zirconia Containing Coating, Issued 4/23/02


U.S. Patent No. 4,725,512 – Materials Transformable (Armacore), Issued 2/16/88


Armacor Trademark


Liquidmetal Coatings Trademark

 

--------------------------------------------------------------------------------

 
 